Exhibit 10(B)

CONFIDENTIAL TREATMENT REQUESTED.

CONFIDENTIAL PORTIONS OF THIS DOCUMENT

HAVE BEEN REDACTED AND HAVE BEEN FILED

WITH THE COMMISSION.

TXU STANDARD PLANT

PROJECT     

PURCHASE ORDER

 

TXU GENERATION DEVELOPMENT COMPANY LLC    PURCHASE ORDER NUMBER: 1601 BRYAN   
25270-000-POA-MUSG-00001 DALLAS, TEXAS 75201    Attention:    Steve Kopenitz   
Telephone:    (214) 812-4600    DATE: June 21, 2006 Email:    skopeni1@txu.com
         PROMISED SHIP DATE:       See Section 5 TO:    General Electric Company
      1 River Road    AGREEMENT PRICE:             $77,230,000 USD   
Schenectady, NY 12345    Attention:    John D. Tumy    Telephone:   
518-385-4694    All prices shown herein are firm. Email:    john.tumy@ge.com   

 

Product:    Steam Turbine, Generator and Auxiliaries   

 

PURCHASE ORDER SECTIONS:

Section 1: Scope of Work, Pricing, and Notes

Section 2: Technical Specifications

Section 3: Drawing and Data Requirements

Section 4: General Conditions Section

5: Special Conditions Section

6: Supplier Quality Surveillance

Section 7: Expediting Instructions

Section 8: Shipping and Packing Instructions

Section 9: Invoicing Instructions

 

Payment Terms: (See Section 5)

 

Shipping Terms: (See Section 5)

 

CORRESPONDENCE: Send copies of all correspondence relating to this Purchase
Order to the attention of the Buyer named below at the address shown above.
Purchase Order, item, tag, and stock code numbers must be referenced on
correspondence.

 

INSPECTION: Is Required

(See Section 6 – Supplier Quality Surveillance)

Do not ship any products prior to release by Buyer’s Supplier Quality
Representative.

 

SHIP AND CONSIGN TO:

(See Section 8 - Shipping Instructions)

 

INVOICING:

(See Section 9 - Invoicing Instructions)

THIS PURCHASE ORDER AND THE EQUIPMENT DELIVERY DATES CONTAINED THEREIN ARE ONLY
VALID IF THE EFFECTIVE DATE , AS DEFINED IN SECTION 5, SPECIAL CONDITIONS, SC-1
“DEFINITIONS” OCCURS ON OR BEFORE JUNE 26, 2006.

 

By Seller:                     

   By Buyer:                     

Agreement Form

Page 1 of 2



--------------------------------------------------------------------------------

«PROJECT_ENTITY»   PURCHASE ORDER «PROJECT_NAME»   COMMERCIAL NOTES

 

BUYER’S AUTHORIZED REPRESENTATIVE:   SELLER’S ACCEPTANCE: Signature:  

 

  Signature:  

 

Print Name:   Michael P. Childers   Print Name:  

 

Title:   Chief Executive Officer   Title:  

 

Date:  

 

  Date:  

 

PURCHASE ORDER NO: «PO_NUMBER» Rev. «R»

 

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECT     

PO SECTION 1, PRICING

1.0 GENERAL

Firm, fixed price to design, manufacture, shop test and deliver DDP Jobsite (per
Incoterms 2000), in accordance with Clause SC-1, defintion of “Delivery” and
Section 5, Appendix 5, Steam Turbine, Generator and Accessories in accordance
with the terms, conditions, specifications and other attachments of this
Purchase Order, the Equipment further described hereinafter.

 

Item No.

   Qty.   

Description

   USD

A

   Lot    Drawings and data in accordance with Drawings and data Requirements,
Section 3.      Included in 1.1

B

   Lot    Expediting and scheduling reports in accordance with Expediting
Requirements, Section 7.      Included in 1.1

C

   Lot    Operating/Maintenance Instruction Manuals in accordance with the
requirements specified in Section 2 and detailed in Section 1, Attachment 1.   
  Included in 1.1

1.1

   Lot    Price for one (1) Steam Turbine, Generator and associated accessories
(per Technical Specifications listed in Section 2) and this Agreement.    $
77,230,000

1.2

   Lot    Allowance for services of erection representative(s) for one-hundred
and thirty (130) man-weeks duration during erection, excluding international
transportation, accommodation, meals and transportation in the United States,
which are to be billed at per diem rates, working ten (10) hour days, six (6)
working days per week, Monday to Saturday.      Included in 1.1       To the
extent the total number of man-weeks of technical representative services
rendered is more or less than the number of man-weeks included herein, the
Parties agree that the Agreement Price shall be adjusted in accordance with the
rates included in Item 2.5 to this Section 1 .   

1.3

   Lot    Allowance for services of commissioning engineer(s) for fifty (50)
man-weeks duration during start-up, excluding international transportation,
accommodation, meals and transportation in the United States, which are to be
billed at per diem rates; working 10 hour days, six (6) working days or nights
per week, Monday to Friday and Saturday or Sunday.      Included in 1.1       To
the extent the total number of man-weeks of technical representative services
rendered is more or less than the number of man-weeks included herein, the
Parties agree that the Agreement Price shall be adjusted in accordance with the
rates included in Item 2.5 to this Section 1 .   

1.4

   Lot    Price for Seller recommended on-site training per Technical
Specification.      LATER

1.5

   Lot    Lump Sum Price for spare parts and consumables for initial startup and
through commissioning as indicated in the Technical Specification      Included
in 1.1

1.6

   Lot    Special Tools as per Section 1, Attachment 2.      Included in 1.1

 

By Seller:                     

   By Buyer:                     

 

TXU Standard Plant Project   Section 1, Pricing

1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECT     

PO SECTION 1, PRICING

 

Item No.

   Qty.   

Description

   USD       AGREEMENT PRICE    $ 77,230,000

2.0 OPTIONAL PRICES

2.1

   Lot    Adder for 64 additional manweeks of Start-up technical services in
accordance with item 1.3 above.    $ 1,563,000

2.2

     

Unit price for Technical Assistance:

 

    Daily Rates:             8 hrs Day             10 hrs / Day

    Mon - Fri                     $2768                     $3806

    Sat & Sun                    $4152                    $5190

 

Published Rates (firm through 2010). To be used for calculating costs for more
or less Technical Assistance time from the allowances provided for in Line Items
1.2 and 1.3 above.

  

2.3

   Month    Adder per month to extend the warranty sunset date from 38 months up
to a maximum of 45 months in accordance with Section 5, Clause 6.2, provided,
however, to the extent Seller is the cause of the delay, the extension shall be
provided at no cost. This Option may be elected up to 30 Days after the
Guaranteed Substantial Completion Date.    $ 36,000/month

2.4

   Lot    Adder to provide non-return valves in accordance with Section 2,
Technical Specification      Later

2.5

   Lot    Adder to provide fixators in accordance with Section 2, Technical
Specification      Later

2.6

   Lot    Adder to provide Training in accordance with Scope and Content to be
agreed to by the Parties.      Later

2.7

   Lot    Adder to provide transportation from the nearest accessible rail
siding to the Jobsite, per Section 5, Clause 17.8      Later

 

By Seller:                     

   By Buyer:                     

 

TXU Standard Plant Project   Section 1, Pricing

2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 2

TECHNICAL SPECIFICATIONS

The following listed documents are attached or enclosed herewith and made part
of this Agreement. All documents listed in the Material Requisition as
appendices and attachments are considered to be part of the Technical
Specifications as this term is used throughout this Agreement.

 

Material Requisition No.

   Revision

****

   ****

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 2 - Technical Specifications

Page 1 of 1



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 3

DRAWINGS AND DATA REQUIREMENTS

Drawing and Data Requirements

Drawings, instructions and data shall be submitted in accordance with the
Document Submittal Requirements form (DSR) included in this Agreement.

The DSR identifies the following critical information relative to the Suppliers
submittal of the required drawings, information, and data:

1. Description of each document to be submitted

2. Submittal schedule for each document (1)

3. Information to be included with each document

4. Reason for document submittal to Buyer (for information, for review, etc)

5. Whether Liquidated Damages apply to late submittal of each document

6. Definition of Buyer’s document review status

 

--------------------------------------------------------------------------------

(1) Submittal dates are provided as duration of calendar days from the
appropriate milestone (award, shipment, etc. as noted). The indicated durations
represent the date that documents are required to be actually received by Buyer.

The initial submittal of each document shall be transmitted to Buyer’s
representatives designated below, in accordance with the DSR submittal schedule
beginning on the effective date of this Agreement.

Drawing turnaround time shall be as specified in Section 5, Special Conditions,
SC-9, titled “Document Turnaround”.

Other information relative to document submittals that the Seller shall comply
with is also included in the DSR.

Seller shall provide Final As-Built drawings showing all changes to Seller
documents necessary to reflect the final configuration of Seller’s equipment.
Seller shall maintain complete and accurate records of all differences between
work as per the final installed and accepted configuration, as actually shipped,
and as designed (as indicated on reviewed engineering drawings). All final
piping isometric drawings must show each field weld location and each piping
spool or piece number.

All documents shall be submitted in accordance with this Agreement. Seller shall
forward a copy of the Document Transmittal form or provide electronic
notification of transmittal, to the following individuals:

Hard copies shall be sent to:

 

   Bechtel Power Corporation    5275 Westview Drive    Frederick, MD 21703
Attention:    Project Administrator Project Name:    TXU Standard Plant Project
Purchase Order No.:    Seller to insert correct Purchase Order Number

 

By Seller:                     

   By Buyer:                     

Section 3, Drawing and Data Requirements

Page 1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 3

DRAWINGS AND DATA REQUIREMENTS

Electronic notification shall be sent to:

 

Project Administrator

  

{To be notified later}

  

                            

Project Expediter

  

{To be notified later}

  

                            

Project Engineering Representative(s)

  

{To be notified later}

  

                            

Electronic File Format

All documents as required by the Document Submittal Requirement form shall be
forwarded to the Buyer via an FTP Site or other previously agreed upon server
connection. Files submitted by the Seller shall preferably be in a native
format, previously approved by the Buyer. If Buyer agrees to accept files in
other formats, the priority would be:

1. PDF

2. TIFF

3. JPG

4. HTML

5. HPGL

Seller must obtain prior written approval from Buyer if Seller wants to submit
documents using a file format other than those listed above.

Quality Requirements for Scanned Files:

Scanned files shall be in a PDF format for text, multi-sheet documents and a
TIFF format for documents that are considered image files. Documents must be
scanned at a minimum of 200 dpi. Seller shall perform necessary quality checks
to ensure the files are de-speckled. All scanned files must be named with the
document number and an extension of PDF or TIFF to indicate the format used.]

Document Security

Seller acknowledges that the FTP server is not a password protected site, and
that any alternate security provisions for transfer files, such as encryption,
should be implemented by the Seller as appropriate to his company’s procedures

 

By Seller:                     

   By Buyer:                     

Section 3, Drawing and Data Requirements

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

TABLE OF CONTENTS

 

Clause

  

Title

   Page No.

GC-1

   ENTIRE AGREEMENT    2

GC-2

   CHANGES    2

GC-3

   DELIVERY    3

GC-4

   TITLE AND RISK OF LOSS    3

GC-5

   INFRINGEMENT    4

GC-6

   COMPLIANCE    6

GC-7

   SUSPENSION    7

GC-8

   TERMINATION FOR CONVENIENCE    7

GC-9

   TERMINATION FOR DEFAULT    8

GC-10

   NON-WAIVER    9

GC-11

   APPLICABLE LAW    9

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 1 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

GENERAL CONDITIONS

GC-1 ENTIRE AGREEMENT

 

1.1 This Agreement embodies the entire agreement between Buyer and Seller. The
Parties shall not be bound by or liable for any statement, representation,
promise or understanding not set forth herein. Nothing contained in proposals,
correspondence, discussions, order acknowledgements or other of Seller’s forms
has any effect on this Agreement unless specifically incorporated herein.

 

1.2 No modifications to this Agreement shall be valid unless reduced to writing
and signed by both Parties pursuant to Clause GC-2 (Changes).

GC-2 CHANGES

 

2.1 Buyer, through its authorized procurement representative, may at any time
direct, in writing, changes, including but not limited to changes in any one or
more of the following: (1) drawings or specifications; (2) additions to or
deletions from quantities ordered; (3) Delivery schedule; (4) method of shipment
or packing; (5) place of Delivery. If any such change causes an increase or
decrease in the cost or timing required to provide the Equipment, or otherwise
affects Seller’s ability to meet its obligation, an equitable adjustment shall
be made in the Agreement Price or Delivery schedule and/or other relevant terms
and the Agreement shall be modified by written amendments or revisions executed
by authorized representatives. Any request by the Seller for adjustment under
this Clause GC-2 (Changes) must be asserted promptly by written notice to
Buyer’s authorized representative and in no case later than within twenty
(20) Days from the date of receipt by Seller of the notification of a change,
unless the Parties mutually agree to extend the time required to assess and
determine the resulting impact. Buyer shall respond to Seller’s request for
adjustment within thirty (30) days of receipt of Seller’s notice. However,
nothing in this clause shall excuse Seller from proceeding with the order as
changed. Failure by Seller to timely give the required notice hereunder will
preclude Seller’s right to request any adjustment. In the event that Buyer and
Seller are not able to reach agreement on a firm price for a Buyer directed
change after good faith negotiations by the Parties or in case of an emergency
endangering life or property or the Facility has ceased operation or is
materially and adversely affected in its operation requiring immediate
corrective action, Seller will proceed with implementation of the change on a
time and materials basis, including a reasonable profit. In such event, Seller
agrees to provide in a timely manner such documentation as is reasonably
sufficient for Buyer to determine the accuracy of impact of jobsite changes on a
time and material basis.

 

2.2 If this Agreement requires Buyer to review and comment on Seller’s technical
documents, Seller shall submit, within twenty five (25) Days from the date of
Seller’s receipt of such comments, any request for adjustment resulting from
implementation of Buyer’s comments. No adjustment will be made hereunder unless
Buyer, through its authorized procurement representative, confirms the change in
writing.

 

2.3 A Change in Law affecting Seller’s Work under this Agreement (except for
changes relating to taxes to be paid by Seller) and occurring after the
Effective Date shall be considered a change and will be handled in accordance
with Clause GC-2.1 above, provided that Seller gives notice to Buyer of such
Change in Law no later than ten (10)

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 2 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

days after (i) Seller becomes aware of such Change in Law or (ii) the earlier
time at which it would be commercially reasonable to expect that Seller should
have become aware of such Change in Law, together with details as to the impact
of such Change in Law on performance of the Work.

 

2.4 Suspension instructed by Buyer pursuant to Clause GC-7 (Suspension) will
also be treated as a change and will be handled in accordance with Clause GC-2.1
above, unless such suspension arises as a result of any fault, defect or other
failure to perform which is attributable to Seller.

GC-3 DELIVERY

Performance and Delivery of the Seller’s obligations shall be in accordance with
the Guaranteed Milestone Dates. However, to the extent the Buyer’s failure to
fulfill any of its material obligations under this Agreement, (except payment
obligations), actually and demonstrably delays Seller in the performance of its
critical path activities, Seller shall be entitled to an equitable adjustment to
the affected Guaranteed Milestone Date(s), except to the extent that Seller
fails to exercise good faith efforts to mitigate the impact of such Buyer delay
and provided in any event that Seller must give notice to Buyer within ten
(10) days after (i) Seller becomes aware of the occurrence of such Buyer delay
or (ii) the earlier time at which it would be commercially reasonable to expect
that Seller should have become aware of such occurrence. Such notice will
specify the nature of the occurrence and the reason(s) why Seller believes
additional time should be granted and the length of the delay occasioned by
reason of such Buyer delay. Strict compliance with this Clause GC-3 (Delivery)
is a condition precedent to any entitlement to an extension of the affected
Guaranteed Milestone Date(s). Failure by Seller to timely give the required
notice hereunder will preclude Seller’s right to invoke the protection of this
Clause GC-3 (Delivery) to the extent the Buyer is prejudiced by such failure.
Seller shall use its reasonable best efforts to minimize or avoid the delay
caused by the Buyer delay and the initial notice provided by Seller shall
describe in detail the efforts of Seller that have been or are going to be made
in this regard. Upon mutual agreement of the Parties to Seller’s entitlement for
an equitable adjustment to the affected Guaranteed Milestone Date(s), this
Agreement shall be modified by written amendment or revision executed by the
Parties’ authorized representatives.

GC-4 TITLE AND RISK OF LOSS

 

4.1 Title to Equipment or materials to be shipped from within the United States
shall pass to Buyer when available for shipment from the manufacturer’s factory.
Title to Equipment or materials to be shipped from a country other than the
United States shall pass to Buyer at the port of export immediately after the
Equipment or materials have been cleared for export. Title to services provided
by Seller shall pass as such services are performed and accepted by Buyer. In
order to protect Buyer or Owner’s interest in Equipment with respect to which
title has passed to Buyer or Owner but which remains in the possession of
Seller, Seller shall take or cause to be taken all steps necessary under the
applicable laws and regulations to maintain Buyer’s or Owner’s title and to
protect Buyer or Owner against claims by other parties with respect thereto.

 

4.2 Shipment to Storage. If the Equipment cannot be shipped to Buyer, as
specified in this Agreement, due to any cause attributable to Buyer, Seller may
ship such Equipment to storage. If such Equipment is placed in storage,
including storage at the facility where

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 3 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

manufactured, the following conditions shall apply: (a) title shall thereupon
pass to Buyer if it had not already passed; (b) any amounts otherwise payable to
Seller upon delivery or shipment shall be payable upon presentation of Seller’s
appropriately supported invoices and certification of cause for storage; (c) all
expenses incurred by Seller, such as for preparation for and placement into
storage, handling, inspection, preservation, insurance, storage, removal charges
and any taxes shall be payable by Buyer upon submission of Seller’s
appropriately supported invoices; and (d) Upon Buyer’s notification, Seller
shall resume delivery of the Equipment to the originally agreed point of
delivery. Seller shall submit invoices under this Clause GC-4.2 on a monthly
basis, and Buyer shall pay those invoices within thirty (30) Days of receipt.

 

4.3 Notwithstanding the foregoing, Seller shall be responsible for and shall
bear any and all risk of loss or damage to the Equipment until Delivery in
accordance with the delivery provisions of this Agreement. Upon such delivery,
risk of loss or damage shall pass from Seller: provided however, that any loss
or damage, whenever occurring, which results from Seller’s non-conforming
packaging or crating or from any defect in the Equipment shall be borne by
Seller.

Notwithstanding the foregoing, Seller warrants that upon passage of title to the
Equipment in accordance with this Clause GC-4 (Title and Risk of Loss), Buyer or
Owner will have good and indefeasible title to such Equipment, and such
Equipment will not be subject to any lien, privilege, security interest or other
defect in title. IN THE EVENT OF ANY NONCONFORMITY WITH THE FOREGOING WARRANTY,
SELLER, AT ITS OWN EXPENSE, UPON WRITTEN NOTICE OF SUCH FAILURE, SHALL INDEMNIFY
OWNER AND BUYER FROM THE CONSEQUENCES OF AND DEFEND THE TITLE TO SUCH EQUIPMENT
AND IF NECESSARY, SHALL PROMPTLY REPLACE SUCH EQUIPMENT AND ANY OTHER AFFECTED
PORTION OF THE WORK, AND SUCH OBLIGATION SHALL SURVIVE THE EXPIRATION,
CANCELLATION OR TERMINATION OF THIS AGREEMENT, INCLUDING THE WARRANTY PERIOD.

GC-5 INFRINGEMENT

 

5.1 SELLER SHALL, AT ITS OWN EXPENSE, FULLY HOLD HARMLESS, INDEMNIFY AND DEFEND
INDEMNIFIED PARTIES UNDER THIS AGREEMENT AGAINST ANY CLAIM, SUIT, ACTION,
PROCEEDING OR INVESTIGATION WHICH IS BASED UPON A CLAIM, WHETHER RIGHTFUL OR
OTHERWISE, THAT ANY EQUIPMENT, OR ANY PART THEREOF, OR AN OTHER ITEMS OR
SERVICES FURNISHED BY SELLER UNDER THIS AGREEMENT CONSTITUTES AN INFRINGEMENT OF
ANY DOMESTIC OR FOREIGN PATENT, COPYRIGHTS OR OTHER INTELLECTUAL PROPERTY,
TRADEMARK, PROPRIETARY OR CONFIDENTIAL RIGHTS, OR UNAUTHORIZED DISCLOSURE OR USE
OF ANY TRADE SECRET AND SELLER SHALL PAY ALL RESULTING DAMAGES INCLUDING LEGAL
EXPENSES AS PROVIDED IN CLAUSE SC-5.3 BELOW. IF, IN ANY SUCH CLAIM, SUIT,
ACTION, PROCEEDING OR INVESTIGATION, A TEMPORARY RESTRAINING ORDER OR
PRELIMINARY INJUNCTION IS GRANTED, SELLER SHALL MAKE EVERY REASONABLE EFFORT, BY
GIVING A SATISFACTORY BOND OR OTHERWISE TO SECURE THE SUSPENSION OF THE
INJUNCTION OR RESTRAINING ORDER. In case said Equipment, or any part thereof,
are in such suit or action held to constitute infringement and/or use is
permanently enjoined, the Seller shall, at its own expense, subject to the
following provisions, either procure for the Buyer and Owner an irrevocable,
royalty-free license to continue using such Equipment, or with Buyer’s prior
written approval which

 

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 4 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

shall not be unreasonably withheld, replace same with substantially equal but
noninfringing Equipment or modify them so they become noninfringing, provided
that no such replacement or modification shall in any way amend or relieve
Seller of its Equipment Performance Guarantees, warranties, guarantees or other
obligations set forth in this Agreement. Further, Seller agrees that it shall
not settle any suit for which it is providing indemnity under this Clause GC-5
(Infringement) without the prior consent of the Indemnified Parties, such
consent not to be unreasonably withheld so long as such settlement completely
discharges or releases the indemnifiable claims against the Indemnified Parties
and does not impose by way of consent decree, injunction or otherwise any
restraint or limitations on such parties; operations or upon the operation or
other use of the Facility. Buyer acknowledges it may be required to enter into
certain license agreements, which shall be provided by Seller at no additional
cost to Buyer or Owner, with regard to the use of Seller proprietary computer
software.

 

5.2 The preceding paragraph shall not apply to any Equipment, or any part
thereof, manufactured to Buyer’s or Owner’s detailed design or modifications to
any Equipment or part thereof made by Buyer or Owner. As to such Equipment or
part, the Seller assumes no liability whatsoever for infringement.

 

5.3 Seller’s obligation to hold Indemnified Parties harmless under this Clause
GC-5 (Infringement) includes responsibility for paying reasonable legal expenses
and other direct costs incurred by Indemnified Parties in connection with the
defense and settlement of any claim or suit within the scope of this clause. In
connection with this indemnity: (a) Indemnified Parties shall promptly notify
Seller of any claim or suit or proceeding involving Indemnified Parties in which
such infringement is alleged, and Indemnified Parties shall permit Seller to
control completely the defense or compromise of any such allegation of
infringement in which case Seller may select counsel after consultation with
Indemnified Parties, provided that (i) Buyer is consulted and kept reasonably
informed of the claims, litigation, and negotiations, (ii) Indemnified Parties
shall be entitled at Indemnified Parties’ expense to participate in such
defense, and (iii) no compromise shall be adverse to Indemnified Parties without
such party’s consent and (b) Buyer shall render such reasonable assistance at
Seller’s cost in the defense thereof as Seller may require. If the defendants in
any such action include both Seller and an Indemnified Party and the Indemnified
Party shall have reasonably concluded that there may be legal defenses available
to it which are in conflict with those available to the Seller, and that such
conflict materially prejudices the ability of the counsel selected by the Seller
to represent both Parties, such Indemnified Party shall have the right to select
separate counsel reasonably acceptable to the Seller to participate in the
defense of such action on its own behalf at Seller’s expense.

 

5.4 If any claim, suit, action, proceeding or investigation arises as to which
the indemnity provided for under this Clause GC-5 (Infringement) hereof may
apply and Seller, after being given written notice by the Indemnified Party
promptly upon becoming aware of such claim, suit, action, proceeding or
investigation, fails to assume the defense of, or to diligently defend, such
claim, action, proceeding or investigation, then the Indemnified Party may, upon
giving prior notice thereof to Seller, at the expense of Seller, contest (or,
with the prior written consent of Seller, settle) such claim.

 

5.5 Notwithstanding any proprietary legends or copyright notices to the
contrary, Indemnified Parties may copy or reproduce documents and information
furnished by Seller in connection with Seller’s proposal and with this Agreement
and distribute such copies or

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 5 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

reproductions to others for the limited purposes of designing, financing,
constructing, altering, operating, maintaining or licensing the Project. SELLER
IS RESPONSIBLE FOR OBTAINING NECESSARY PERMISSION AND RELEASES FROM ANY THIRD
PARTIES PLACING PROPRIETARY RIGHTS OR COPYRIGHTS ON SUCH DOCUMENTS OR
INFORMATION AND SHALL, AT ITS OWN EXPENSE, HOLD HARMLESS AND DEFEND INDEMNIFIED
PARTIES AGAINST ANY AND ALL CLAIMS, SUITS, ACTION, PROCEEDINGS OR INVESTIGATIONS
BASED UPON A CLAIM WHETHER RIGHTFUL OR OTHERWISE THAT A PROPRIETARY RIGHT OR
COPYRIGHT HAS BEEN INFRINGED BY COPYING, REPRODUCTION, DISTRIBUTION OR USE BY
INDEMNIFIED PARTY.

 

5.6 Seller agrees that all documents prepared by Seller which are delivered to
Buyer in the performance of the Agreement shall be the sole and exclusive
property of Buyer, except that (a) Seller shall retain the right to utilize such
documents for reference in its general practice And (b) to the extent that
Seller has a pre-existing patent, copyright, trade secret, or other proprietary
interest in any documents to be provided under the Agreement, Seller hereby
grants Buyer and Owner and their respective Affiliates an irrevocable,
nonexclusive, royalty-free, license to internally reproduce, distribute, and use
such proprietary documents, including the preparation of derivative works for
internal use but without the right to disclose such proprietary documents to any
third parties (other than to its Affiliates and its and their respective
employees, directors, officers, managers, partners, accountants, attorneys,
Financing parties, agents and consultants) unless (i) such third party is
subject to written confidentiality commitments to Buyer ; or (ii) such
disclosure is required for purposes of designing, financing, constructing,
altering, operating, maintaining or licensing the Project. Such license shall be
freely assignable (x) to any Financing Party and (y) any Person to which the
Project is sold or otherwise transferred. Seller agrees that all documents, as
well as any drawings, tracings, specifications, calculations, memoranda, data,
notes and other materials which are supplied by Buyer and come into the
possession of Seller, shall be used solely with respect to this Project and
shall, except for Seller’s file copies, be delivered to Buyer upon Final
Completion. Nothing in the foregoing gives Buyer or Owner or any third party the
right to manufacture or remanufacture any Equipment or parts of any Equipment
provided by Seller including vendor items. Buyer acknowledges it may be required
to enter into certain license agreements, which shall be provided by Seller at
no additional cost to Buyer or Owner, with regard to the use of Seller
proprietary computer software provided during the execution of this Agreement.

GC-6 COMPLIANCE

 

6.1 Seller warrants that all Equipment shall have been produced, sold, delivered
and furnished in strict compliance with all Applicable Laws to which the
Equipment is subject. Seller shall execute and deliver to Buyer any documents as
may be required to effect or to evidence such compliance.

 

6.2 SELLER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LEGAL ACTIONS, FINAL JUDGMENTS,
REASONABLE ATTORNEYS' FEES, CIVIL FINES AND ANY OTHER LOSSES WHICH ANY OF THEM
MAY INCUR AS A RESULT OF THE SALE OR DELIVERY TO BUYER HEREUNDER OF EQUIPMENT
WHICH DOES NOT MEET ALL REQUIREMENTS OF SUCH LAWS AND REGULATIONS.

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 6 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

 

6.3 Seller shall comply with all applicable export or import rules and
regulations. When required by the Agreement shipping/delivery terms, Seller is
to obtain any necessary export license in a timely manner to avoid shipment
delays. When Buyer is required by the Agreement shipping/delivery terms to
obtain any necessary export license, or to meet the import rules and regulations
of the destination country, Seller is to timely provide all necessary assistance
to Buyer and its agents. SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
INDEMNIFIED PARTIES FROM ANY PENALTIES, SUITS, LIABILITIES OR COSTS (INCLUDING
ATTORNEY FEES) CAUSED BY SELLER’S FAILURE TO COMPLY WITH APPLICABLE EXPORT AND
IMPORT RULES AND REGULATIONS OR TO COMPLY WITH ITS EXPORT AND IMPORT OBLIGATIONS
SET FORTH IN THIS AGREEMENT.

 

6.4 Seller shall comply, and shall cause its Subsellers to comply, with all
Applicable Laws in effect from time to time relating to the Work, the Equipment
and/or the Project, and shall give all applicable notices pertaining thereto.
Seller shall ensure that the Equipment, as designed, engineered and,
manufactured, complies and when fully operated is capable of complying with all
Applicable Laws.

 

6.5 Seller agrees to comply with all Applicable Laws regarding the import or
export of technical data or information or any product based thereon and shall
not ship or communicate or allow to be shipped or communicated, either directly
or indirectly, any technical data or information or any product based thereon in
connection with the Work to any country or from any country to or from which
such shipment or communications is prohibited by Applicable Law.

GC-7 SUSPENSION

 

7.1 Notwithstanding any other provisions of this Agreement, Buyer may not
suspend Seller’s performance prior to shipment of the Equipment. . Buyer will
have the right to (a) defer Delivery in accordance with Clause SC-40, and
(b) suspend the performance of the on-site services. In the event of such
suspension , Seller shall be entitled to reimbursement for additional costs
reasonably and necessarily incurred by Seller in effectuating such suspension
(provided Seller shall use all reasonable efforts to minimize such suspension
costs), to the extent that such additional costs are actually incurred, if
claimed within thirty (30) days after resumption of performance.

GC-8 TERMINATION FOR CONVENIENCE

 

8.1 Seller’s performance under this Agreement may be terminated by Buyer for its
convenience in accordance with this clause in whole, or, from time to time in
part whenever Buyer shall elect. Any such termination shall be effected by
delivery to Seller of a notice of termination specifying the extent to which
performance under the Agreement is terminated, and the date upon which such
termination becomes effective. Upon receipt of any such notice, Seller shall,
unless the notice requires otherwise: (1) immediately discontinue work on the
date and to the extent specified in the notice; (2) place no further orders for
materials or services other than as may be necessarily required for completion
of any portion of the Work that is not terminated; (3) assist Buyer upon request
in the maintenance, protection, and disposition of property acquired by Buyer
under this Agreement. For the elimination of doubt, only the Buyer may terminate
for convenience.

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 7 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

 

8.2 If requested in writing within a mutually agreeable time frame after notice
of termination (Buyer and Seller shall use their best efforts to mutually agree
within thirty (30) days), the Buyer will pay to Seller, as full compensation the
amounts identified in Clause SC-19) (Termination Payment Schedule):

 

8.3 The total sum to be paid to Seller under this Clause GC-8 (Termination for
Convenience) shall not exceed the Agreement Price as reduced by the amount of
payments previously made by Buyer under the Agreement and as further reduced by
the portion of the Agreement Price attributable to Work not terminated, and will
not include any consideration for loss of anticipated profits on terminated
Work, all claims for which Seller agrees to waive.

GC-9 TERMINATION FOR DEFAULT

 

9.1 Buyer may terminate the whole or any part of Seller's performance under this
Agreement in any one of the following circumstances: (1) if Seller delivers
materially nonconforming Equipment; or (2) Seller materially breaches any of the
other material provisions of this Agreement in accordance with its terms; or
(3) if Seller abandons the Work; or (4) if Seller becomes insolvent, does not
pay its debts as they become due or makes an assignment for the benefit of
creditors, or if Seller commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or if insolvency, receivership, reorganization, or bankruptcy or similar
proceedings are commenced against Seller and such proceedings remain undismissed
or unstayed for a period of thirty (30) Days. In the event of any such failure
or occurrence, Buyer will provide Seller with written notice of the nature of
the failure or occurrence and Buyer's intention to terminate for default. Except
for (3) and (4) above for which no further notice shall be required and for
which no cure period shall be allowed, if Seller does not commence action to
cure such failure within ten (10) Days of such written notice or if, having
commenced such action, Seller does not diligently pursue such action to
completion within ninety (90) Days of such notice, Buyer may, after such periods
terminate this Agreement upon three (3) Business Days prior written notice.
Notwithstanding the foregoing, if and so long as Seller is liable to pay and
does pay Equipment Delivery LDs under this Agreement, Buyer shall not be
entitled to terminate this Agreement for late Delivery of Equipment, provided
that if Seller’s progress in performing the Work is delayed such that Delivery
of the Equipment by the Guaranteed Milestone Delivery Dates is endangered,
Seller must submit a plan to Buyer demonstrating how Seller will minimize such
delay. If (i) Seller fails to submit a plan or (ii) Seller fails to make
progress such that, in the case of (i) or (ii), there is a reasonable basis for
concluding that the Equipment Delivery LDs payable by Seller will exceed the
amount of the applicable subcap set forth in Clause SC-30.3, then Buyer shall be
entitled to terminate this Agreement by notice to Seller pursuant to this Clause
GC-9 without any further notice being required and without Seller being entitled
to any further cure period with respect to such failure.

 

9.2 In the event Buyer terminates this Agreement in whole or in part as provided
in this Clause GC-9 (Termination for Default), Buyer may procure, under such
terms and in such manner as Buyer may deem appropriate, items of equipment which
are similar to the items so terminated and Seller shall be liable to Buyer for
the difference between that portion of the Contract Price that is allocable to
the terminated scope and the actual documented and reasonable costs for such
similar equipment and related services or complete the Work with respect to the
terminated items of Equipment and the remaining

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 8 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 4

GENERAL CONDITIONS

scope of Work ; provided, that Seller shall continue the performance of this
Agreement to the extent not terminated under the provisions of this Clause GC-9
(Termination for Default).

 

9.3 Seller agrees to assist Buyer in the event that re-procurement action is
necessary or Buyer elects to complete the remaining Work as a result of default,
by co-operation in the transfer of information, in the disposition of Work in
progress or residual material, and in the performance of other reasonable
requests made by Buyer.

 

9.4 If, after notice of termination of this Agreement, it is determined for any
reason that Seller was not in default under the provisions of this clause, or
that the default was excusable under the provisions of this Agreement, the
rights and obligations of the Parties shall be the same as if the notice of
termination had been issued pursuant to Clause GC-8 (Termination for
Convenience).

GC-10 NON WAIVER

 

10.1 Failure by either Party to insist upon strict performance of any of the
terms and conditions hereof, or failure or delay in exercising any rights or
remedies provided herein or by law, or the acceptance of or payment for any
Equipment hereunder, shall not be deemed a waiver of any right of either Party
to insist upon strict performance hereof or a waiver of any of its rights or
remedies as to any such Equipment regardless when shipped, received or accepted,
or as to any prior or subsequent default hereunder, nor shall any termination of
this Agreement by Buyer operate as a waiver of any of the terms hereof. A
requirement that a Seller-furnished document is to be submitted for or subject
to “Authorization to Proceed”, “Approval”, “Acceptance “, “Review”. “Comment” or
any combination of such words or words of like import shall mean, unless the
Agreement clearly indicates otherwise, that the Seller shall, before
implementing the information in the document, submit the document, obtain
resolution of any comments and Buyer’s authorization to proceed. Such review
shall not mean that a complete check will be performed. Authorization to proceed
shall not constitute acceptance or approval of design details, calculations,
analysis, tests, or construction methods or materials developed or selected by
Seller and shall not relieve Seller from full compliance with requirements of
this Agreement.

GC-11 APPLICABLE LAW

 

11.1 The rights and obligations of the Parties to this Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without reference to conflicts of laws rules thereof.

 

By Seller:                     

   By Buyer:                     

Section 4, General Conditions

Page 9 of 9



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

TABLE OF CONTENTS

 

CLAUSE

 

TITLE

 

PAGE

NO.

SC-1

 

DEFINITIONS

  4

SC-2

 

EQUAL OPPORTUNITY

  9

SC-3

 

INDEPENDENT SELLER

  10

SC-4

 

EXPEDITING

  11

SC-5

 

QUALITY STANDARDS

  11

SC-6

 

WARRANTIES

  12

SC-7

 

PROGRESS

  14

SC-8

 

PROGRESS REPORTS

  14

SC-9

 

DOCUMENT TURNAROUND

  15

SC-10

 

BUYER'S USE OF SELLER'S SUPPLIED DESIGN DATA

  15

SC-11

 

BACKCHARGES

  15

SC-12

 

AUTHORIZED REPRESENTATIVES

  16

SC-13

 

ASSIGNMENT

  16

SC-14

 

ON-SITE SERVICES OF SELLER'S REPRESENTATIVES

  17

SC-15

 

HAZARDOUS MATERIAL DISCLOSURE REQUIREMENTS

  19

SC-16

 

SALES AND USE TAX REQUIREMENTS

  20

SC-17

 

PRICE AND PAYMENT

  21

SC-18

 

PAYMENT SCHEDULE

  21

SC-19

 

TERMINATION PAYMENT SCHEDULE

  22

SC-20

 

RELEASE AGAINST LIENS AND CLAIMS

  22

SC-21

 

INDEMNITY

  23

SC-22

 

NONDISCLOSURE

  24

SC-23

 

NOT USED

  24

SC-24

 

NOT USED

  24

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 1 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

SC-25

  

LABOR DISPUTES AND LOCAL CONDITIONS

   24

SC-26

  

COMPANY GUARANTEE

   25

SC-27

  

RECORDS

   25

SC-28

  

SCHEDULE AND PERFORMANCE GUARANTEES AND TESTING

   25

SC-29

  

EFFECTIVE DATE

   25

SC-30

  

LIMITATION OF LIABILITY

   25

SC-31

  

BUYER DEFAULT

   27

SC-32

  

BUYER FURNISHED INSURANCE

   28

SC-33

  

MARINE CARGO INSURANCE

   28

SC-34

  

SURVIVAL

   30

SC-35

  

DISPUTE RESOLUTION

   30

SC-36

  

FORCE MAJEURE

   31

SC-37

  

SAFETY FOR BUYER REPRESENTATIVES

   32

SC-38

  

OFFICIALS NOT TO BENEFIT

   33

SC-39

  

NOTICES

   33

SC-40

  

DEFERRED DELIVERY

   33

SC-41

  

ORDER OF PRECEDENCE

   34

SC-42

  

SHOP ASSEMBLY

   35

SC-43

  

RULES OF INTERPRETATION

   35

SC-44

  

PUBLICITY

   36

SC-45

  

CO-OPERATION IN FINANCING

   36

SC-46

  

BUYER’S APPROVAL OF SELLER’S MAJOR SUBCONTRACTORS

   37

SC-47

  

TRAINING

   37

SC-48

  

APPENDICES

   37

SC-49

  

STANDARD PLANT PROGRAM

   38

SC-50

  

DRAWBACK RIGHTS

   39

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 2 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

APPENDIX 1 – NOT USED

APPENDIX 2 – CONDITIONAL FINAL LIEN WAIVER AND RELEASE

APPENDIX 3 – UNCONDITIONAL FINAL LIEN WAIVER AND RELEASE

APPENDIX 4 – PERFORMANCE GUARANTEES AND TESTING

APPENDIX 4 – ATTACHMENT 5,

APPENDIX 5 – SCHEDULE

APPENDIX 5 – ATTACHMENT 1, MILESTONE DELIVERY SCHEDULE

APPENDIX 6 – PAYMENT SCHEDULE

APPENDIX 7 – TERMINATION PAYMENT SCHEDULE

APPENDIX 8 – NOT USED

APPENDIX 9 – NOT USED

APPENDIX 10 – LIST OF ACCEPTABLE EQUIPMENT SUPPLIERS

APPENDIX 11 – ASSIGNMENT AGREEMENT

APPENDIX 12 – TXU GUARANTEE

APPENDIX 13 – NARRATIVE ON DELIVERY AND FABRICATION

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 3 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-1 DEFINITIONS

Where the following terms appear in this Agreement with initial capitalization,
they shall have the meaning set forth below.

“Abnormally Severe Weather Conditions” means storms and other climatic and
weather conditions that are abnormally severe or extreme, taking into
consideration the period of time when, and the area where, such storms or
conditions occur.

“Affiliate” means with respect to any Person, another Person that is controlled
by, that controls, or is under common control with, such Person. For purposes of
this definition, “control” with respect to any Person shall mean the ability to
effectively control, directly or indirectly, the operations and business
decisions of such Person whether by voting of securities or partnership
interests or any other method. Without limiting the foregoing, an Affiliate of a
Person shall include any other Person in which such Person holds twenty percent
(20%) or more of the outstanding equity or ownership interests.

“Agreement” or “Purchase Order” means this Agreement, or Purchase Order,
Section 1 through Section 9 in their entirety, including the General Conditions,
Special Conditions, all exhibits, appendices, schedules and supplements hereto
(each of which is hereby incorporated herein by reference), as amended from time
to time in accordance with the provisions of this Agreement.

“Agreement Price” means total sum of the amounts payable to Seller pursuant to
Section 1 of this Agreement, as adjusted pursuant to the terms of this
Agreement.

“Applicable Laws” means and includes any applicable statute, license, law, rule,
regulation, code, ordinance, judgment, decree, writ, legal requirement, order or
the like, of any national, federal, provincial, state or local court or other
Governmental Authority, and all rules and regulations promulgated thereunder, as
any of the same may be amended, modified, codified, replaced or reenacted, and
the written interpretations thereof, including any statute, law, rule,
regulation, code, ordinance, judgment, decree, writ, order or the like,
regulating, relating to or imposing liability or standards of conduct
concerning: (i) Seller, the Equipment, the Site or the performance of any
portion of the Work or the Work taken as a whole, or the operation of the
Project; or (ii) safety and the prevention of injury to persons and the damage
to property on, about or adjacent to the Site or any other location where any
other portion of the Work shall be performed; or (iii) protection of human
health or the environment or emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, chemicals, hazardous materials or other
industrial, toxic materials or wastes, as now or may at any time hereafter be in
effect.

“Business Day” means a day, other than a Saturday or Sunday or a public holiday,
on which banks are generally open for business in Dallas, Texas and New York,
New York.

“Buyer” means TXU Generation Development Company LLC, a Delaware limited
liability company, and its permitted assigns and successors.

“Change In Law” means the enactment, adoption, promulgation, modification or
repeal after the Effective Date of any Applicable Law, that establishes
requirements that materially and adversely affect Seller’s costs or schedule for
performing the Work; provided, however it shall not be a Change In Law pursuant
to this Agreement if there is a change in any national, federal, provincial

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 4 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

or any other income tax law or any other law imposing a tax, duty, levy, impost,
fee, royalty, or similar charge based on the importation or exportation of any
item or service for which Seller is responsible hereunder.

“Confidential Information” means information, ideas or materials now or
hereafter owned by or otherwise in the possession or control of, or otherwise
relating to, one Party or any of its Affiliates or the Owner or any of its
Affiliates, including proprietary or non-public information concerning the
Project and such Person’s business, operations, financial condition,
projections, or assets, historical information inventions, business or trade
secrets, know-how, techniques, data, reports, drawings, specifications,
blueprints, flow sheets, designs, or engineering, construction, environmental,
operations, marketing or other information, together with all copies, summaries,
analyses, or extracts thereof, based thereon or derived therefrom. Confidential
Information shall not include any information that: (i) is already in the public
knowledge or which becomes public knowledge absent any violation of the terms of
this Agreement; (ii) was already in the possession of a Party prior to
disclosure by the other Party and was not previously received from the Buyer,
the Owner or any of their respective Affiliates; (iii) a Party obtains from
another Person which such Party reasonably believes was not under an obligation
of confidentiality; or (iv) is independently developed by any Party or any of
its Affiliates without reference to the Confidential Information.

“Day” or “day” means calendar day; any twenty-four hour period or fraction
thereof beginning and ending at midnight.

“Delivery” or “delivery” means delivery of the Equipment to the Site i.e. at
Buyer’s designated location at the Site (DDP Site, according to Incoterms 2000).
As at the date of this Agreement, with respect to Equipment which is to be
shipped via rail (“Shipped Equipment”) Seller has guaranteed the dates of
arrival of such Shipped Equipment to the nearest rail siding to the Site in
accordance with Attachment 1 to this Appendix 5. Within two months from the date
of this Agreement, Seller shall use its best efforts to (a) complete a traffics
and logistics study with respect to Delivery of the Shipped Equipment to the
Site in a commercially reasonable and expeditious manner and (b) provide to
Buyer the following: (i) the proposed dates for the Guaranteed Milestone
Delivery Dates for the Shipped Equipment (as adjusted to reflect the delivery of
such Shipped Equipment from the nearest rail siding to the Site); and (ii) the
cost of transportation of the Shipped Equipment from the nearest rail siding to
the Site. During the preparation of the plan described in (a) above, the Parties
shall cooperate in developing, and share information regarding, the study. If
Buyer accepts Seller’s plan developed in accordance with (a) above, Seller shall
arrange transportation of the Shipped Equipment to the Site in accordance with
such plan. If Seller does not provide the proposals required by this Clause
SC-17.8 within the two month period described above or Buyer rejects Seller’s
plan developed in accordance with (a) above, then Buyer shall be entitled to
direct Seller to deliver the Shipped Equipment in accordance with Buyer’s
traffic and logistic plan and, in such event, Seller shall arrange
transportation of the Shipped Equipment to the Site in accordance with such
plan, which will be implemented on a time and material basis as provided in
GC-2. With respect to Equipment which is not to be shipped via rail, the
Guaranteed Milestone Delivery Dates shall be as set forth in Attachment 1 to
this Appendix 5.

“Dollars” or “dollars” or “$” means the legal currency of the United States.

“Effective Date” means the date when the Agreement is last signed by the Parties
and Seller is in receipt of Buyer’s initial payment.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 5 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

“Equipment” means the steam turbine, generator and auxiliaries including
associated scope as described in this Agreement.

“Equipment Delivery LDs” means liquidated damages amounts set forth in Appendix
5 of Section 5 that are payable by Seller to Buyer for failure to meet
Guaranteed Milestone Dates.

“Facility” or “Plant” for the purposes of this agreement means the Project,
which includes the Equipment, to be constructed by the Buyer for Owner at the
Site location under the terms of the Prime Contract. For testing purposes as
described in Section 5, Appendix 4, Facility refers to all the equipment at the
Site operating together.

“Financial Instrument” means a financial instrument, in lieu of retention, in
favor of Buyer, in a mutually acceptable form, issued by a company acceptable to
Buyer.

“Final Completion” means the satisfaction of all the conditions for the
achievement of final completion, including: Substantial Completion has been
achieved; acceptance tests have been successfully completed; Facility
Performance Guarantees have been satisfied or performance liquidated damages
have been paid; the Facility Reliability Guarantee has been satisfied or related
liquidated damages have been paid; demonstration tests have been satisfactorily
completed; punch list items have been completed; final equipment manuals, final
lien waivers, and all other documents pursuant to the Agreement have been turned
over to Owner.

“Financing Party” means a Person that holds, or the agent(s) or trustee(s)
representing such Person, any debt, lease, or equity financing for, of or
secured by the Project, including any Person(s) that owns the Project or any
portion thereof and leases the Project or such portion to Owner or an Affiliate
of Owner, as applicable, under a lease, sale leaseback, synthetic lease or other
similar structure, or the Person(s) providing a letter or letters of credit or
other guarantees or insurance in support of any such debt, lease or equity
financing or providing any other letter of credit in connection with the
construction or development of the Project.

“Force Majeure” means any event, matter, or thing that materially and adversely
prevents or delays the performance of any obligation arising under this
Agreement, but only to the extent such event, matter or thing is demonstrably
beyond the reasonable control or expectation of the Person claiming the same and
the effect of such event, matter or thing would not have been avoided had such
Person used reasonable care or acted in compliance with Industry Standards.
Subject to the foregoing, such events, matters or things may include occurrences
such as: war, blockade, revolution, insurrection, riot, act of terrorism, or
public disorder or acts of emergency; expropriation, requisition, confiscation,
or nationalization; export or import restrictions (but not to the extent due to
an increase in export or import duties or taxes) by any Governmental Authority;
embargoes or sanctions; fire; flood; earthquake; volcano; tide, tidal wave, or
perils of the sea; Abnormally Severe Weather Conditions; an epidemic or
quarantine; and acts of God; provided, further, that the following events,
matters or things shall not constitute an event of Force Majeure: (i) the
absence of sufficient financial means to perform obligations, or the absence of
sufficient financial means of Seller or any Subcontractor to perform any of the
Work, including the insolvency or bankruptcy of any Subcontractor; (ii) any
labor disturbance, strike or dispute involving Seller’s or its Affiliates’
workers or personnel; (iii) mechanical failures unless caused by an event of
Force Majeure; (iv) storms and other climatic or weather conditions other than
Abnormally Severe Weather Conditions; and (v) the unavailability or shortages of
labor or equipment or materials.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 6 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

“Governmental Authorities” means applicable national, federal, state,
provincial, and local governments and all agencies, authorities, departments,
instrumentalities, courts, corporations, other authorities lawfully exercising
or entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, or other subdivisions of any of
the foregoing having or claiming a regulatory interest in or jurisdiction over
the Site, the Project, the Work, the Equipment or the Parties.

“Guaranteed Substantial Completion Date” means the date which is to be set forth
in the Prime Contract, as such date may be modified in accordance with the terms
of the Prime Contract.

“Guaranteed Final Completion Date” means the date that is 365 Days after the
Substantial Completion Date, which date may be adjusted pursuant to the terms
and conditions of the Prime Contract.

“Guaranteed Milestone Dates” means the Seller’s Guaranteed Document Milestone
Dates and Seller’s Guaranteed Milestone Delivery Dates as set forth in
Section 5, Appendix 5.

“Hazardous Materials” means any substance or material regulated or governed by
any applicable permit, or any substance, emission or material now or hereafter
deemed by any Governmental Authority to be a “regulated substance,” “hazardous
material,” “hazardous waste,” “hazardous constituent,” “hazardous substance,”
“toxic substance,” “radioactive substance,” “pesticide” or any similar
classification, including by reason of deleterious properties, ignitability,
corrosivity, reactivity, carcinogenicity or reproductive toxicity.

"Independent Engineer" means, if Owner shall elect to finance the development of
the Project, an independent engineer of recognized expertise, selected by the
Financing Parties, and such independent engineer's successors and permitted
assigns.

“Indemnified Parties” means Buyer, Owner, Owner’s Engineer, Independent
Engineer, the Financing Parties, and their respective Affiliates, directors,
managers, partners, officers, agents, owners, employees, authorized
representatives, successors and assigns of each of them.

“Industry Standards” means those standards of design, engineering, fabrication,
Equipment and materials, and components specified in this Agreement; provided,
however, if the relevant standard is not so specified or is ambiguous therein,
“Industry Standards” shall mean those standards of care and diligence normally
practiced by suppliers of a similar nature for similar power projects in the
United States, or that conform in all material respects to the manufacturer’s
operation and maintenance guidelines, in each case as applicable to the
equipment in question, taking into account such equipment’s size, service and
type.

“Jobsite” or “Site” means the geographic location at which Buyer for Owner will
construct the Facility. Buyer shall notify Seller of the specific location of
the Site under this Agreement from the potential sites under the Owner’s
Standard Plant Program within six (6) months after the Effective Date.

“Major Subcontractor” means a Subcontractor whose contract or contracts (in the
aggregate) with Seller, or any of its Subcontractors require payments by Seller
(or Subcontractor) of at least Two Million Dollars ($2,000,000).

“Material Requisition” or “Technical Specifications” means the specifications
including appendices or attachments defining the technical requirements that are
included in Section 2 of the Agreement.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 7 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

“Mechanical Completion” means the satisfaction of all the conditions for the
achievement of mechanical completion of the Facility, including: (a) all
components and systems have been properly checked out, adjusted or tested, as
appropriate, in preparation for start-up and commissioning; and (b) all features
and equipment including Seller’s Equipment are (i) mechanically and electrically
complete and in accordance with the applicable requirements, (ii) ready for
initial operations, adjustment and testing, and (iii) capable of operating
simultaneously to the extent necessary for the start-up of the Facility as an
integrated power plant.

“Minimum Performance Criteria” means ****% of the Seller’s Guaranteed Turbine
Gross Electrical Output and ****% of the Seller’s Guaranteed Turbine Cycle Net
Heat Rate.

“Owner” means any Person(s) which owns the Facility.

“Owner’s Engineer” means any engineering firm or firms or other engineer or
engineers (which may be employees of Owner) selected and designated by Owner and
who shall have authority to act on behalf of Owner.

“Owner’s Standard Plant Program” means the program of building standardized,
pulverized coal power generation facilities at a number of sites which may
include the following sites in the State of Texas: Monticello, Martin Lake, Big
Brown, Trading House, Lake Creek, Valley, and Morgan Creek.

“Party” or “Parties” means Buyer or Seller or both.

“Equipment Performance Guarantees” mean the Seller’s performance guarantees for
the Equipment as set forth in Section 5, Appendix 4 of this Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization, including any Governmental Authority.

“Performance LDs” means liquidated damage amounts set forth in Section 5,
Appendix 4 that are payable by Seller to Buyer for failure to meet certain of
Seller’s Equipment Performance Guarantees set forth in Section 5, Appendix 4.

“Prime Contract” or “EPC Contract” means a contract to be entered into for the
engineering, procurement and construction of the Facility.

“Project” means the Facility, the Site location, and all work, equipment, labor,
services and materials to be provided and performed by Buyer under the Prime
Contract with the Owner.

“Proprietary Operating Information” means Confidential Information containing
elements of Owner’s or its Affiliates’ proprietary operating system that has
been identified in writing as “Proprietary Operating Information.”

“Reliability LDs” means liquidated damages amounts set forth in Section 5,
Appendix 4 that are payable by Seller to Buyer for failure to meet guaranteed
EEAF.

“Seller” means General Electric Company.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 8 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

“Seller Lien” shall have the meaning set forth in Clause SC-20.

“SP Project” means a power generation project in connection with the Owner’s
Standard Plant Program.

“SP Purchase Orders” means this Agreement and all other purchase orders with
Seller in connection with Owner’s Standard Plant Program.

“Subcontractor” or “Subseller” or “Subvendor” means any Person (of any tier),
including any vendor, that performs any portion of the Work in furtherance of
Seller’s obligations under this Agreement.

“Substantial Completion” means satisfaction of all of the conditions for the
achievement of substantial completion of the Facility including: delivery of all
Equipment manuals required for operation; all training required to be conducted
by Seller has been completed in accordance with the Agreement; the punchlist has
been compiled; Mechanical Completion has been achieved; the Work has been
completed and all known defects have been corrected (other than defects
identified on the punchlist); acceptance tests have been performed; the Facility
has achieved at least the Minimum Facility Performance Criteria; and licenses
have been turned over to Owner.

“Substantial Completion Date” means the day on which the Substantial Completion
under the Prime Contract has occurred.

“Substantial Completion LDs” means the liquidated damages to be paid by Seller
to Buyer subject to the provisions of Section 5, Appendix 4.

“Turbine Roll” means the first time the steam turbine is rolled using steam as
the motive force i.e. steam piping has been appropriately cleaned to the
standards specified in the Technical Specification Section 2, to allow admission
of steam to the steam turbine.

“Under the Hook” means that the Equipment can be lifted from the delivering
conveyance without use of cutting torches or extensive removal of shipping
braces.

“Warranty Period” shall have the meaning set forth in Clause SC-6.2.

“Work” means all of the obligations to be performed by Seller pursuant to this
Agreement, including the supply and delivery of the Equipment.

SC-2 EQUAL OPPORTUNITY

 

2.1 Seller is aware of, and is fully informed of Seller's obligations under
Executive Order 11246 and, where applicable, shall comply with the requirements
of such Order and all orders, rules and regulations promulgated thereunder
unless exempted therefrom.

 

2.2 Without limitation of the foregoing, Seller's attention is directed to 41
CFR Section 60-1.4 and the clause entitled “Equal Opportunity” which, by this
reference, is incorporated herein.

 

2.3 Seller is aware of and is fully informed of Seller's responsibilities under
Executive Order No. 11701 “List of Job Openings for Veterans” and, where
applicable, shall comply with the requirements of such Order and all orders,
rules and regulations promulgated thereunder unless exempted therefrom.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 9 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

2.4 Without limitation of the foregoing, Seller's attention is directed to 41
CFR Section 60-250 et seq. and the clause therein entitled “Affirmative Action
Obligations of Contractors and Subcontractors for Disabled Veterans and Veterans
of the Vietnam Era” which by this reference, is incorporated herein.

 

2.5 Seller certifies that segregated facilities, including but not limited to
washrooms, work areas and locker rooms, are not and will not be maintained or
provided for Seller's employees. Where applicable, Seller shall obtain a similar
certification from any of its suppliers performing work for Seller in connection
with this Agreement.

 

2.6 Seller is aware of and is fully informed of Seller's responsibilities under
the Rehabilitation Act of 1973 and, where applicable, shall comply with the
provisions of the Act and the regulations promulgated thereunder unless exempted
therefrom.

 

2.7 Without limitation of the foregoing, Seller's attention is directed to 41
CFR Section 60-741 and the clause therein entitled “Affirmative Action
Obligations of Contractors and Subcontractors for Handicapped Workers” which, by
this reference, is incorporated herein.

 

2.8 Seller shall assist minority business enterprises to obtain business
opportunities by identifying and encouraging minority suppliers, contractors and
subcontractors to participate to the extent possible consistent with their
qualifications, quality of Work and obligations of the Seller to Buyer and
Owner.

 

2.9 The foregoing provisions of this clause shall only apply to the extent that
United States manufacturing facilities are utilized for the purposes of this
Agreement.

 

2.10 Seller acknowledges that Owner and its Affiliates are committed to the
development, utilization and inclusion of certified women and minority owned
businesses, as well as small businesses, businesses owned by veterans and
service-disabled veterans, and businesses located in historically underutilized
business zones, in Owner’s and its Affiliates’ sourcing and procurement
processes. Seller shall provide Buyer and Owner with reasonably satisfactory
evidence that Seller considered such businesses for inclusion in Seller’s
subcontractors and vendors. Seller agrees that Seller’s invoices shall include
information regarding the amount of such invoices reflecting utilization of and
amounts spent with such businesses and Seller agrees to provide such additional
information regarding utilization of such businesses as Buyer or Owner
reasonably requests. Seller shall further provide Buyer with reasonably
satisfactory evidence that its subcontractors and vendors were selected in a
non-discriminatory manner and, at least in part, on the basis of their
qualifications and capabilities.

SC-3 INDEPENDENT SELLER

 

3.1 Seller represents that it is fully experienced, properly qualified,
registered, licensed, equipped, organized and financed to perform the Work under
this Agreement. Seller shall act as an independent contractor and not as an
agent of Buyer or Owner in performing this Agreement, maintaining complete
control over its employees and all of its Subcontractors. Nothing contained in
this Agreement or any lower-tier subcontract awarded by Seller shall create any
contractual relationship between any such Subcontractor and either Buyer or
Owner. Seller shall perform its Work hereunder in accordance with its own
methods subject to compliance with the Agreement.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 10 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-4 EXPEDITING

 

4.1 The Equipment, including all warranty Work, shall be subject to expediting
by Buyer. Buyer's representatives shall be afforded escorted access during
working hours to Seller's plants, subject to Seller’s customary security
procedures, and Seller agrees to make reasonable efforts to procure a similar
right for Buyer, for expediting purposes with respect to Seller's Major
Subcontractors. Seller shall promptly notify Buyer in writing upon discovery of
any actual or anticipated delays. Such notice shall include an estimate as to
the period of delay, cause, and corrective actions being taken. Slippage in
Seller's schedule may be deemed to be reasonable grounds for insecurity in which
event Buyer may demand in writing that Seller provide adequate written
assurances that Seller will perform on time.

 

4.2 Notwithstanding the foregoing, Seller shall be solely responsible for the
expediting activities covering its operations and that of its suppliers of any
tier.

 

4.3 Buyer’s rights with respect to escorted access, and to expedite, shall be
extended to Owner, Owner’s Engineer, the Independent Engineer, and such other
entities as Owner may reasonably designate provided, however, Buyer accompanies
such representatives.

SC-5 QUALITY STANDARDS

 

5.1 Seller shall ensure that the Equipment complies with the standards of
quality specified by this Agreement or those customary in the industry if no
requirement is specified. Buyer's and/or Owner's representative shall be
afforded reasonable escorted access during working hours to plants of Seller,
subject to Seller’s customary security procedures, for the purpose of quality
surveillance, observation, examination, inspection and witness of testing and
Seller agrees to make reasonable efforts to procure a similar right for Buyer
and/or Owner with respect to Seller's suppliers. Buyer's and/or Owner's right to
inspect, observe, examine, and test the Equipment shall extend through the
manufacturing process, the time of shipment and a reasonable time after arrival
at the final destination. Seller's failure to adhere to the standards of quality
required under this Agreement shall be deemed to be reasonable grounds for
insecurity. Buyer may demand in writing, that Seller provide adequate written
assurances of Seller's ability to meet said standards.

 

5.2 Notwithstanding the foregoing, Seller shall be solely responsible for the
quality standards activities covering its operations and that of its suppliers
of any tier, and the activities performed by Buyer and/or Owner shall not result
in any additional charges to Buyer and shall not affect Seller's obligation to
perform in accordance with the requirements established by this Agreement.
Furthermore, if Buyer is required to re-inspect an agreed upon witness point at
Seller’s manufacturing facilities (including Seller’s suppliers) due to Seller
delays in conducting such inspection or testing at the mutually agreed upon time
or due to Seller’s Equipment failing to conform to the applicable requirements
of the Agreement with respect to the witness point in the Buyer’s scheduled
inspection visit, costs incurred by Buyer for such re-inspection(s) shall be
charged to Seller in accordance with the Special Conditions Clause SC-11 titled
“Backcharges”.

 

5.3 The making or failure to make an inspection, examination or test of, or
payment for, or Delivery of the Equipment shall in no way relieve the Seller
from its obligation to conform to all of the requirements of this Agreement and
shall in no way impair Buyer's right to reject or revoke nonconforming
Equipment, or to avail itself of any other remedies to which Buyer may be
entitled under this Agreement, notwithstanding Buyer's knowledge of the
nonconformity, its substantiality or the ease of its discovery.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 11 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

5.4 If at any time prior to achievement of Substantial Completion a problem in
the Equipment develops that could potentially delay Substantial Completion or
give rise to a claim of non-conformance, due to any cause, whether originating
from the Seller's failure to comply with its obligations regarding Seller's
scope of Work or Equipment, or improper maintenance, misuse, or abuse by Buyer
or third parties or other circumstances beyond Seller's reasonable control, and
provided that Buyer gives Seller written notice of the problem within a
reasonable time after discovery of same, Seller shall promptly remedy or fix
Seller's Equipment without regard to the origin of the problem. Subsequent to
the remedy or fix of the problem, an investigation will be conducted by Buyer
with Seller to determine the actual origin of the problem and the Party or
Parties responsible shall bear the cost of the repairs including, without
limitation, the repair, replacement, removal, disassembly of any Equipment
supplied by Seller (including disassembly as required to gain access to the
Equipment), transportation, reinstallation, reconstruction, retesting (except
for plant operators, electricity, water and fuel) and reinspection as may be
necessary to correct the nonconformity or defect or demonstrate that the
previously defective Equipment conforms to the requirements of the Agreement
(including all labor costs associated therewith). Notwithstanding the foregoing,
this obligation, however, is limited to the Equipment supplied and does not
include any responsibility or obligation with respect to removal, replacement of
structures or other parts of the Facility necessary in order to perform the
repair. Any repairs or work performed by Seller, which is performed for reasons
other than for problems attributable to Seller, shall be considered extra Work
to this Agreement and Seller shall be reimbursed and entitled to an equitable
extension of time accordingly.

 

5.5 Buyer’s rights with respect to escorted access, and to inspect, observe,
examine and test, shall be extended to Owner, Owner’s Engineer, the Independent
Engineer, and such other entities as Owner may reasonably designate provided,
however, such representatives are accompanied by Buyer.

SC-6 WARRANTIES

 

6.1 Seller warrants that Work performed and Equipment furnished under this
Agreement shall:

 

  (a) shall be new and of good and suitable quality and in good conditions;

 

  (b) shall conform in all respects to the requirements of this Agreement, the
then current drawings and specifications as approved or accepted by Buyer, all
Applicable Laws, all applicable codes, standards and permits;

 

  (c) shall be free from any defect in title and free from any charge, lien,
security interest or other encumbrance; and

 

  (d) shall be free of any defects including defects in materials or
fabrication.

 

6.2 The Warranty Period is defined as the period extending for twelve
(12) calendar months from date of achievement of Substantial Completion,
provided that any re-performance, repair, or replacement Work shall be
re-warranted for twelve (12) calendar months after the completion of such Work
and the Warranty Period shall be extended accordingly for the repaired or
replaced component only. The Warranty Period shall not however extend beyond the
earlier of (i) twenty-four (24) calendar months from the actual date of
Substantial Completion or (ii) 38 months from delivery to Site of the last major
centerline component of the Equipment, provided that the repaired or replaced
component shall continue to be subject to the re-warranty set forth in the
preceding sentence notwithstanding (ii) above. Buyer may assign Seller’s
obligations under this warranty to Owner, for which assignment notice is
required in accordance with Clause SC-39.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 12 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

6.3 If at any time prior to the expiration of the Warranty Period, Seller, Buyer
or Owner discovers any defect or nonconformity in Seller's Equipment or Work
resulting from Seller's Equipment or services failing to conform to the
standards under this Agreement, Seller shall, upon written notice from Buyer or
Owner, promptly correct such defects, in accordance with the requirements of
this Agreement, by redesigning, repairing or replacing the defective Equipment
at a reasonable time acceptable to Buyer or Owner, without any additional
compensation. In case of an emergency endangering life or property or in a
situation where the Facility has ceased operation or is materially and adversely
affected in its operation, Seller shall take immediate corrective action. If
Seller does not commence the corrective action immediately as aforesaid, or
otherwise within five (5) Days after its receipt of a warranty notice, or if,
having commenced corrective action, Seller does not thereafter continue to
diligently pursue completion of the corrective action or if Seller fails to
complete any such corrective action within such time as may be reasonable and
appropriate given the circumstances in question (which shall be thirty (30) Days
from the date of the original warranty notice or such longer period as may
reasonably be necessary, provided that Seller diligently pursues corrective
action, or as soon as practicable in the case of emergency conditions), Buyer
may take such steps as Buyer determines are necessary to correct the defect or
nonconformity, and Seller shall be liable to Buyer for all the costs of Buyer's
remedial action. Buyer, at Buyer's option, may charge such costs against any
monies owed to Seller under this Agreement. All reasonable costs incidental to
any corrective action or nonconformity incurred by Owner, Buyer or Seller,
including without limitation the engineering, design, repair, replacement,
removal, transportation to the Site, disassembly (including without limitation
disassembly as required to gain access to the defective or nonconforming
equipment), reinstallation, reconstruction, retesting (except for plant
operators, electricity, water and fuel), and reinspection as may be necessary to
correct the defect or nonconformity or to demonstrate that previously defective
or nonconforming Work conforms to the requirements of this Agreement, and
including all labor costs associated therewith, shall be borne by Seller and
shall be charged to Seller as appropriate. Notwithstanding the foregoing, this
obligation, however, is limited to the Equipment supplied and does not include
any responsibility or obligation with respect to removal, replacement of
structures or other parts of the Facility necessary in order to perform the
repair. Additionally, Seller shall be responsible for and reimburse Buyer for
Buyer’s other costs associated with the investigation of the defect or
non-conformity and the necessary corrective action, including costs of reviewing
and inspecting Seller’s remedial Work and otherwise administering and enforcing
the provisions of this Clause SC-6. Seller shall pay or reimburse Buyer for any
customs duties or clearance fees payable on parts or components replaced under
warranty. Failure of Buyer to discover defects or nonconformities shall in no
way relieve Seller of its responsibility during the term of this Agreement and
for the Warranty Period described herein to promptly make such modifications as
are required to minimize delay and/or damage to the Equipment and other Work.

 

6.4 Seller’s warranty obligations shall in no event extend to damage to the
Equipment to the extent such damage is caused by:

 

  (a) a material failure by Buyer or Owner to operate and maintain such
Equipment in accordance with Industry Standards or in accordance with the
recommendations set forth in the manuals provided by Seller to Buyer; or

 

  (b) operation of such Equipment by Buyer or Owner materially in excess of
operating specifications for such Equipment as set forth in the manuals provided
by Seller to Buyer.

 

  (c) normal wear and tear.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 13 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

6.5 Notwithstanding the foregoing, Seller agrees to use its commercially
reasonable efforts, at Buyer’s expense (provided Seller will make reasonable
efforts to minimize these expenses), consistent with the requirements of Clause
SC-6.2, to replace or to repair any defect or non-conformity resulting from
Buyer’s failure to install, operate or maintain the Equipment in accordance with
Seller’s operating and maintenance manuals furnished by Seller to Buyer in
accordance with this Agreement.

 

6.6 Should any defect in any Equipment, items or parts occur more than twice
during the Warranty Period with respect to the same or similar items or parts,
Seller shall prepare a root cause analysis, reasonably acceptable to Buyer, that
defines the changes, repairs or replacements to the Equipment, item or part
necessary to avoid further failures of such Equipment, item or part, and shall
perform and complete all changes, repairs or replacements indicated in such root
cause analysis, regardless of whether the Warranty Period , shall have expired.
In each case, Seller shall repeat such process on an iterative basis until the
defect is corrected.

 

6.7 SELLER AND BUYER AGREE THAT, IN CONSIDERATION OF THE EXPRESS WARRANTIES WITH
RESPECT TO THE EQUIPMENT AS SET OUT IN THIS CLAUSE SC-6, SUCH WARRANTIES ARE
EXCLUSIVE AND ALL OTHER WARRANTIES RELATED TO THE EQUIPMENT, WHETHER STATUTORY,
ORAL, WRITTEN, EXPRESS OR IMPLIED OR ARISING UNDER LAW OR EQUITY OR CUSTOM OF
THE TRADE, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, ARE HEREBY DISCLAIMED.

 

6.8 Pursuant to the provisions of Clause SC-40, if Equipment is shipped to
storage by Seller, such Equipment shall be stored in accordance with Seller’s
recommendations; and the Warranty Period shall be extended for the period such
Equipment is in storage.

SC-7 PROGRESS

 

7.1 Seller shall give Buyer full information in advance as to its plans for
performing each part of its Work as required in SC-8, (Progress Reports).
Neither such notice by Buyer nor Buyer’s failure to issue such notice shall
relieve Seller of its obligations to achieve the quality of Work and meet other
obligations set forth under this Agreement.

SC-8 PROGRESS REPORTS

 

8.1 On a monthly basis, by the 25th of each month, or as otherwise agreed to by
Buyer and Seller, Seller shall prepare and submit a written progress report in a
form acceptable to Buyer, which report shall include information on Seller's
activities with respect to: (i) a description of Seller’s activities including
engineering submittals, material purchases, manufacturing and testing progress
to meet the Guaranteed Milestone Dates as set forth in this Agreement, (ii) an
identification and evaluation of problems including but not limited to an
explanation and evaluation, in reasonably sufficient detail, of any factors
which have had or are anticipated to have a material effect on meeting the
Guaranteed Milestone Dates as set forth in this Agreement , (iii) fabrication,
assembly, testing, Buyer-witnessed inspection, and Delivery schedule including
monthly updates (iv) a description of the progress payments which have been
received from Buyer as compared with the achievement of progress payment
milestones set forth in Clause SC-18, (v) quality assurance reports pertaining
to Equipment and (vi) all other information reasonably requested by Buyer.

 

8.2 Seller shall promptly give notice to Buyer of any change to its
manufacturing, testing, or Delivery schedules to the extent such change may
impact Buyer’s activities.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 14 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-9 DOCUMENT TURNAROUND

 

9.1 Seller shall meet the respective Guaranteed Document Milestone Dates defined
in Section 2, Material Requisition, Appendix B.

 

9.2 Documents, which are identified in Section 2, Material Requisition, Appendix
B, as subject to Buyer’s review, shall be returned to Seller by Buyer stating
the review status and details of any necessary amendments. Such documents shall
be returned to Seller within [thirty (30) Days] of Buyer’s receipt. All
documents not accepted (returned Status 2 or 3 as defined in Section 2, Material
Requisition, Appendix B) must be corrected by Seller and resubmitted within
fourteen (14) Days. The Guaranteed Milestone Date for engineering submittals
shall be extended to reflect any delay in final submittal due to changes ordered
by Buyer in accordance with Clause GC-2 provided such changes were not ordered
due to Seller’s failure to comply with its obligations under this Agreement. For
the purpose of assessing Liquidated Damages for late delivery of drawings, only
drawings assigned Code three (Code 3) will be subject to liquidated damages and
the calculation for the degree of lateness will be assessed as of the first day
of the notification of Code 3 assignment.

SC-10 BUYER’S USE OF SELLER’S SUPPLIED DESIGN DATA

 

10.1 Excluding changes solely requested in writing by Buyer for Buyer’s
convenience, Seller’s changes of critical engineering submittals such as loads,
locations, interfaces, ratings, or spare part recommendation lists that cause
redesign, rework and/or changes to Buyer-supplied materials shall be
backchargeable to the Seller. The backcharges shall be administered in
accordance with Special Conditions Clause SC-11, entitled “Backcharges”.

SC-11 BACKCHARGES

 

11.1 In the event the Seller’s Work or Equipment is found to be defective as to
workmanship or materials or not to be in conformance with this Agreement or any
rework of the Equipment is required by Buyer as a result of deficient technical
advisory services rendered by Seller, it is the responsibility of Seller to
promptly correct any deficiency when so directed. Buyer will take reasonable
measures to discover such noncompliance as quickly as practical; however,
failure to do so shall in no way relieve Seller of its responsibility during the
term of this Agreement and during the Warranty Period to promptly make such
modifications as are required.

 

11.2 If upon being notified in writing by Buyer of Seller’s deficient Work or
Equipment, and having been directed to correct the deficient Work or Equipment
by a specific date or another time period agreed to by Buyer depending on the
effect of such deficiency, Seller states or by its actions indicates its
inability or unwillingness to comply, then Buyer shall proceed to accomplish the
corrective work by the most expeditious means available to it and shall be
entitled to backcharge Seller for the cost of the required work. The cost
categories for which Seller is liable hereunder are the same as those prescribed
in Special Conditions Clause SC-6 entitled “Warranties”.

 

11.3 The cost of such backcharge work provided for herein or elsewhere in this
Agreement shall be computed as follows:

 

  A. Engineering and other Home office nonmanual labor and field nonmanual labor
shall be charged at $100/hr.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 15 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

  B. Manual labor shall be charged at $ 65/hr valid until the end of 2007 and
thereafter escalated at 5% per year.

 

  C. Material and subcontracts shall be charged at net delivered cost plus 10%.

 

  D. Equipment and Tool Rentals shall be charged at prevailing rates in the area
plus 10%.

 

  E. Fifteen percent (15%) shall be added to items A, and B for Buyer's indirect
costs, overhead and administration.

 

11.4 Provided the Project schedule permits, before proceeding on such backcharge
work and, if available, Buyer shall endeavor to furnish the Seller with a
written estimate of the cost of performing the work, and solicit Seller's signed
authorization to proceed. Regardless of Seller's willingness to provide such
written authorization, the Buyer, when forced to proceed with the work, upon
completion of the work will invoice the Seller for actual costs incurred,
computed as shown above, or withholds such sum from funds still due the Seller
under this Agreement.

 

11.5 In the event the Buyer or Owner have to expend additional time performing
expediting, inspection or engineering activities because Seller states (or by
its actions indicates) its inability or unwillingness to complete the Work in
accordance with the terms of this Agreement, Buyer or Owner shall proceed to
perform additional expediting, inspection or engineering to facilitate
completion. This action will be taken using Buyer’s or Owner’s personnel or
agents and Buyer will back charge Seller for the cost of the work at a rate of
US 150 Dollars ($150) per hour (valid until the end of 2007 and thereafter
escalated at 5% per year ) plus actual and reasonable expenses.

SC-12 AUTHORIZED REPRESENTATIVES

 

12.1 Before starting Work, Seller shall designate in writing an authorized
representative, project manager and project engineer acceptable to Buyer and
Owner to represent and act for Seller and shall specify any and all limitations
of such representative’s authority. During periods when Work is suspended,
arrangements shall be made for an authorized representative acceptable to Buyer
for any emergency Work that may be required. All written communications given to
the authorized representative by Buyer shall be binding on Seller in accordance
with this Agreement. Buyer shall designate in writing one or more
representatives to represent and act for Buyer and to receive communications
from Seller. Notification of changes of authorized representatives for either
Seller or Buyer shall be provided in advance, in writing, to the other Party.

SC-13 ASSIGNMENT

 

13.1 Neither this Agreement nor any rights, duties or obligations hereunder may
be assigned in whole or in part by any Party without the express written consent
of the other Party and any such assignment without such written consent shall be
null and void.

 

13.2 Notwithstanding Clause SC 13.1, upon written notice to Buyer, Seller may,
without such express written consent, assign compensation due or to become due
under this Agreement, provided that any assignment of compensation shall be
subject to proper set-offs under this Agreement in favor of Buyer, any
deductions provided for in this Agreement, and any assurances requested by
Buyer.

 

13.3 Notwithstanding Clause SC 13.1, upon written notice to Seller, Buyer may,
without such express written consent, (i) assign all or any part of this
Agreement to a subsidiary or Affiliate of Buyer, (ii) following the execution of
the Prime Contract, assign all or any part of this Agreement to Bechtel

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 16 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

Power Corporation, (iii) assign all or any part of this Agreement to any
nationally recognized engineering, procurement and construction contractor with
a credit rating of BBB- or better as determined by Standard & Poor's (or
equivalent rating determined by an alternative credit rating agency reasonably
acceptable to Seller) or (iv) collaterally assign this Agreement to any
Financing Party with a credit rating of BBB- or better.

 

13.4 Upon the assignment of a Party’s obligations hereunder to any permitted
assignee, and such permitted assignee’s assumption in writing of such
obligations, such Party shall be deemed released from and shall have no further
rights, obligations, responsibilities or liabilities under this Agreement;
provided, however, for the avoidance of doubt, that Seller’s right to assign
contained in Clause 13.2 shall in no event release Seller from any obligation
under this Agreement.

 

13.5 All of the rights, benefits, duties, liabilities and obligations of the
Parties hereto shall inure to the benefit of and be binding upon their
respective permitted successors and permitted assigns.

 

13.6 On request by Buyer, Seller shall execute a form of assignment agreement in
substantially the form set forth in Appendix 11 in the event that Buyer gives
notice that it wishes to assign this Agreement pursuant to SC-13.3(ii) or (iii).

SC-14 ON-SITE SERVICES OF SELLER’S REPRESENTATIVES

 

14.1 For the services provided by Seller’s Representative at the Site, the
following conditions shall apply:

 

  A. Scope of Services

Seller’s representative(s) shall provide technical assistance, expert guidance
and advice to Buyer during installation, start-up, commissioning and testing of
Seller’s Equipment, so as to ensure the Equipment becomes fully operational in
accordance with the requirements of this Agreement. Seller’s representative(s)
will immediately notify Buyer’s representative if Seller’s representative(s)
becomes aware, that Buyer‘s installation, start-up, commissioning and testing
activities of Seller’s Equipment are not in accordance with Seller’s
recommendations and the requirements of this Agreement. Technical assistance
will also include “hands on” assistance, testing, adjustment, programming and
other similar services.

 

  B. Description of Services and Compensation

Seller’s representative(s) shall:

 

  B.1 Attend meetings held at the Site, when requested by Buyer;

 

  B.2 Confer with construction and start-up personnel regarding Buyer’s plans,
schedules, technical advice, expert guidance, and counsel, and provide for
Buyer’s consideration Seller’s recommendations for work process improvements;

 

  B.3 Provide an interpretation of Seller and/or sub-supplier-supplied documents
as necessary;

 

  B.4 Assist in the process of receiving, handling and storage of Seller
supplied Equipment;

 

  B.5 Coordinate with Seller’s design and manufacturing organizations, and that
of its sub-suppliers, to resolve any issues involving unclear documents, missing
information, missing and/or damaged components;

 

  B.6 Inspect Equipment as it is being installed, checking on clearances,
alignments, and cleanliness, and advise Buyer of any observed errors and/or
omissions;

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 17 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

  B.7 Coordinate the resolution of any defective, non-compliant Equipment, and
perform in- process inspection of the corrective action; (for the purposes of
clarity, if Seller’s representative(s) engages in a substantial period of
technical assistance to resolve any defective or non-compliant Equipment, Seller
shall not invoice Buyer for such services of technical assistance)

 

  B.8 Observe the work performed by installation and/or start-up personnel while
Seller’s representative is working on the Equipment and advise Buyer of any
practice or activity which needs to be modified to ensure that Seller’s
recommended installation procedures are followed;

 

  B.9 As required by Seller, arrange and schedule sub-supplier personnel to
perform advisory services for systems within its scope of supply;

 

  B.10 Inspect Equipment during Equipment start-up, verifying pre-operational
checkout activities have been completed and report to Buyer of any observed
errors and/or omissions; and

 

  B.11 If witnessed, advise Buyer of any potentially unsafe working condition as
it relates to the Equipment;

 

  C. Responsibility

The Seller’s representative(s) shall be fully experienced and properly qualified
to advise and give direction for the services provided in this Agreement and
shall act for and on behalf of the Seller. Seller certifies that it is properly
licensed, equipped, organized and financed to provide such advice and direction.
Seller shall act independently and not as an agent of the Buyer or Owner in
performing this Work and maintaining complete control and responsibility over
its employees.

 

  D. Insurance

Without in any way limiting Seller’s liability under this Agreement, Seller
including Seller’s Subcontractors shall, during the performance of Work by their
personnel at the Site, maintain the following insurance in types and amounts
shown below with insurers reasonably satisfactory to Buyer. Insurance coverage
including the limits to be finalized will be based on specific Project
requirements; provided that additional coverage and/or higher limits shall be
the subject of a change under GC-2 - Changes.

 

D.1   Workers’ Compensation      Statutory requirements at the location of work
and in accordance with the statutory requirements applicable to Seller's
Equipment and services under this Agreement.

(Seller shall not utilize occupational accident or health insurance policies, or
the equivalent, in lieu of mandatory Workers’ Compensation Insurance or
otherwise attempt to opt out of the statutory Workers’ Compensation System).

 

  D.2 Employer’s Liability:

$1,000,000 each accident bodily injury by accident

$1,000,000 each employee bodily injury by disease

$1,000,000 annual policy limit bodily injury by disease

 

  D.3 Commercial or Comprehensive General Liability

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 18 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

Including coverage for premises operations, coverage equivalent to broad form
property damage, contractual liability, and products and completed operations
coverage up to 2 years after Final Completion.

$1,000,000 each occurrence bodily injury and property damage:

$2,000,000 annual general aggregate

$2.000,000 products and completed operations annual aggregate

 

  D.4 Automobile Liability

$1,000,000 each accident combined single limit

Bodily Injury and Property Damage

 

  D.5 Excess or Umbrella Liability: Seller shall purchase and maintain excess or
umbrella liability protection over and above the employer’s liability,
commercial general liability, and automobile liability insurance coverage with a
limit of $9,000,000 (nine million) per occurrence and annual aggregate.

The commercial or comprehensive general liability, excess or umbrella liability
insurance and automobile liability policies shall name Owner, Buyer and
Financing Parties as additional insured to the extent of Seller’s indemnity
obligations under this Agreement and such policies shall be primary as respects
the coverages afforded the additional insured. The workers’ compensation
insurance and any property insurance maintained by Seller shall have an
insurer’s waiver of subrogation in favor of Owner and Buyer.

Prior to performance of any service at the Site, Seller shall furnish Buyer with
an original certificate of insurance and one (1) copy of the certificates of
insurance as evidence of the above required insurance for such Project and such
certificates shall provide for thirty (30) Days written notice to Buyer prior to
cancellation or non-renewal.

The certificates must identify and show the Purchase Order Number and Project
Name.

 

  E. Visas, Clearances, Site Rules, Facilities:

 

  1. Visas, work permits, medical clearances and evacuation shall be the
responsibility of Seller, at no cost to Buyer.

 

  2. Buyer will provide at no cost to Seller, an office including furniture
located at the Site, electricity, toilet trailers, telephone and fax line up to
Seller’s Site office, potable water, heating/ventilation,/ air conditioning and
cleaning for Seller’s Site offices. Seller shall be responsible for all other
office expenses including telephone service, supplies, etc.

 

  3. Seller’s representative shall abide by the Site safety and security
procedures and perform its services per the Site’s work day/work week schedule.
Seller’s representative shall be familiar with and observe local customs and
laws so as to not endanger Buyer’s ability to perform its work.

 

  4. Seller shall obtain the authorization of Buyer’s construction manager
before leaving the Site.

SC-15 HAZARDOUS MATERIAL DISCLOSURE REQUIREMENTS

 

15.1 In the performance of this Agreement, Seller shall comply with all
Applicable Laws, including, but not limited to, those relating to environmental
law, Hazardous Material, and occupational health and safety; provided, however,
that Seller shall not be responsible for obtaining any

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 19 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

environmental and construction permits required under the Applicable Laws at the
Site. If this Agreement calls for the transfer to Buyer and/or Owner by Seller
of any chemical substance or mixture, or any material which may generate or
release a chemical substance or any hazardous agents, Seller shall provide
before or with said transfer a Material Safety Data Sheet (Federal OSHA Hazard
Communication Standard, 29 CFR 1910.1200) (or equivalent form for non-U.S.
Sellers) and label which are current, accurate and complete, which include but
are not limited to a statement of product hazards and precautions for safe use.
Copies of the Material Safety Data Sheet (or equivalent form) shall include the
Agreement number, shipping location, and shall be sent to the shipping location
identified in this Agreement.

 

15.2 If, during the course of the performance of the Seller’s Work, Seller or
any Subcontractor discovers in any part of the Site any Hazardous Materials not
arising as a result of the performance of the Seller’s Work, Seller shall
promptly advise Buyer.

 

15.3 In Clause SC-15.1, the word “OSHA” applies only to that Equipment
manufactured in the United States.

 

15.4 Seller and its Subcontractors shall label Hazardous Material and train
their employees in the safe usage and handling of such substances and materials,
including any training that is required by Applicable Law.

SC-16 SALES AND USE TAX REQUIREMENTS

 

16.1 This Agreement shall be viewed as a “Separated Contract” within the meaning
of Texas Comptroller’s Sales Tax Rule 34 Tex. Admin. Code § 3.291(a). Seller
prices shall not include any Texas sales, excise, use, value add or similar
transfer taxes with respect to the sale of the Equipment and related services to
be sold to the Buyer at the Site, levied by governmental authorities in the
United States and Buyer shall be responsible for such taxes (Buyer’s taxes).
Seller shall invoice the Buyer in accordance with the provisions of SC 17.4
below. In addition to the invoices for the Agreement Price, Seller shall invoice
such “Buyer's taxes” to Buyer as required by state law. Buyer shall remit such
sales tax or produce an appropriate valid exemption certificate. Buyer will
provide, or will cause to be provided to, the Seller with any exemption
certificates and other relevant documents in sufficient time to claim any tax
exemptions associated with this Agreement, but in all events will be supplied
prior to shipment of Equipment. Additional taxes along with associated interest
and penalties assessed to Seller by Governmental Authorities for denied
exemption shall be the Buyer’s responsibility. The Parties agree to mutually
work together in good faith to implement a tax strategy to minimize the taxes
payable by both Parties in connection with the performance of this Agreement.

 

16.2 Seller is responsible for and the prices specified herein include: taxes
arising out of its performance of the Work including import duties, customs
duties and harbor and other taxes for imported items as specified by Incoterms
2000 (in an amount based upon Delivery in the United States); taxes based on
Seller’s presence in any taxing jurisdiction; and franchise, income and
corporate taxes.

 

16.3 SELLER SHALL PAY ALL OTHER TAXES, LEVIES, DUTIES AND ASSESSMENTS OF EVERY
NATURE, OTHER THAN THOSE EXCLUDED HEREIN, DUE IN CONNECTION WITH WORK UNDER THIS
AGREEMENT; SHALL MAKE ANY AND ALL PAYROLL DEDUCTIONS REQUIRED BY APPLICABLE LAW;
AND HEREBY INDEMNIFIES AND HOLDS HARMLESS THE INDEMNIFIED PARTIES FROM ANY
LIABILITY ON ACCOUNT OF ANY AND ALL SUCH TAXES, LEVIES, DUTIES, ASSESSMENTS, AND
DEDUCTIONS.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 20 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-17 PRICE AND PAYMENT

 

17.1 Provided that no payment will be due earlier than as provided in Clause
SC-18, Seller shall be paid, except as otherwise stated in this Agreement,
thirty (30) Days after submittal of proper invoices, the prices stipulated
herein for Equipment, technical advisory services and training, however,
payments in dispute may be withheld or portions thereof may be deducted if, in
Buyer's reasonable opinion, Seller has not achieved the agreed to milestone in
accordance with SC-18 of this Agreement.

 

17.2 Payment terms shall be in accordance with this Clause SC-17 and Clause
SC-18 provided proper invoices are received in a timely manner, and subject to
any limitations as provided elsewhere in this Agreement. Any cash discount
period offered by Seller shall be computed from the date the proper invoice is
received, by Buyer along with required certification documents. The foregoing
payment and cash discount periods shall be extended by the period of any delay
caused by an error in the invoice requiring correction.

 

17.3 NOT USED

 

17.4 Buyer shall make all payments to Seller by wire transfer. Upon assignment
to the EPC Contractor, the remaining payments may be made by the EPC
Contractor’s electronic disbursement system (EDS). Seller shall advise Buyer
prior to due date of first invoice of the bank and account number to which the
wire transfer payments may be made to Seller.

 

17.5 As a condition to the validity of Seller’s final invoice and as a condition
of the final payment to Seller, Seller shall provide with such invoice a final
lien waiver and release from itself in the form as provided in Section 5,
Appendix 2, and within two (2) Business Days of receipt of payment, Seller shall
deliver to Buyer an unconditional final lien waiver and release from itself in
the form as provided in Section 5, Appendix 3.

 

17.6 Acceptance by Seller of the final payment shall constitute a release by
Seller of Buyer, Owner, their respective Affiliates, the Financing Parties, if
any, and every officer, director, manager partner, employee and agent thereof
from all liens (whether statutory or otherwise and including mechanics’ or
suppliers’ liens), claims and liability hereunder with respect to any Work
performed or furnished in connection with this Agreement, or for any act or
omission of Buyer or of any Person relating to or affecting this Agreement,
except claims for which Seller has delivered a notice of dispute to Buyer.

SC-18 PAYMENT SCHEDULE

 

18.1 Invoices for furnishing and Delivery of Equipment, Section 1, Item No. 1.1

Each invoice shall be in the percentage amount set forth in Section 5, Appendix
6 and submitted upon achievement of respective milestone but not earlier than
the time period set forth in Section 5, Appendix 6. Invoices submitted prior to
the last Day of the month will be deemed to have been submitted on the last Day
of the month.

 

18.2 Invoices for Services of Technical Representatives

Invoices shall be submitted on a monthly basis for 100% of the value of the
services rendered.

 

18.3 Not used.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 21 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

18.4 Invoice for Training Services – Section 1, Item No. 1.5

Invoice for 100% of amount for the Training Services covered under Section 1,
Item No. 1.5 shall be submitted upon completion of Training Services.

 

18.5 Buyer and Seller will exert their best efforts to reach mutual agreement
within ninety (90) Days of the Effective Date on the from of a Financial
Instrument to be provided to Buyer by Seller. The Financial Instrument will be
issued to Buyer with the final invoice associated with Delivery of the Equipment
and, notwithstanding anything to the contrary, Buyer shall not be obliged to
make payment of the last five percent (5%) of the Agreement Price unless and
until such Financial Instrument is provided. The value of such Financial
Instrument will be ten percent (10%) of the Agreement Price until the date when
Substantial Completion is achieved at which time it will be reduced to five
percent (5%) of the Agreement Price through to the expiration of the Warranty
Period when such Financial Instrument will expire. If, when the aforesaid
Financial Instrument is reduced in amount, an unpaid potential liability for
Performance LDs exists, based on a Completed Performance Test, which is greater
than five percent (5%) of the Agreement Price, Seller shall provide an
additional Financial Instrument in an amount equal to the lesser of (i) five
percent (5%) of the Agreement Price or (ii) the difference between such
potential liability for Performance LDs and five percent (5%) of the Agreement
Price; such additional Financial Instrument will expire on payment of
Performance LDs, or a determination that no such liquidated damages will become
due.

SC-19 TERMINATION PAYMENT SCHEDULE

 

19.1 Payments to the Seller for termination by the Buyer for its convenience
shall be in accordance with the Termination Payment Schedule in Section 5
Appendix 7.

SC-20 RELEASE AGAINST LIENS AND CLAIMS

 

20.1 Seller shall not directly or indirectly create, incur, assume or suffer to
be created by it or any Subcontractor, employee, laborer, materialman or other
supplier of goods or services to Seller any right of retention, mortgage,
pledge, assessment, security interest, lease, advance claim, levy, claim, lien,
charge or encumbrance on the Work, the Equipment, the Site, the Project or any
part thereof or interest therein (each a “Seller Lien”). Seller shall keep the
Site, the Work, the Equipment, and all Subcontractor equipment and materials
free of Seller Liens. Seller shall promptly pay or discharge, and discharge of
record, any such Seller Lien or other charges which, if unpaid, might be or
become a Seller Lien. Seller shall immediately notify Buyer of the assertion of
any Seller Lien.

 

20.2 If any Indemnified Party becomes aware of any Seller Lien, such Indemnified
Party may so notify Seller in writing with a copy to Buyer, and Seller shall
then: (a) satisfy and obtain the release of such Seller Lien; or (b) provide to
Buyer a bond in the amount of such lien. If Seller does not promptly, and in any
event within five (5) days after such notice, satisfy such Seller Lien or
provide such a bond, then Buyer shall have the right, at its option, after
written notification to Seller, and subject to Applicable Law, to cause the
release of, pay, or settle such Seller Lien, and Buyer at its sole option may:
(x) draw on the Financial Instrument in an amount equal to all costs and
expenses incurred by Buyer in causing the release of, paying, or settling such
Seller Lien, including administrative costs, attorneys’ fees, and other
expenses, or (y) withhold from any payment otherwise due to Seller hereunder an
amount equal to all costs and expenses incurred by Buyer in causing the release
of, paying, or settling such Seller Lien, including administrative costs,
attorneys’ fees, and other expenses.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 22 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-21 INDEMNITY

 

21.1 SELLER HEREBY INDEMNIFIES AND SHALL DEFEND AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, LEGAL OR
ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LIABILITIES, INTEREST,
ATTORNEY'S FEES, COSTS, EXPENSES, AND LOSSES OF WHATSOEVER KIND OR NATURE IN
CONNECTION WITH OR ARISING OUT OF INJURY OR DEATH TO PERSONS (INCLUDING INJURY
OR DEATH OF SELLER’S EMPLOYEES) OR DAMAGE TO THIRD PARTY TANGIBLE PROPERTY,
WHETHER ARISING BEFORE OR AFTER COMPLETION OF THE WORK HEREUNDER AND IN ANY
MANNER DIRECTLY OR INDIRECTLY CAUSED, OCCASIONED, OR CONTRIBUTED TO IN WHOLE OR
IN PART, OR CLAIMED TO BE CAUSED, OCCASIONED OR CONTRIBUTED TO IN WHOLE OR IN
PART, BY REASON OF ANY NEGLIGENT OR OTHERWISE TORTIOUS OR WRONGFUL ACT OR
OMISSION, WHETHER ACTIVE OR PASSIVE OF SELLER, OR OF ITS SUBSELLERS OR OF ANYONE
ACTING UNDER ITS DIRECTION OR CONTROL OR ON ITS BEHALF, IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT. SELLER’S AFORESAID INDEMNITY AND HOLD HARMLESS
OBLIGATIONS, OR PORTIONS OR APPLICATIONS THEREOF SHALL NOT APPLY TO THE EXTENT
THAT THE LIABILITY IS CAUSED BY THE NEGLIGENCE OF THE INDEMNIFIED PARTY CLAIMING
SUCH INDEMNIFICATION.

FOR ALL WORK IN THE UNITED STATES, SELLER SPECIFICALLY WAIVES ANY IMMUNITY
PROVIDED AGAINST THIS INDEMNITY BY AN INDUSTRIAL INSURANCE OR WORKERS’
COMPENSATION STATUTE.

 

21.2 SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL FINES, PENALTIES AND ASSESSMENTS IMPOSED BY ANY
GOVERNMENTAL AUTHORITY INCLUDING REASONABLE LEGAL FEES INCURRED IN CONNECTION
THEREWITH FROM OR RELATED TO ANY FAILURE OF SELLER, OR ANYONE ACTING ON SELLER’S
BEHALF, TO COMPLY WITH (I) ALL APPLICABLE LAWS, INCLUDING PAYMENT OF TAXES AND
DUTIES TO BE PAID BY SELLER AND (II) APPLICABLE PERMITS.

 

21.3 SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL FINES, PENALTIES, SUITS, ACTIONS, CLAIMS, DAMAGES,
DEMANDS FEES, COSTS, EXPENSES AND LIABILITIES INCLUDING REASONABLE LEGAL FEES
INCURRED IN CONNECTION THEREWITH, TO THE EXTENT (I) ARISING OUT OF ANY HAZARDOUS
MATERIAL BROUGHT, GENERATED, PRODUCED OR RELEASED ONTO THE SITE BY SELLER OR ITS
SUBCONTRACTORS OR (II) ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER OR ITS SUBCONTRACTORS.

 

21.4 The Indemnified Parties shall promptly notify Seller of any claim or suit
and provide Seller a reasonable opportunity to control the defense and
settlement of any claim or suit tendered to Seller under this Clause SC-21 (an
“Indemnified Claim”). If Seller assumes the defense of Indemnified Parties in
accordance with the provisions of this Clause SC-21, Seller shall keep
Indemnified Parties consulted and reasonably informed of the claims, litigation
and negotiations of the Indemnified Claim, and shall pay reasonable direct costs
(excluding attorney fees) incurred by the Indemnified Parties in connection with
the Indemnified Claim. Subject to Clause SC 21.5, the Indemnified Parties shall
be entitled to participate in the defense of any Indemnified Claim at their own
expense, and shall provide Seller with all assistance reasonably requested by
Seller at Seller’s expense. Seller agrees that it shall only settle an
Indemnified Claim if such settlement completely discharges or releases the
Indemnified Claim against the applicable Indemnified Parties and does not impose
by way of consent decree, injunction or otherwise any restraint or

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 23 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

limitations on the applicable Indemnified Parties’ operations or upon the
operation or other use of the Equipment or the Facility.

 

21.5 If Seller fails to assume the defense or to diligently defend any
Indemnified Claim, then the Indemnified Party may, upon giving fourteen
(14) days’ prior notice to Seller, and at Seller’s expense, contest (or with the
prior consent of Seller (such consent not to be unreasonably withheld) settle)
such Indemnified Claim, and Seller shall be liable for paying the reasonable
legal expenses and other direct costs incurred by Indemnified Parties in
connection with the Indemnified Claim as such expenses and costs accrue.

 

21.6 If the defendants in an action on an Indemnified Claim include both Seller
and an Indemnified Party, and the Indemnified Party reasonably concludes that
there may be legal defenses available to it which are in conflict with those
available to the Seller, and that such conflict materially prejudices the
ability of the counsel selected by the Seller to represent both Parties, such
Indemnified Party shall have the right to select separate counsel reasonably
acceptable to the Seller to participate in the defense of such action on its own
behalf at Seller’s expense.

SC-22 NONDISCLOSURE

 

22.1 Except as required by Applicable Law or applicable stock exchange rules or
regulation, Seller and Buyer agree not to divulge to third parties (other than
its and its Affiliates, and their respective employees, directors, officers,
managers, accountants, attorneys, Financing Parties or authorized
representatives), without the prior written consent of the other, any
Confidential Information, obtained from or through each other in connection with
the performance of this Agreement and Seller and Buyer agree to restrict the use
of such Confidential Information solely to uses related to the Project. Seller
furthers agree that it will not, without the prior written consent of Buyer and
Owner, disclose to any third party any information developed by it or its
Subcontractors in the performance of this Agreement and that such information
will only be used for purposes related to the Project. If so requested by Buyer,
Seller further agrees to require its employees and its Subcontractors and their
employees to execute an appropriate nondisclosure agreement prior to performing
any Work under this Agreement. This non-disclosure obligation shall remain in
full force and effect for five (5) years from the date of Final Completion.
Notwithstanding anything to the contrary in this Agreement, Buyer may divulge
Confidential Information to Owner and its Affiliates and their respective
employees, directors, officers, managers, accountants, attorneys, Financing
Parties and authorized representatives.

 

22.2 Seller shall, on request by Buyer or Owner, execute a separate
confidentiality agreement with Owner under which Seller shall agree to keep the
Proprietary Operating Information confidential and Seller shall procure that its
Subcontractors similarly execute confidentiality agreements with Owner under
which they shall agree to keep the Proprietary Operating Information
confidential. In addition, on request by Buyer, Seller shall procure that its
employees and the employees of its Subcontractors execute individual
confidentiality acknowledgements under which they will agree to keep the
Proprietary Operating Information confidential.

SC-23 NOT USED

SC-24 NOT USED

SC-25 LABOR DISPUTES AND LOCAL CONDITIONS

 

25.1 Whenever Seller has knowledge that any actual or potential labor dispute is
materially delaying or threatening to materially delay its performance of the
Work, Seller shall promptly give written

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 24 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

notice thereof, including all relevant information with respect thereto, to
Buyer.

 

25.2 Seller acknowledges that it has taken steps necessary to examine and
ascertain the nature and location of and all conditions relevant to the Work,
the Site and its surroundings and that it has satisfied itself as to the general
and local conditions that can affect the performance of its obligations.

SC-26 COMPANY GUARANTEE

Owner shall cause TXU US Holdings Company to execute a Guarantee in the format
as set forth in Section 5, Appendix 12 – “TXU Guarantee”, which shall: (i) be
established by Owner, at Owner’s expense (including any confirmation charges),
(ii) be executed and become operative at the time of execution of the Agreement,
and (iii) be valid until released pursuant to its terms.

SC-27 RECORDS

 

27.1 Seller agrees to retain for a period of five (5) years from the date of
Final Completion all records relating to its performance of the Work including
Seller’s warranty obligations herein or for such longer period of time as may be
required pursuant to any applicable order or decree of any Governmental
Authority, and to cause all Subcontractors engaged in connection with the Work
including the performance by Seller of its warranty obligations herein to retain
for the same period all their records relating to the Work, all at no additional
cost to Buyer. Seller shall provide and procure reasonable access to such
records by Owner and Buyer.

 

27.2 Additionally, Seller agrees to keep and maintain full, complete and
detailed records of all of its costs and allowances as may be claimed by Seller
under this Agreement, including costs incurred in connection with changes priced
on a time and material basis as set forth in Clause GC-2. Seller authorizes
independent third parties designated by and paid by Buyer and subject to
Seller’s approval (not to be unreasonably withheld or delayed) to inspect and
audit, during business hours, such records to the extent required to verify the
amounts claimed, including time and material charges. Agreed billing rates,
overhead rates and mark-ups are not subject to audit.

SC-28 SCHEDULE AND PERFORMANCE GUARANTEES AND TESTING

The requirements for Schedule and Equipment Performance Guarantees and Testing
are described in Appendix 4 and Appendix 5.

SC-29 EFFECTIVE DATE

 

29.1 This Agreement shall come into full force and effect as of the Effective
Date.

SC-30 LIMITATION OF LIABILITY

 

30.1 Seller’s cumulative aggregate liability to Buyer under this Agreement for
any claim of any kind, including claims based on fault, tort (including
negligence, in whole or in part), warranty, contract, strict liability or other
basis of liability arising out of or in connection with this Agreement
(including liquidated damages) or breach thereof shall in no case exceed ****;
provided, however, that such limitation of liability shall not apply to, and no
credit shall be issued against such limitation for, liabilities arising out of
Seller’s indemnification obligations contained in Clauses SC-16.3 (Taxes), SC-20
(Release Against Liens and Claims), SC-21 (Indemnity), of these Special
Conditions and in Clauses GC-4 (Title and Risk of Loss), GC-5 (Infringement) and
GC-6 (Compliance) of the General Conditions and such limitation shall not apply
in the case of fraud,

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 25 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

willful misconduct or gross negligence of Seller or any of its Subcontractors.
Seller’s liability under this Agreement shall terminate upon expiration of the
Warranty Period, provided that this shall not affect Seller’s liability for
(i) claims, including warranty claims, which may have previously arisen, and
(ii) its obligations and liabilities with respect to those provisions of this
Agreement which expressly or by implication continue in force and effect after
the expiration or termination of this Agreement, including but not limited to
Clauses GC-5 (Infringement), GC-6 (Compliance), SC-16.3 (Taxes),
SC-21(Indemnity), and SC-22 (Nondisclosure).

 

30.2 Except to the extent of damages claimed by third-parties for which Seller
has a duty to indemnify under the indemnification obligations contained in
Clauses SC-16.3 (Taxes), SC-20 (Release Against Liens and Claims), SC-21
(Indemnity), of these Special Conditions and in Clauses GC-4 (Title and Risk of
Loss), GC-5 (Infringement) and GC-6 (Compliance) of the General Conditions and
except to the extent that express liquidated damages arising under Appendix 4
hereto or Appendix 5 hereto are shown to be consequential in nature,
notwithstanding anything else in this Agreement to the contrary, no Party (nor
that Party’s Subcontractors) shall be liable to any other Party hereto for any
loss of profits, loss of revenue, or loss of use of the Project, losses or costs
based on third party contracts, losses, costs or expenses of obtaining,
maintaining or repaying finance or capital, or downtime costs, loss of
opportunity or goodwill, cost of purchased or replacement power, claims of
customers for such damages, or any loss, damage or other liability otherwise
equivalent to any indirect consequential, exemplary, incidental or special
damages arising from performing or a failure to perform any obligation under
this Agreement, whether such liability arises in contract, tort (including
negligence), warranty, strict liability or otherwise. Buyer represents that the
Prime Contract will contain an equivalent exclusion of liability in favor of
Seller and its Affiliates with respect to any of the foregoing types of losses
and damages incurred by Owner and that the Prime Contract will state that Seller
and its Affiliates shall be entitled to enforce such provision for their own
benefit.

 

30.3 Seller’s aggregate liability for payment of liquidated damages under
Appendix 4 and Appendix 5, shall not exceed the following:

 

  •   Seller’s aggregate liability for Document Delivery LDs shall not exceed
*** percent (***%) of the Agreement Price.

 

  •   Seller’s aggregate liability for Equipment Delivery LDs and Substantial
Completion LDs shall not exceed *** percent (***%) of the Agreement Price.

 

  •   Seller’s aggregate liability for Performance LDs and Reliability LDs shall
not exceed *** percent (***%) of the Agreement Price, provided however that such
limitation shall only apply if Seller has met Minimum Performance Criteria and
Substantial Completion has been achieved by the Guaranteed Final Completion
Date. In addition to receiving the foregoing damages, Buyer shall also have the
right to either (1) require Seller to carry out such modifications as may be
required to achieve the Minimum Performance Criteria or (2) any other mutually
acceptable settlement satisfactory to both Parties, but shall not be limited to
the above sub-cap of *** percent (***%) of the Agreement Price.

 

  •   Seller’s aggregate liability for all liquidated damages due under the
Agreement shall not exceed *** percent (***%) of the Agreement Price.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 26 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

30.4 It is the intent of Buyer and Seller that if any provision of this
Agreement expressly states that the rights and remedies stated therein are the
sole or exclusive (or words of similar import) rights or remedies for the
failure to satisfy the applicable obligation arising thereunder, that such
rights and remedies shall be the sole and exclusive remedies of the Parties for
failure to satisfy such obligations, notwithstanding any remedy otherwise
available at law or in equity. To the extent the terms of this Agreement do not
provide a remedy for the failure to satisfy an applicable obligation or do not
otherwise state that an applicable remedy is a sole or exclusive (or words of
similar import) remedy, then the Parties may avail themselves of any right or
remedy available at law or in equity for such failure. This Clause SC-30 shall
prevail over any provisions of this Agreement which may be in conflict with or
inconsistent with this Clause SC-30.

 

30.5 To the extent that Seller or its personnel give any advice or assistance
with respect to aspects of the Project, other than matters relating to the
Equipment, then Seller shall not be liable under this Agreement for such advice
or assistance.

 

30.6 The limitations on liability expressed in this Clause SC-30 shall extend to
Seller’s Affiliates, subcontractors and suppliers of any tier and to their
agents and employees.

SC-31 BUYER DEFAULT

 

31.1 If Buyer fails to make any payment of an amount properly invoiced by Seller
and due Seller under this Agreement in a case where Buyer has not disputed the
payment of such amount, Seller may immediately notify Buyer of such failure
allowing a five (5) Day cure period. If such failure continues for five (5) Days
after written notice by Seller to Buyer, Seller may terminate this Agreement. In
connection with any termination pursuant to this Clause SC-31.1, Buyer shall
make termination payment as set forth in Clause SC-19, Termination Payment
Schedule, of this Agreement

 

31.2 Following assignment of this Agreement to Bechtel Power Corporation
pursuant to Clause, SC-13, Assignment, the following shall apply in lieu of
Clause SC-31.1 above. If Buyer fails to make any payment of an amount properly
invoiced by Seller and due Seller under this Agreement in a case where Buyer has
not disputed the payment of such amount, Seller may, if such failure continues
for thirty (30) Days give written notice to Buyer of such non-payment and of its
intent to suspend performance and delivery of the Equipment, and if such failure
continues for five (5) Days after Buyer’s receipt of such written notice, Seller
shall be entitled to suspend performance and delivery of the Equipment. Any cost
incurred by Seller in accordance with such suspension (including storage costs)
shall be payable by Buyer upon submission of Seller’s invoices. In connection
with any such suspension, performance of Seller’s obligations shall be extended
for the additional time as may be reasonably necessary in the circumstances
taking into consideration, among other things, Seller’s current factory
production schedule. In the event that such failure continues for sixty
(30) Days after Buyer’s Receipt of Seller’s written notice above, Seller may
provide written notice to Buyer and Financing Party of Seller’s intent to
terminate this Agreement. If Buyer does not correct such failure within five
(5) Days of its receipt of such written notice, then Seller may, at its option,
terminate this Agreement. In connection with any such termination, Buyer shall
make the termination payment as set forth in Clause SC-19, Termination Payment
Schedule.

 

31.3 Notwithstanding anything in this Agreement or at common law or in equity to
the contrary, Seller shall not have any right to suspend performance of or
terminate all or any portion of Seller's obligations under this Agreement for
any Buyer default except as provided in Clause SC-31.2 and the following Clause
SC-31.4. In addition to the foregoing, if one Party is past due in paying the
other Party any sums owed such Party under this Agreement, such late Party shall
pay interest to

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 27 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

the other Party, at the rate of one and one-half percent (1 1/2%) per month (or
any fraction thereof), not to exceed the lesser of eighteen percent (18%) per
annum or the maximum amount permitted by applicable law, on all amounts not
timely paid in accordance with this Agreement.

 

31.4 If (a) the Buyer becomes bankrupt or insolvent, or in the event any
proceeding is brought against the Buyer, voluntarily or involuntarily, under the
bankruptcy laws or any insolvency laws which is not dismissed within ninety
(90) Days of filing, and (b) in either such case either the Buyer or Owner or
Financing Party does not provide financial support for the Buyer’s remaining
obligations to the Seller as reasonably determined by the Seller, the Seller
shall be entitled to terminate this Agreement and receive the termination
payments as set forth in Clause SC-19.

SC-32 BUYER FURNISHED INSURANCE

 

32.1 Buyer or Owner shall maintain or cause to be maintained “all risk”
builder’s risk insurance insuring physical loss or damage to the Work until
Substantial Completion including coverage for, but not limited to, flood,
earthquake, hurricane, a 50/50 clause, inland transit and temporary on or
off-site storage of the Equipment and resultant damage arising out of faulty
design, material and workmanship. Seller shall be included as an additional
insured as its interest may appear with a waiver of subrogation, but such
additional insured status, waiver of subrogation and coverage under the policy
shall only be extended to Seller for physical loss or damage caused directly by
Seller’s on-site field technical assistance services or for loss or damage
resulting from transit or temporary storage of the Equipment. If requested in
writing by Seller and to the extent commercially available, coverage shall
include Seller as an additional insured for physical loss or damage not covered
by Seller’s warranty and subject to Seller paying any additional premium for
such coverage. Deductibles for such policy shall be in amounts customary for
this type of facility, not to exceed two hundred fifty thousand Dollars
($250,000) during construction and five hundred thousand Dollars ($500,000)
during testing, and, to the extent loss or damage is caused by Seller, are for
Seller’s account. For periods after the risk of loss has transferred to Owner
under the Prime Contract, Seller’s liability for physical loss or damage to the
Facility shall be limited to five million Dollars ($5,000,000). For purposes of
clarity, the foregoing shall not in any way limit, release or alter Seller’s
warranty obligations under this Agreement.

 

32.2 Seller will be provided a certificate of insurance evidencing this
coverage, prior to its arrival on-site, and thirty (30) Days written notice of
cancellation of such insurance.

 

32.3 In the event of a loss, Seller shall cooperate with Buyer and Buyer’s
insurer on the loss adjustment.

 

32.4 Seller’s and each sub-supplier’s respective temporary buildings, tools,
equipment and supplies are not covered under the Buyer’s builder’s all risk
insurance policy.

 

32.5 Except as provided above, nothing in this Special Condition Clause SC-32
shall relieve Seller of any liability or obligation to Buyer under this
Agreement including Special Condition Clause SC-6.

SC-33 MARINE CARGO INSURANCE

 

33.1 Buyer or Owner will provide or cause to be provided, at its cost, marine
cargo insurance on a “warehouse-to-warehouse” basis, insuring Equipment to be
installed in the Facility against loss or damage arising from customary “all
risk” marine perils including but not limited to war and strikes while in
transit, temporary and off site storage and 50/50 clause. Seller (including
Seller’s subcontractors) shall be included as an additional insured as its
interests may appear on such

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 28 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

   policy, which shall also include a waiver of subrogation in favor of Seller
and each insured. The deductible on such policy shall not exceed twenty-five
thousand Dollars ($25,000) per occurrence.

 

33.2 Seller shall abide by the following requirements, instructions and
conditions of Buyer’s marine cargo insurers and risk management department
including the following:

 

33.2.1 Seller shall not be permitted to utilize ”bulk vessels” as defined in
”Lloyd’s Registry” for transportation of Equipment.

 

33.2.2 All critical path material must be stowed under deck unless written
permission is received from Buyer stating otherwise, provided however, that the
ship’s master may order otherwise for safety reason of the vessel and the cargo.

 

33.2.3 In the event that Seller wants to utilize a vessel which is twenty
(20) years old, or older, Seller shall 1) provided that the vessel is deemed
insurable by Buyers insurer, be required to pay Buyer for any required
additional insurance premiums and obtain a written waiver from Buyer authorizing
use of subject vessel or 2) if subject vessel is deemed uninsurable by Buyers
insurer, Seller shall obtain, at Seller’s expense, a different vessel which
fully meets all requirements of insurability. Seller’s acceptance of this
requirement is based upon Buyer’s undertaking to provide notice to Seller within
five (5) Days of its rejection of any vessel nominated by Seller, provided
Seller shall provide Buyer at least fourteen (14) Days prior written notice of
its request to utilize a nominated vessel which exceeds the vessel age limits
noted above.

 

33.2.4 Lashing and securing of Equipment will be performed by Seller or Seller’s
authorized representative at the carrier’s berth. Seller must request permission
from Buyer, in writing, and Seller must receive permission from Buyer, in
writing, prior to deviating from the requirement except as otherwise ordered by
the ship’s master related to the safety of the vessel or cargo. Seller will
notify shipping agent of the presence of Buyer’s marine insurance surveyor in
order to facilitate access to the vessel at the time of loading and securing of
the freight, the Parties understand, however, that access to a vessel is
dependent upon the consent of the ship’s master.

 

33.2.5 Vessels furnished by Seller, or Seller’s authorized representative, must
provide any and all special equipment (such as spreaders and tackle) to handle
on-load and off-load of Equipment at port(s) of export, trans-shipment port(s)
of import and at the Site construction wharf, if applicable.

 

33.2.7 Seller will provide at least thirty (30) Days Notice of shipping from
port of export of any Equipment including all requested details and arrangements
as per Section 8 of this Agreement known to Seller at that time. Seller shall
also provide all reasonable assistance to Buyer or the insurers or their
authorized representatives in any survey of loading and discharge and shall
comply with any reasonable requirements or recommendations or conditions made
provided the ship’s master accepts these requirements or recommendations or
conditions. Discrepancies may result in extra expenses as a result of these
requirements or recommendations or conditions. Buyer shall pay such expenses.

 

33.2.8 When Seller is to utilize a barge for transportation of material; Seller
must adhere to the following requirements.

 

  A. Barge must have a gas free certificate/hot works permit.

 

  B. Freight / material must be surveyed both at origin and destination points
for any damage prior to or after the barging operation.

 

  C. Barge must be at loading facility twenty four (24) hours prior to the
commencement of loading operations and available for survey.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 29 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

  D. Tugs and other units providing power to the barge must be surveyed prior to
departure when barging operations will include an ocean transit.

 

  E. Tugs must adhere to Buyer’s trip in tow requirement letter when barging
operations will include an ocean transit.

 

33.2.9 Buyer shall provide Seller certificate of insurance evidencing the marine
cargo insurance and any specific requirements Seller must comply with in
accordance with such insurance. Buyer shall provide a copy of the final
certificate of insurance not later than ninety (90) Days prior to Seller’s first
Equipment shipment to the Site.

 

SC-34 SURVIVAL

 

34.1 All provisions of this Agreement which are expressly or by implication to
come into or continue in force and effect after the expiration or termination of
this Agreement, including but not limited to Clauses GC-5 (Infringement), GC-6
(Compliance), SC-6 (Warranties and Guarantees), SC-16.3 (Taxes),
SC-21(Indemnity), SC-22 (Nondisclosure), SC-30 (Limitation of Liability) and
SC-35 (Dispute Resolution) hereof, shall remain in effect and be enforceable
following such expiration or termination.

 

34.2 The provisions of this Agreement are intended for the sole benefit of Buyer
and Seller and there are no third-party beneficiaries hereof, except Indemnified
Parties where expressly provided and as contemplated by the terms of this
Agreement, including Clauses GC-5, Infringement; GC-6 (Compliance); SC-6,
Warranties and Guarantees; SC-16.3 Taxes and SC-21, Indemnity.

 

SC-35 DISPUTE RESOLUTION

 

35.1 Any and all controversies, disputes or claims between Buyer and Seller
arising out of or in any way relating to this Agreement (“dispute”) shall be
resolved pursuant to the procedures of this Clause SC-35.

 

35.2 Prior to the initiation of any legal action or proceeding permitted by this
Agreement to resolve disputes arising between Buyer and Seller, the aggrieved
Party shall promptly give notice of the dispute to the other Party (“Notice of
Dispute”) including notification of its intent to invoke this dispute resolution
procedure. If the Parties shall have failed to resolve the dispute within ten
(10) Days of such Notice of Dispute, each Party shall, within five (5) Days
thereafter, nominate an officer of its management to meet at the Site, or at any
other mutually agreed location, to resolve the dispute. If the dispute is not
resolved within thirty (30) Days after the date of delivery of the Notice of
Dispute, either Party shall be entitled to initiate legal proceedings pursuant
to Clause SC-35.3 below.

 

35.3 TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED
AND LITIGATED ONLY IN THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF
DALLAS, STATE OF TEXAS. THE PARTIES, TO THE EXTENT THEY MAY LEGALLY DO SO,
IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS (OR ANY SIMILAR LEGAL DOCTRINE) OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION IN THE FEDERAL
DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS, AND IRREVOCABLY
STIPULATE THAT THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE
OF TEXAS SHALL HAVE

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 30 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF RELATED TO THIS
AGREEMENT. THE PARTIES EACH AGREE, TO THE FULLEST EXTENT PERMITTED BY FEDERAL
LAW, NOT TO RAISE ANY OBJECTION TO THE REMOVAL OR TRANSFER TO THE FEDERAL
DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS OF ANY SUCH
PROCEEDING THAT IS INITIALLY BROUGHT IN ANY OTHER COURT. THE PARTIES ALSO EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE PARTIES EACH AGREE
THAT IT WILL NOT FILE ANY MOTION OR ASSERT ANY DEFENSE IN ANY SUCH PROCEEDING
THAT IS INCONSISTENT WITH THE FOREGOING AGREEMENTS, WAIVERS, CONSENTS OR
STIPULATIONS. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT. AS OF
THE EFFECTIVE DATE OF THIS AGREEMENT, EACH PARTY BELIEVES THAT THE REQUIREMENT
OF DIVERSITY OF CITIZENSHIP OF THE PARTIES (ONE OF THE REQUIREMENTS NEEDED FOR A
FEDERAL COURT TO HAVE SUBJECT MATTER JURISDICTION OVER A DISPUTE BETWEEN THE
PARTIES) IS MET.

 

35.4 Pending final resolution of any dispute, Seller shall proceed diligently
with performance of the Work in accordance with this Agreement and any Buyer’s
decision or instruction.

SC-36 FORCE MAJEURE

 

36.1 Excuse of Performance

 

(a) Notwithstanding any other provisions of this Agreement (excepting Clause
SC-36.2(b), GC-2, GC-3, and GC-7), any obligation of either Party under this
Agreement shall be excused only to the extent that the Party’s inability to
perform is caused by Force Majeure. Each Party shall use all reasonable efforts
to cure, minimize, mitigate or remedy the effects of Force Majeure.

 

(b) Notwithstanding that Force Majeure may otherwise exist, the provisions of
this Clause 36 shall not excuse the payment of money due by any Party.

 

36.2 Notification Obligation

If either Party’s ability to perform its obligations under this Agreement is
affected by an event of Force Majeure, such Party shall, to the extent possible
within one (1) Business Day, however no later than five (5) Business Days, after
the occurrence of such event of Force Majeure, give written notice to the other
Party of the occurrence of such event. Within three (3) days after delivery of
such notice, the Party claiming an event of Force Majeure shall provide
reasonable initial evidence to the other Party of the nature of the event, its
anticipated duration and effect upon the performance of such Party’s
obligations, and any action being taken to avoid or minimize its effect. The
Party claiming an event of Force Majeure shall have a continuing obligation to
deliver to the other Party additional documentation and analysis supporting its
claim regarding an event of Force Majeure promptly after such information is
available to the Party claiming such event of Force Majeure. The burden of proof
shall be on the Party claiming to be affected. To the extent possible, within
one (1) day, however no later than five (5) Business Days, after an event of
Force Majeure has ended, the Party that was affected by such event of Force
Majeure shall give written notice to the other Party of: (i) the length of time
such event of Force Majeure was in effect and such Party was affected by the
impact of such event; and (ii) the effect, if any, such Party claims

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 31 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

such event of Force Majeure had on the applicable Guaranteed Milestone Delivery
Dates. If Seller fails to provide written notice of an event of Force Majeure
within the time specified in this Clause SC-36.2, Seller’s entitlement to
adjustments to the Guaranteed Milestone Delivery Dates shall be reduced to the
extent Buyer has suffered any material adverse impact as a result of Seller’s
delay in providing such written notice.

 

36.3 Scope of Suspension; Duty to Mitigate.

The suspension of or impact on performance due to an event of Force Majeure
shall be of no greater scope and no longer duration than is required by such
event. The excused Party shall use its reasonable efforts:

 

  (a) to mitigate the duration of any suspension or delay in, or other impact to
the performance of its obligations under this Agreement;

 

  (b) to continue to perform its obligations hereunder; and

 

  (c) to remedy its inability to perform, as applicable.

 

36.4 Seller’s Remedy.

As Seller’s only remedy for the occurrence of an event of Force Majeure, and
provided that Seller has strictly complied with the provisions of this Article
SC-36, if an event of Force Majeure occurs the affected Guaranteed Milestone
Delivery Dates shall be adjusted by the period of time, if any, that Seller is
actually and demonstrably delayed in the performance of its critical path
activities as a result of the impact of such an event of Force Majeure.

 

36.5 Buyer Self-Help

If Seller claims that Force Majeure has caused it to suspend or delay
performance of the Work, and Buyer has given Seller reasonable notice of action
Seller could lawfully and reasonably take to remove or relieve the Force Majeure
but Seller has failed to take such action, Buyer may, at its sole discretion,
but without prejudice to its rights against Seller under this Agreement, take
such action itself to remove or relieve the Force Majeure and thereafter require
Seller to resume full or partial performance of the Work.

SC-37 SAFETY FOR BUYER REPRESENTATIVES

 

37.1 Seller shall ensure the safety of Buyer representatives while present at or
in Seller’s plants and the plants of Seller’s Subcontractors for any purpose in
connection with the Equipment or any part thereof, being furnished by Seller
under this Agreement. If, at any time, a Buyer representative deems that the
conditions at Seller’s plants or the plants of Seller’s Subcontractor are unsafe
and promptly notifies Seller accordingly, Buyer’s representative(s) shall be
entitled to suspend their activities (including, but not limited to, any
activities relating to expediting, quality surveillance and delivery) at such
plants until such time as the unsafe conditions are resolved by Seller’s to
Buyer’s reasonable satisfaction.

 

37.2 If any Buyer activities are suspended under this clause, Seller shall
promptly reschedule any Work required to be conducted in the presence of a Buyer
representative and Seller shall be fully liable for any resulting delay(s).
Seller shall also be liable for all costs (including, but not limited to, costs
for labor, transportation and lodging) incurred by Buyer due to any such
suspension and

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 32 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

subsequent resumption of Buyer activities at Seller’s plants or the plants of
Seller’s Subcontractors under this Agreement.

SC-38 OFFICIALS NOT TO BENEFIT

 

38.1 Each Party agrees to comply (and to cause its Affiliates to comply) with
all applicable national, federal, state and local laws, ordinances and
regulations of the United States of America regarding bribery of public
officials, including without limitation, all provisions of the United States
Foreign Corrupt Practices Act and any amendments thereto (the “Act”). Each Party
agrees to advise all of its Affiliates’ officers, directors, members, partners,
employees, agents and representatives who are engaged in implementing this
Agreement regarding the purposes and provisions of the Act. Each Party agrees to
take appropriate steps to ensure that it and its Affiliates and their respective
officers, directors, members, partners, employees, agents and representatives
will comply with the Act and will not take any actions that would cause the
other Party to be in violation of the Act, including without limitation
obtaining the agreement of each consultant, Subcontractor or Affiliate it
employs in conducting activities for or on behalf of the Project to comply with
the Act. Seller shall promptly notify Buyer of any violation of this covenant.

SC-39 NOTICES

 

39.1 Any notice or requirement to notify pursuant to the terms and conditions of
this Agreement shall be in writing, shall be effective upon receipt and shall be
either (a) delivered personally; (b) sent by first class recorded delivery post;
or (c) sent by a recognized overnight post or courier service with delivery
receipt requested:

IF TO BUYER:

TXU GENERATION DEVELOPMENT COMPANY LLC

1601 Bryan Street

Dallas, Texas 75201

Attn.: General Counsel

AND, IF TO SELLER:

General Electric Company

    1 River Road

    Schenectady, NY 12345

    Attn.: Project Manager TBD

SC-40 DEFERRED DELIVERY

 

40.1 Should the Buyer elect to delay Delivery to the Site of some or all of the
Equipment at least seventy five (75) Days prior to Seller’s planned ex-works
date if Equipment has not already been shipped, Seller accepts deferred Delivery
provided that:

 

  i. Seller’s storage and handling costs for delays at Seller’s places of
manufacture in excess of sixty (60) Days shall be paid by Buyer; and for all
cost assessed for storage by Seller’s vendors and subcontractors to accommodate
Buyer request for deferred delivery. Seller agrees to take no mark up on such
costs.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 33 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

  ii. Seller shall be entitled to payment from the Buyer as if shipment had been
effected; and

 

  iii. Buyer shall notify Seller at least seventy five (75) Days prior to
Seller’s planned ex-works date or when transport has been mobilized whichever is
the earlier;

 

  iv. Seller shall pay for the storage and handling costs for the first sixty
(60) Days of such storage; and

 

  v. Such Equipment shall be stored in accordance with the Seller's recommended
procedures up to a maximum period of one year unless extended by Force Majeure
events.

 

40.2 If the Equipment cannot be delivered to Buyer, as specified in this
Agreement, due to any cause not attributable to Seller, or if Buyer elects in
writing not to receive such Equipment when ready for shipment, Seller shall
deliver such Equipment to storage. If such Equipment is placed in storage,
including storage at the facility where manufactured, the following conditions
shall apply: (a) title shall thereupon pass to Buyer or Owner if it had not
already passed; (b) any amounts otherwise payable to Seller upon Delivery or
shipment shall be payable upon presentation of Seller’s invoices and
certification of cause for storage; (c) other than as provided in the provisions
of Clause SC-40.1, all expenses incurred by Seller, such as for preparation for
and placement into storage, handling, inspection, preservation, insurance,
storage, removal charges, additional costs for Seller retaining risk of loss and
any incremental taxes, including sales and use, shall be payable by Buyer upon
submission of Seller’s invoices; and (d) when conditions permit, Seller shall
resume Delivery of the Equipment to the originally agreed point of Delivery.
Seller shall continue to be liable under this Agreement for the timely Delivery
of the Equipment, as such guaranteed Delivery dates shall be adjusted as a
result of such shipment to storage. Seller shall provide reasonable written
notice to Buyer of its intent to ship to storage any Equipment under this
Agreement.

Notwithstanding the foregoing or any transfer of title to Owner, Seller shall be
responsible for and shall bear any and all risk of loss or damage to the
Equipment during transportation until Delivery thereof in accordance with the
Delivery provisions of this Agreement. Furthermore, while the Equipment is in
such storage, Seller shall be responsible, until Delivery or the first
anniversary of storage whichever is the earlier unless extended by Force Majeure
events, for maintaining the Equipment in accordance with its own recommendations
and, except as provided above, no other provisions of this Agreement shall be
changed or modified as a result of such storage.

SC-41 ORDER OF PRECEDENCE

 

41.1 This Agreement shall be interpreted as a consistent and compatible whole.
If however, an unintentional ambiguity or conflict is discovered to exist
between or among separate provisions contained herein, Buyer and Seller agree to
resolve such conflicts by application of the following order of precedence:

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 34 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

 

  A. Purchase Order Form

  B. Section 5 - Special Conditions

  C. Section 4 - General Conditions

  D. Section 1 - Pricing

  E. Section 2 - Technical Specifications

  F. Section 3 - Drawings and Data

  G. Section 6 - Supplier Quality Surveillance

  H. Section 7 - Expediting

  I. Section 8 - Shipping Instructions

  J. Section 9 - Invoicing Instructions

SC-42 SHOP ASSEMBLY

Seller shall shop assemble major components and/or major subassemblies to the
degree defined in Section 5, Appendix 13, Narrative On Delivery And Fabrication.
Buyer and Seller agree that to the extent Seller delivers Equipment components
or subassemblies to the Jobsite that are not modularized as required by this
Agreement, Buyer may backcharge the Seller for any additional costs incurred by
Buyer to correct such deficiencies in accordance with Clause SC-11
(Backcharges).

SC-43 RULES OF INTERPRETATION

 

43.1 Except as otherwise provided herein, the following rules of interpretation
shall apply to this Agreement:

 

  (a) Terms defined in a given number, tense, or form shall have the
corresponding meaning when used in this Agreement with initial capitals in
another number, tense, or form. The meaning assigned to each term defined herein
shall be equally applicable to both the singular and the plural forms of such
term and vice versa, and words denoting either gender shall include both genders
as the context requires. Where a word or phrase is defined herein, each of its
other grammatical forms shall have a corresponding meaning.

 

  (b) The terms such as “hereof,” “herein,” “hereto,” “hereinafter,” and other
terms of like import are not limited in applicability to the specific provision
within which such references are set forth but instead refer to this Agreement
taken as a whole.

 

  (c) When a reference is made in this Agreement to a Section, Appendix,
Attachment or Clause, such reference is to a Section, Appendix, Attachment or
Clause of this Agreement unless otherwise specified.

 

  (d) The word “include,” “includes,” and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation,”
unless otherwise specified shall not be deemed limited by the specific
enumeration of items, but shall be deemed without limitation. The term “or” is
not exclusive.

 

  (e) A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s predecessors, successors and permitted
assigns.

 

  (f) The Parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 35 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

interpreted against any Party by virtue of the authorship of this Agreement
shall not apply to the construction and interpretation hereof.

SC-44 PUBLICITY

Seller shall not make any announcement or publication concerning the Work or the
Project, without Buyer’s and Owner’s prior written consent.

SC-45 CO-OPERATION IN FINANCING

 

45.1 Seller understands that Owner may obtain financing for the Project
consisting of: (a) one or more construction or permanent loans, to be secured by
all or a portion of the Project and Buyer’s rights under this Agreement;
(b) lease financing pursuant to which Buyer may assign this Agreement to one or
more Financing Parties that may then collaterally assign this Agreement to other
Financing Parties or sub-assign all or any portion of Buyer’s rights and
obligations hereunder to Owner or an Affiliate of Owner; or (c) a combination
thereof. In connection therewith, notwithstanding anything contrary in this
Agreement, Seller shall: (x) execute any assignments, any amendments and
modifications hereto reasonably requested by the Financing Parties; (y) promptly
execute or consent to other documents to the extent reasonably required by the
Financing Parties, which consents may, among other things, include provisions
whereby Seller agrees to: (i) provide such Financing Parties reasonable notice
of and opportunity to cure any Buyer’s defaults hereunder; (ii) allow such
Financing Parties (as security for Owner’s financing) to be assigned all of
Buyer’s rights hereunder and in such assets in the event of a default of Buyer;
provided, however, that Buyer and/or Owner shall keep Seller currently informed
of such assignment or reassignment; and (iii) provide for other customary
investor or lender protection provisions that are not in violation of Applicable
Law, and (z) deliver customary legal opinions of counsel to Owner. Seller shall
respond promptly to reasonable requests for existing information regarding the
qualifications, experience, past performance and financial condition of Seller
and other matters pertaining to Seller’s obligations hereunder. Notwithstanding
the foregoing, under no circumstances shall Seller be obligated to enter into
any amendment and modification of this Agreement, or any other agreement with
Buyer or the Financing Parties, that materially (i) reduces Seller’s rights as
set forth in this Agreement; (ii) increases Seller’s cost or risk to perform the
Work, or (iii) reallocates to Seller any risks or obligations that are allocated
to Buyer under this Agreement.

 

45.2 Seller shall provide such data, reports, certifications and other
documents, up to a maximum of ten (10) copies each, or assistance related to the
Work or this Agreement as may be reasonably requested by the Financing Entities
with respect to the financing of the Project; provided, however, that the
provision of this information shall not in any manner modify Seller’s rights or
obligations under any other provision of this Agreement.

 

45.3 Seller shall to the extent reasonably requested by Owner or Buyer, assist
Owner and Buyer in dealing with Governmental Authorities and Financing Entities
in any and all matters relating to the Work (including any interconnection
facilities).

 

45.4 Seller will each use its reasonable efforts to implement the provisions of
this Agreement, and for such purpose, at the reasonable request of the Owner or
Buyer, will, without further consideration, promptly execute and deliver or
cause to be executed and delivered such assistance, or assignments, consents or
other instruments in addition to those required by this Agreement, in form and
substance satisfactory to the Parties, that may reasonably deem necessary or
desirable to implement any provision of this Agreement.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 36 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-46 BUYER’S APPROVAL OF SELLER’S MAJOR SUBCONTRACTORS

 

46.1 To the extent Seller purchases equipment identified in Section 5, Appendix
10 hereto, List of Acceptable Equipment Suppliers, it will purchase such
equipment from Subcontractors included on the list or notify Buyer for review of
proposed new suppliers not currently identified, provided such new vendor’s meet
Seller’s quality standards.

 

46.2 Seller shall ensure that each Subcontractor is licensed or qualified to do
business and is in good standing under the laws of the jurisdiction where the
Work is to be performed.

 

46.3 All of the contracts with Subcontractors shall conform to the requirements
of this Agreement, insofar as applicable. All Work performed for Seller by a
Subcontractor shall be pursuant to an appropriate written agreement between
Seller and Subcontractor which shall contain provisions that:

 

  (a) Seller shall reasonably preserve and protect all the rights of Owner or
Buyer under this Agreement and to the Work to be performed under the
Subcontract, so that the subcontracting thereof will not prejudice such rights;

 

  (b) Seller shall require that the Work to be performed under the Subcontract
shall be in accordance with the applicable requirements of this Agreement;

 

  (c) Seller shall require each Subcontractor to abide by Seller’s obligations
hereunder and to otherwise hold in strict confidence all of Buyer’s and Owner’s
Confidential Information; and

 

46.4 In addition to the above provisions, Seller shall:

 

  (a) notify Buyer and Owner in the event it intends to discontinue supplying
any functional spare parts at any time within two (2) years after completion of
its Work and permit Owner to order any quantity of any of such parts at the
prices therefor prevailing prior to such discontinuance of supply;

 

  (b) remove from the Site any of its employees or independent contractors used
in the Work including its warranty obligations within one (1) Business Day after
receiving notice from Buyer that Owner requires removal of such employee or
independent contractor; and

 

  (c) deliver to Buyer and Owner any “stop-work” notice or termination notice
delivered to Seller pursuant to Applicable Law.

SC-47 TRAINING

To the extent specified herein, Seller shall develop and implement a program to
adequately instruct and train personnel made available by Owner. Seller grants
Buyer and Owner the right to record all training sessions and replay such
recordings for retraining or training of others.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 37 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

SC-48 APPENDICES

The Appendices listed herein in the Table of Contents and attached hereto are
incorporated into and are a part of this Agreement.

SC-49 STANDARD PLANT PROGRAM

 

49.1 It is recognized that this Agreement is being signed in conjunction with a
number of other purchase orders signed with Seller (or to be signed with Seller
in the future) in connection with Owner’s Standard Plant Program, under which
purchase orders Seller will supply (or has supplied) equipment which is
identical in all material respects to the Equipment.

 

49.2 It is further recognized that the overall objectives of the Owner’s
Standard Plant Program (“SP Objectives”) are as set out below:

 

  (i) standardization of equipment supply across all SP Projects;

 

  (ii) maximization of the benefits of bulk supply and global sourcing;

 

  (iii) standardization of operation and maintenance practices across all SP
Projects; and

 

  (iv) maximum enhancement of the schedule for engineering, procurement,
construction, commissioning, start-up, testing and completion of each SP
Project.

 

49.3 In the course of performance of the Work under this Agreement, Seller shall
use commercially reasonable efforts to assist Buyer in the realization of the SP
Objectives and shall plan and execute its Work so as to ensure the realization
of the SP Objectives to the maximum practical extent.

 

49.4 Without limiting Clause 49.3 above;

 

  (a) Seller shall select manufacturing and assembly locations for the Equipment
which are consistent with the SP Objectives;

 

  (b) All similar components provided by Seller under each SP Purchase Order
shall be equivalent in all material respects so as to ensure interchangeability
and availability of common spares across all SP Projects; and

 

  (c) Promptly on Buyer’s request, Seller shall establish a combined spare parts
program across all SP Projects, which shall be reasonably acceptable to Buyer
and which shall ensure ready access to spare parts as needed for each SP
Project.

 

49.5 Seller shall provide prompt notice to Buyer as to any enhancements Seller
is proposing to make to the standard production components for its equipment
(together with supporting information as reasonably requested by Buyer) and
Seller shall, if requested in writing by Buyer, modify and improve the equipment
under each SP Purchase Order in order to incorporate such enhancements, provided
that any such enhancements shall be made at no additional cost to Buyer and with
no adverse impact to the schedule under any SP Purchase Order.

 

49.6 Seller shall comply with any written direction from Buyer requiring that
equipment (or components therefor) planned to be supplied to one SP Project
shall be diverted to a different SP Project. Any

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 38 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5

SPECIAL CONDITIONS

such written direction by Buyer shall be treated as a directed change under the
SP Purchase Order for the SP Project from which the equipment (or component) was
diverted.

 

49.7 From the Effective Date of this Agreement through the end of the Warranty
Period, should Buyer identify any defect or other deficiency in the equipment
provided under any SP Purchase Order (or under multiple SP Purchase Orders)
which gives Buyer reasonable cause for concern as to the same or similar defects
occurring with respect to other SP Purchase Orders, Seller shall submit to
Buyer, for Buyer’s approval, a plan for correcting and eliminating such defects.
Upon Buyer’s approval of such plan, Seller shall promptly implement such plan
and shall provide regular written reports to Buyer as to the implementation of
such plan.

 

49.8 Seller shall negotiate in good faith with Buyer a long term parts and
service agreement to be signed with Buyer or Owner with respect to the
Equipment.

SC-50 DRAWBACK RIGHTS

This Agreement includes all related US customs duty and import drawback rights
if any (including rights developed by substitution and rights which may be
acquired from Seller’s suppliers) which Seller can transfer to Buyer. Seller
agrees to provide Buyer timely notice of the existence of any such rights and
upon request to supply such documents as required to obtain drawback.

 

By Seller:                     

   By Buyer:                     

Section 5, Special Conditions

Page 39 of 39



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 2

FORM OF CONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT

Reference is made to that certain [            ] Agreement dated as of June
    , 2006 (the “Agreement”), between (i)                                     .,
and (ii) TXU Generation Development Company LLC (“Buyer”). Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Agreement.

[or with respect to Major Subcontractors:

The undersigned, being duly sworn, states and affirms to Buyer that (i) he/she
is a [insert title of person signing] of [insert name of subcontractor]
(“Subcontractor”), (ii) Subcontractor has been retained by Buyer to assist Buyer
with its Work under the Agreement (the “Project”), (iii) he/she is duly
authorized on behalf of Subcontractor to execute and deliver this Conditional
Waiver and Release Upon Final Payment on behalf of Subcontractor, and
(iv) he/she is familiar with the facts herein stated.

1. Subcontractor has performed all Work and has furnished all materials, labor,
tools and equipment required from Subcontractor under its subcontract with Buyer
through the Effective Date hereof as set forth below.

2. Subcontractor hereby certifies and represents that it has made full payment
of costs, charges and expenses incurred by it or on its behalf on account of
Work performed through the Effective Date (defined below), including labor,
services, materials and equipments supplied to the Project or used in connection
with the Work.

3. Subcontractor further certifies and represents that it has submitted an
invoice for final payment to Buyer for an amount equal to $ and, to the extent
Subcontractor receives payment therefor, Subcontractor hereby waives, releases,
acquits and forever discharges all of its claims for payment and liens,
including without limitation any and all mechanic’s or materialman’s liens,
against Owner, Buyer, the Project, the Site, and all of Owner’s other property,
which have arisen out of or in connection with its performance of the Work under
the Agreement and any amendments thereto or with respect to equipment and
materials supplied to or incorporated in the Project and labor performed through
the Effective Date.

4. As additional consideration for such payment, the undersigned hereby
unconditionally agrees to indemnify and hold harmless each of Owner and Buyer
from and against any and all costs, loses, damages, claims, liens, causes of
action, judgments and expenses, including but not limited to attorneys fees and
costs arising out of or in connection with any claims, demands, rights, liens or
causes of action against Owner or Buyer, arising out of the subcontract with
Buyer and asserted by the undersigned or any of its vendors, suppliers or
subcontractors of any tier or any of their respective representatives, officers,
agents or employees.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 2 – Form of Conditional Waiver and Release Upon Final
Payment

Page 1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 2

FORM OF CONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT

Nothing in this Conditional Waiver and Release Upon Final Payment shall be
deemed or construed to abrogate, amend or release any contractual obligation of
Subcontractor that either explicitly or by its nature survives occurrence of
final completion under such Subcontractor’s purchase order or other agreement
with Buyer or any of its Subcontractors.

Dated this      day of                     , 200     (the “Effective Date”).

 

[INSERT NAME OF CONTRACTOR OR

SUBCONTRACTOR, as applicable]

By:  

 

Name:  

 

Title:  

 

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 2 – Form of Conditional Waiver and Release Upon Final
Payment

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 3

FORM OF UNCONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT

Reference is made to that certain [            ] Agreement dated as of June
    , 2006 (the “Agreement”), between (i)                                 ., and
(ii) TXU Generation Development Company LLC (“Buyer”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement.

[or with respect to Major Subcontractors:

The undersigned, being duly sworn, states and affirms to Buyer that (i) he/she
is a [insert title of person signing] of [insert name of subcontractor]
(“Subcontractor”), (ii) Subcontractor has been retained by Buyer to assist Buyer
with its Work under the Agreement (the “Project”), (iii) he/she is duly
authorized on behalf of Subcontractor to execute and deliver this Unconditional
Waiver and Release Upon Final Payment on behalf of Subcontractor, and
(iv) he/she is familiar with the facts herein stated.

1. Subcontractor hereby certifies and represents that it has made full payment
of costs, charges and expenses incurred by it or on its behalf on account of
Work performed through the Effective Date (defined below), including labor,
services, materials and equipments supplied to the Project or used in connection
with the Work.

2. Subcontractor further certifies and represents that it has received a final
payment from Buyer in an amount equal to $ and Subcontractor hereby waives,
releases, acquits and forever discharges all of its claims for payment and
liens, including without limitation any and all mechanic’s or materialman’s
liens, against Owner, Buyer, the Project, the Site, and all of Owner’s other
property, which have arisen out of or in connection with its performance of the
Work under the Agreement and any amendments thereto or with respect to equipment
and materials supplied to or incorporated in the Project and labor performed
through the Effective Date.

3. As additional consideration for such payment, the undersigned hereby
unconditionally agrees to indemnify and hold harmless each of Owner and Buyer
from and against any and all costs, loses, damages, claims, liens, causes of
action, judgments and expenses, including but not limited to attorneys fees and
costs arising out of or in connection with any claims, demands, rights, liens or
causes of action against Owner or Buyer, arising out of the subcontract with
Buyer and asserted by the undersigned or any of its vendors, suppliers or
subcontractors of any tier or any of their respective representatives, officers,
agents or employees.

Nothing in this Unconditional Waiver and Release Upon Final Payment shall be
deemed or construed to abrogate, amend or release any contractual obligation of
Subcontractor that either explicitly or by its nature survives occurrence of
final completion under such Subcontractor’s purchase order or other agreement
with Buyer or any of its Subcontractors.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 3 – Form of Unconditional Waiver and Release Upon Final
Payment

Page 1 of 3



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 3

FORM OF UNCONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT

Dated this      day of                     , 200     (the “Effective Date”).

 

[INSERT NAME OF CONTRACTOR OR

SUBCONTRACTOR, as applicable]

By:

 

 

Name:

 

 

Title:

 

 

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 3 – Form of Unconditional Waiver and Release Upon Final
Payment

Page 2 of 3



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 3

FORM OF UNCONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT

Acknowledgment

 

STATE OF                                         )   ) ss.
COUNTY OF                                    )

Subscribed to and sworn to before me on this      day of                     ,
200[    ], by             , as [insert title of person signing] of [insert name
of Contractor or Subcontractor, as applicable].

 

 

Notary Public

 

My commission expires:

 

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 3 – Form of Unconditional Waiver and Release Upon Final
Payment

Page 3 of 3



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

1.0 DEFINITIONS

In addition to the definitions contained in Article SC-1 of the Special
Conditions, the following defined terms are used in this Appendix:

“Air Emissions Test” means the test(s) conducted by Buyer to demonstrate
compliance with the Guaranteed Air Emissions.

“Ammonia Consumption Test” means the Performance Guarantee Test conducted by
Buyer to determine whether the Facility meets the Performance Guarantee with
respect to Ammonia Consumption.

“Completed”, when used to describe any Performance Test, means a Performance
Test used by Buyer to demonstrate compliance with Facility Performance
Guarantees or the Reliability Guarantee, as the case may be, by Buyer to Owner.
To the extent applicable, such Performance Test shall also be used to
demonstrate to Buyer Seller’s compliance with the Equipment Performance
Guarantees.

“EAF” or “Equivalent Availability Factor” means an availability factor for the
Facility that will be calculated in accordance with this Appendix 4.

“EEAF” means the Equipment equivalent availability factor that will be
calculated in accordance with this Appendix 4.

“Equipment Performance Guarantees” means Seller’s guarantees respecting the
Equipment as set forth in Material Requisition MRC-MUSG-00001, Appendix F.

“Equipment Performance Tests” means the tests performed to demonstrate whether
Seller has met the Equipment Performance Guarantees.

“Facility Performance Guarantees” means, collectively, the Guaranteed Air
Emissions, the Guaranteed Ammonia Consumption, the Guaranteed Lime Consumption,
the Guaranteed Sorbent Consumption, the Guaranteed Net Electrical Output, the
Guaranteed Net Heat Rate, and the Guaranteed Noise Emissions.

“Functional Tests” means the tests described in Clause 5.0 of this Appendix 4.

“Guarantee Conditions” means the conditions defined in Material Requisition
MRC-MUSG-00001, Appendix F for the Equipment Performance Guarantees, and as
agreed between Buyer and Owner for the Facility Performance Guarantees.

“Guaranteed Air Emissions” means the emissions that will be guaranteed in the
EPC Contract.

“Guaranteed Ammonia Consumption” means the ammonia consumption that will be
guaranteed in the EPC Contract.

“Guaranteed EAF” means the equivalent availability factor for the Facility that
will be guaranteed in the EPC Contract.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 1 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

“Guaranteed Lime Consumption” means the lime consumption that will be guaranteed
in the EPC Contract.

“Guaranteed Net Electrical Output” means the Net Electrical Output that will be
guaranteed in the EPC Contract.

“Guaranteed Net Heat Rate” means the Net Heat Rate that will be guaranteed in
the EPC Contract.

“Guaranteed Sorbent Consumption” means the sorbent consumption that will be
guaranteed in the EPC Contract.

“Guaranteed Noise Emissions” means the noise emissions that will be guaranteed
in the EPC Contract.

“Guaranteed Turbine Gross Electrical Output” means the guarantee value for
Turbine Gross Electrical Output given in Material Requisition MRC-MUSG-00001,
Appendix F.

“Guaranteed Turbine Cycle Net Heat Rate” means the guarantee value for Turbine
Cycle Net Heat Rate given in Material Requisition MRC-MUSG-00001, Appendix F.

“Lime Consumption Test” means the Performance Guarantee Test conducted by Buyer
to determine whether the Facility meets the Performance Guarantee with respect
to lime consumption.

“Make Right” with respect to Seller’s obligation to achieve an Equipment
Performance Guarantee or the Minimum Performance Criteria, or to meet Functional
Test requirements, means that Seller shall make necessary modifications to the
Equipment and perform all other Work, at its sole expense and risk, so that such
obligation is fully satisfied and furthermore, Seller’s failure to meet such
obligation is not subject to payment of liquidated damages and is not subject to
limitations of sub caps included in the Agreement. Seller’s liability for
failure to achieve any make right obligation is however subject to the aggregate
limitation of liability provision set forth in Section 5, Clause SC-30.1.

“Maximum Net Heat Rate” means a Net Heat Rate equal to ***% of the Guaranteed
Net Heat Rate.

“Minimum Net Electrical Output” means a Net Electrical Output equal to ***% of
the Guaranteed Net Electrical Output.

“Minimum Facility Performance Criteria” means, as applicable, Maximum Net Heat
Rate, the Minimum Net Electrical Output, and the continuously monitored
Guaranteed Air Emissions (except ammonia emissions to the extent permitted under
Applicable Law).

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 2 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

“Minimum Performance Criteria” means, with respect to the Equipment, ***% of the
Guaranteed Turbine Gross Electrical Output and ***% of the Guaranteed Turbine
Cycle Net Heat Rate.

“Net Electrical Output” or “NEO” means the electric output of the Facility
(expressed in kW), measured during the Net Electrical Output Test, as delivered
to the high voltage side of the main step-up transformers.

“Net Electrical Output Test” means the Performance Guarantee Test described in
Clauses 3.0 and 6.0 of this Appendix 4 conducted by Buyer to demonstrate
compliance with the Guaranteed Net Electrical Output.

“Net Heat Rate” with respect to the Facility, has the meaning detailed in Clause
6 of this Appendix 4.

“Net Heat Rate Test” means the Performance Guarantee Test described in Clauses
3.0 and 6.0 of this Appendix 4 conducted by Buyer to demonstrate compliance with
the Guaranteed Net Heat Rate.

“Performance Guarantee Tests” means the Thermal Performance Test, the Ammonia
Consumption Test, the Lime Consumption Test, the Sorbent Consumption Test, and
the Air Emissions Test.

“Performance Liquidated Damages” or “Performance LDs” means liquidated damage
amounts set forth in Clause 3.0 of this Appendix 4 that are payable by Seller to
Buyer for failure to meet certain Equipment Performance Guarantees.

“Performance Tests” means, collectively, the Performance Guarantee Tests, the
Functional Tests, and the Reliability Test.

“Reliability Guarantee” means the guaranteed EAF or EEAF, as the text applies,
as defined in Clause 4.0 of this Appendix 4.

“Reliability Liquidated Damages” or “Reliability LDs” means liquidated damages
amounts set forth in Clause 4.0 of this Appendix 4 that are payable by Seller to
Buyer for failure to meet the Reliability Guarantee.

“Reliability Test” means the Performance Test described in Clauses 4.0 and 5.0
of this Appendix 4 to determine the EAF and EEAF.

“Sorbent Consumption Test” means the Performance Guarantee Test conducted by
Buyer to determine whether the Facility meets the Performance Guarantee with
respect to sorbent consumption.

“Test Procedures” means the procedures specified for the performance of the
Performance Tests or Equipment Performance Tests, and any other tests reasonably
required by Buyer.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 3 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

“Thermal Performance Test” means Net Electrical Output Test or Net Heat Rate
Test or both, as the context may require.

 

2.0 GENERAL

 

  A. Seller’s obligations respecting the performance of its Equipment include:

 

  a. The obligations to meet the Equipment Performance Guarantees as set forth
in Clause 3.0 of this Appendix 4 or to pay Performance Liquidated Damages for
acceptable deviations, as stated in that Clause.

 

  b. The obligations to meet the guarantee respecting Equipment Equivalent
Availability Factor (EEAF) as set forth in Clause 4.0 of this Appendix 4 or to
pay Reliability Liquidated Damages for acceptable deviations as stated in that
Clause.

 

  c. The obligations to successfully complete the Functional Tests, as required
under Clause 5.0 of this Appendix 4.

 

  d. The obligations to meet any other performance and/or testing requirements
stated in the Technical Specifications.

 

  B. Successful demonstration of each Facility Performance Guarantee and the
Reliability Guarantee, requires both that (a) the Facility demonstrates that it
meets the guaranteed performance level for the particular guaranteed item under
the conditions specified, and (b) Buyer declares and Owner accepts that the
particular Performance Test or Reliability Test in which such demonstration
occurs is a Completed Performance Test for purposes of Substantial Completion or
Final Completion (as applicable) under the Prime Contract.

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT SELLER SHALL NOT BE CONSIDERED TO
HAVE MET ITS OBLIGATIONS UNDER THIS APPENDIX 4 UNLESS THE FACILITY AS A WHOLE
HAS MET THE CRITERIA FOR FINAL COMPLETION, EVEN IF SELLER’S EQUIPMENT PERFORMS
SATISFACTORILY AND BUYER MUST REPERFORM THE APPLICABLE PERFORMANCE TEST FOR
REASONS OUTSIDE SELLER’S CONTROL.

 

  C. During any Performance Test, the Facility shall comply with all Applicable
Laws and permits in order for the Performance Test to be considered valid.

 

  D. Liquidated damages shall be payable under this Appendix 4 based on the
corrected results of the applicable Completed Performance Test. Seller shall pay
any liquidated damages due under this Appendix upon demand.

 

  E. The Completed Performance Tests (including the Reliability Test) selected
and designated by Buyer for Substantial Completion or Final Completion or
otherwise for the payment of Performance LDs (as applicable) will be the tests
selected by Buyer and accepted by Owner.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 4 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  F. The Prime Contract will include an initial cure period beginning on the
Substantial Completion Date and ending one hundred eighty (180) days later
(“Cure Period”) for the achievement of the Facility Performance Guarantees.
During the Cure Period, Seller shall exercise all reasonable efforts to make all
refinements, repairs, and modifications that may be necessary or desirable to
enhance Equipment performance up to compliance with a 100% level of achievement
of all Equipment Performance Guarantees. In the event that the Facility
Performance Guarantees have not been achieved on or prior to the expiry of the
Cure Period, subject to consultation with Seller, Buyer may either (a) submit to
Owner a remedial plan for achievement of the Facility Performance Guarantees, or
(b) decline to submit such a remedial plan.

 

  (i) In the event that Buyer declines to submit a remedial plan then
Performance LDs shall be payable by Seller under Section 5, Appendix 4 based on
the results of the Completed Performance Test as determined by Buyer and Owner;
provided, however, if the performance shortfall is due to Seller, Buyer shall
submit a remedial plan as requested by Seller.

 

  (ii) In the event that Buyer submits a remedial plan (including proposal for
extension to the Cure Period (“Cure Period Extension”) but Owner does not
approve such remedial plan, then Performance LDs shall be payable by Seller
under Section 5, Appendix 4 based on the results of the Completed Performance
Test; but, notwithstanding payment of such Performance LDs, Seller shall, if
required by Buyer, continue to exercise all reasonable efforts during the Cure
Period Extension to make all refinements, repairs, and modifications that may be
necessary or desirable to enhance Equipment performance up to compliance with a
100% level of achievement of all Equipment Performance Guarantees and shall, if
required by Buyer, support the conduct of further Performance Guarantee Tests
during the Cure Period Extension, provided that Seller’s reasonable additional
costs incurred in connection with such support will be borne by Buyer so long as
all Equipment Performance Guarantees have been met as at the expiry of the
initial Cure Period and so long as all Equipment Performance Guarantees continue
to be met during the Cure Period Extension.

 

  (iii) In the event that there is a Cure Period Extension then Seller’s
liability for Performance LDs with respect to each Equipment Performance
Guarantee shall be reassessed based on the results of the Completed Performance
Test conducted during the Cure Period Extension,, and

 

  (x) to the extent that the Performance LDs as reassessed are less than the
amount of Performance LDs previously paid by Seller pursuant to paragraph
(ii) above, then the amount of the difference shall be refunded to Seller; and

 

  (y) to the extent that the Performance LDs as reassessed exceed the amount of
Performance LDs previously paid by Seller pursuant to paragraph (ii) above, then
the amount of the difference shall be paid by Seller, in addition to the
Performance LDs previously paid by Seller.

 

  (iv) In the event Buyer submits a remedial plan (including proposal for
extension to the Cure Period (“Cure Period Extension”) and Owner approves such
remedial

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 5 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

plan, then Seller shall, if required by Buyer, continue to exercise all
reasonable efforts during the Cure Period Extension to make all refinements,
repairs, and modifications that may be necessary or desirable to enhance
Equipment performance up to compliance with a 100% level of achievement of all
Equipment Performance Guarantees and shall, if required by Buyer, support the
conduct of further Performance Guarantee Tests during the Cure Period Extension,
provided that Seller’s reasonable additional costs incurred in connection with
such support will be borne by Buyer so long as all Equipment Performance
Guarantees have been met as at the expiry of the initial Cure Period and so long
as all Equipment Performance Guarantees continue to be met during the Cure
Period Extension.

 

  G. Buyer will, to the extent available, allow Seller access to Seller’s
Equipment for tuning; however Buyer does not guarantee any specific allocation
of time.

 

  H. Except as provided in Section F above, upon payment of Performance
Liquidated Damages under this Appendix 4, no further repairs and modifications
are required to improve performance with regard to the Equipment Performance
Guarantees for which the liquidated damages are paid. This provision shall not
be construed to limit Seller’s warranty obligations pursuant to Special
Conditions Clause SC-6, entitled “Warranties.” In the event that the Facility
has achieved Substantial Completion but Seller has not achieved all of the
Equipment Performance Guarantees, Seller shall be obliged at request of Buyer,
to modify, repair, adjust and re-test the Equipment in order to demonstrate
achievement of the Equipment Performance Guarantees. In the event that by the
earlier of expiry of the Cure Period (as may be extended) and the Guaranteed
Final Completion Date Seller has failed to achieve any or all of the Equipment
Performance Guarantees Seller shall be liable to pay Performance Liquidated
Damages to Buyer as determined and directed by Buyer in respect of those
Equipment Performance Guarantees which Seller has failed to achieve.

 

  I. EQUIPMENT PERFORMANCE LIQUIDATED DAMAGES PAYABLE BY SELLER SHALL IN NO
EVENT BE GREATER THAN THOSE PAYABLE BY BUYER TO OWNER FOR PERFORMANCE SHORTFALLS
UNDER THE PRIME CONTRACT. .

 

  J. Further understandings in respect of the Reliability LDs provided in
Article 4.0 are set out in paragraphs (a) through (e) below:

 

  a. Buyer (acting reasonably, fairly and equitably) shall determine
responsibility for shortfalls in the guaranteed Facility EAF as between Buyer,
Seller and Buyer’s other contractors or suppliers based upon the calculated EEAF
of the Seller’s Equipment. If and to the extent that such shortfalls are in
Buyer’s opinion (acting reasonably, fairly and equitably) the responsibility of
Seller, Buyer (acting reasonably, fairly and equitably) shall assess and
apportion responsibility to the Seller.

 

  b. Buyer shall give written notice to Seller of any determination of
responsibility under this clause, and of any resulting assessment and obligation
to pay liquidated damages to Buyer on a weekly basis. Buyer will promptly
provide Seller with full details of all relevant calculations and with copies of
all relevant correspondence and other documents upon which such determination,
assessment and attribution were based.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 6 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  c. With respect to Reliability LDs, if Owner does not recover or seek to
recover from Buyer liquidated damages for failure to achieve the guaranteed
Facility EAF under the Prime Contract, Buyer shall not be entitled to recover
Reliability LDs under this Agreement for Seller’s failure to meet his guaranteed
EEAF.

 

  d. In no event shall the Reliability LDs recoverable from Seller be in excess
of the amount of Reliability LDs recovered or sought from Buyer by Owner for
failure to achieve the Buyer’s guaranteed Facility EAF under the Prime Contract.

 

  e. Buyer has the sole right to determine and declare which tests or series of
tests will be used to demonstrate the overall Facility performance, provided
however, with respect to the 720 hour Reliability Test, in the event that the
Guaranteed EAF is not met, Buyer shall select the period in which the Facility
achieved the highest EAF.

 

  K. Performance Tests shall be run in accordance with this Appendix 4. Buyer
shall give Seller reasonable notice of the date or dates on which the
Performance Tests shall begin.

 

  L. The Parties agree that it would be extremely difficult and impracticable
under the presently known and anticipated facts and circumstances to ascertain
and affix the actual damages that Buyer would incur should the Facility meet the
Minimum Facility Performance Criteria but fail, due to reasons attributable to
Seller’s Equipment, to meet the Facility Performance Guarantees and/or
Reliability Guarantee. Accordingly, the Parties agree that the amounts specified
herein for Performance Liquidated Damages and Reliability Liquidated Damages are
not intended as penalties but rather as reasonable projections of damages that
Buyer might incur for failure to meet the Facility Performance Guarantees and
Reliability Guarantee, respectively.

 

  M. Provided the Facility has achieved Final Completion and the Equipment has
met the Minimum Performance Criteria, Seller’s maximum aggregate cumulative
liability for Performance Liquidated Damages and Reliability Liquidated Damages
shall be as set forth in Special Conditions Clause SC-30.3, entitled “Limitation
of Liability”.

 

3.0 EQUIPMENT PERFORMANCE GUARANTEES, PERFORMANCE GUARANTEE TESTS AND
PERFORMANCE LIQUIDATED DAMAGES

 

  A. Equipment Performance Guarantees: Seller guarantees that in the Completed
Performance Tests declared by Buyer to demonstrate the requirements of the
Facility to achieve Final Completion under the Prime Contract, Seller’s
Equipment will achieve the Equipment Performance Guarantees associated with such
Completed Performance Tests as indicated in Table 3.0 A. .

The following table details the Facility Performance Tests, and the Equipment
Performance Guarantees associated with the Facility Performance Tests:

Table 3.0A Performance Tests and Associated Equipment Performance Guarantees

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 7 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

    

Facility Performance Test

  

Associated Equipment Performance

Guarantees

Performance Guarantee Tests a.    Thermal Performance Test (Net Electrical
Output and Net Heat Rate Tests)    Turbine Gross Electrical Output b.      
Turbine Cycle Net Heat Rate m.    Ammonia Consumption Test    None o.    Lime
Consumption Test    None p.    Sorbent Consumption Test    None q.    Air
Emissions Test    None Reliability Test(s) r.    Reliability Test    Equipment
EEAF (Equipment Equivalent Availability Factor) Functional Tests s.    Noise
Emissions Test    Noise Guarantee t.    ERCOT Tests    Seller’s Equipment must
support the requirements of the ERCOT Tests

 

  B. Completion

To achieve Substantial Completion with respect to performance guarantees, the
Facility must demonstrate the Minimum Facility Performance Criteria.

To achieve Final Completion with respect to performance guarantees, the Facility
must:

 

  a) Either

 

  i) meet 100% of all of the Facility Performance Guarantees during the
Performance Guarantee Tests while meeting the continuously monitored Guaranteed
Air Emissions (as measured by the CEMS); or

 

  ii) meet the Minimum Facility Performance Criteria during the Performance
Guarantee Tests while meeting the continuously monitored Guaranteed Air
Emissions (as measured by the CEMS) and the applicable performance liquidated
damages must be paid under the Prime Contract; and

 

  b) successfully pass all of the Functional Tests; and

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 8 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  c) Either

 

  i) achieve at least the Guaranteed Equivalent Availability Factor of ***%,
calculated in accordance with this Section 5, Appendix 4, Section 4.0 D during
the Reliability Test while meeting the continuously monitored Guaranteed Air
Emissions (as measured by the CEMS); or

 

  ii) the applicable liquidated damages must be paid under the Prime Contract
for failure to meet the guaranteed EAF during the Reliability Test while meeting
the continuously monitored Guaranteed Air Emissions (as measured by the CEMS);
and

 

  d) meet all of the Guaranteed Air Emissions, (continuous and non-continuous),
per the applicable EPA test methods.

The continuously monitored emissions consist of NOx, CO, SO2, Opacity, Mercury,
and Ammonia (if applicable). The Performance Guarantee Tests are more
particularly described in Clause 6.0 below and will be conducted in accordance
with the provisions of Clause 7.0 below.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 9 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  C. Performance Liquidated Damages:

If in the Completed Performance Test, Seller’s Equipment Performance Guarantees
are not met due to a failure of Seller’s Equipment to meet the Equipment
Performance Guarantees as defined in Section 2, Appendix “F”, “Steam Turbine
Generator Thermal Performance Requirements”, Guarantee Case, for reasons
attributable to Seller, Seller shall pay as Performance liquidated damages, and
not as a penalty, an amount calculated at the rate shown below for any
deficiencies in meeting the Equipment Performance Guarantees.

Table 3.1 Performance Liquidated Damages

 

PARAMETER

  

Amount of

Deficiency

  

Performance LD

(US $) amount per

amount of

deficiency

 

Guaranteed Turbine Cycle Net Heat Rate

   1 Btu/kWhr    $ * **

Guaranteed Turbine Gross Electrical Output

   1.0 kW    $ * **

Notwithstanding the above, Seller’s Noise Guarantee shall be a “Make Right”
guarantee.

Seller’s right to liquidate any shortfall in the Equipment Performance
Guarantees is contingent upon the Seller achieving the Minimum Performance
Criteria. If Seller’s Equipment fails to achieve the Minimum Performance
Criteria then the Seller has a Make Right obligation with respect to the Minimum
Performance Criteria.

The Equipment must meet each Equipment Performance Guarantee, unless
specifically stated otherwise. Excess performance in one Equipment Performance
Guarantee shall not be allowed to offset shortfalls in performance of another
Equipment Performance Guarantee.

With respect to those Equipment Performance Guarantees for which Performance
Liquidated Damages are provided, the payment by Seller to Buyer of such
Performance Liquidated Damages in accordance with this Appendix 4 shall be
Buyer’s sole and exclusive remedy in full and final satisfaction of Seller’s
liability for performance shortfall., subject to the provisions of Clause 6.0,
Paragraph C of this Appendix 4 imposing on Seller costs of any retesting to the
extent Performance Tests fail for reasons attributable to Seller.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 10 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

4.0 RELIABILITY GUARANTEE, RELIABILITY TEST AND RELIABILITY LIQUIDATED DAMAGES

 

  A. Reliability Guarantee: Seller guarantees that the EEAF, as measured during
the Completed Reliability Test (and calculated in accordance with paragraph
(D) below), will not be less than ***%

 

  B. Reliability Test: The Reliability Test consists of a 720-hour period of
operation of the Facility, will be conducted in accordance with the procedures
and protocols described in Clause 7.0 below, and is a requirement for achieving
Final Completion.

Seller shall participate with Buyer in a Reliability Test to demonstrate to
Owner that the Facility can achieve an Equivalent Availability Factor of 92% or
better during the 720 hour Reliability Test period.

The period of testing for the Reliability Test shall commence whenever the
Facility is ready after the startup of the Facility and continue until the
Facility has achieved the guaranteed Equivalent Availability Factor or better
over a period of 720 hours, but not beyond the Guaranteed Final Completion Date.
Subject to Clause 2.0 J.e, above, Buyer may at any time look back over the test
data and designate the time period to be declared as the Reliability Test. Full
outage due to Force Majeure events or interruptions because the power purchaser
cannot or will not accept power, and the related time required to shut down and
restart for these outages, will not be counted as test hours and will extend the
720 hour test period.

 

  a. The Equipment Equivalent Availability Factor (EEAF) and the Facility
Equivalent Availability Factor (EAF) shall be logged from the date of
commencement of the Reliability Test.

 

  b. Buyer will make all reasonable efforts to allow Seller access to the
Equipment in order to minimize repair time.

 

  c. Buyer will advise Seller when any event occurs which affects the EEAF.

 

  d. Seller may have personnel present to monitor operation until the guarantee
period has been completed.

 

  e. Buyer will determine the EAF using the formula as described in Clause 4.0
below.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 11 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  C. Reliability Liquidated Damages: If in the Completed Reliability Test, the
EEAF is less than the Reliability Guarantee value (EEAF) listed above, Seller
shall pay as liquidated damages an amount calculated at the rate shown below. If
the EEAF is less than the Reliability Guarantee for reasons that are not solely
attributable to Seller, Seller shall pay an amount equal to the proportionate
share of Seller’s responsibility.

 

EEAF Ranges

  

Reliability Liquidated Damages

Less than 98% but more than 96%    $*** per percentage point shortfall 96% or
less    $*** per percentage point shortfall

i.e., a reduction from 98% to 97% is a 1% shortfall

If the Facility failed to meet the Guaranteed Net Electrical Output,
respectively, during the Completed Net Electrical Output Test, the EAF and EEAF
will be calculated based upon the “bought down” capacity of the Facility (i.e.,
after payment of the applicable Performance Liquidated Damages) for purposes of
this Clause.

For purposes of this Clause the EEAF shall be rounded to the nearest one
hundredth of a percentage point.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 12 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  D. To determine the EAF, an availability factor (AF) will be calculated for
each dispatch level requested by the Owner during the designated test period.
The sum of the individual AFs, as calculated at each dispatch level, will be
averaged on a time-weighted basis to determine the equivalent availability over
the total test period. EAF is defined as follows:

EAF = {[(AF1 x DP1) + (AF2 x DP2) + . + (AFn x DPn)] ÷ TP} x 100%

Where:

 

AF    =    Availability factor calculated at each individual dispatch level and
dispatch period as follows: AF    =    (NKWHO) ( (DL x DP)       If the dispatch
level for any dispatch period is zero, then the corresponding AF for that
dispatch period is 1, provided the Facility is available. NKWHO    =    Net
energy output calculated as the sum of kilowatt-hours generated by the Facility
over each dispatch period, as measured at the high voltage side of the main
transformer using the Facility’s metering devices and as adjusted for the
Facility guaranteed conditions. DL    =    The net electrical dispatch level, in
kilowatts, assigned by the dispatch authority. The dispatch level shall not be
greater than the guaranteed Net Electrical Output of the Facility. The dispatch
level shall be constant over the dispatch period to which it applies. During
periods of ramping the Facility load up or down to meet a dispatched load, the
dispatch level will be considered the lower of the two dispatch loads assigned
by the dispatch authority. The DL cannot exceed the lesser of (1) the NEO or (2)
the Net Electrical Capacity test results selected by Buyer to demonstrate the
Net Electrical Output guarantee to Owner. DP    =    The period associated with
each individual dispatch level, measured in hours. The sum of the dispatch
periods shall equal the total test period duration. n    =    Total number of
DPs in the test period TP    =    Total test duration, in hours

 

  E. EEAF Calculation:

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 13 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

The EEAF will be determined as noted below.

 

EEAF    = [AH-(EUDH+EPDH)]/PH * 100%

And:

 

AH    =    PH – (FOH + MOH + POH) EUDH    =    Unplanned Derated Hours x Size of
Reduction / MDC EPDH    =    Planned Derated Hours x Size of Reduction / MDC

Where:

 

AH    =    Available Hours PH    =    Period Hours = 720 Hours declared by Buyer
to demonstrate the EAF FOH    =    Forced Outage Hours attributable to Seller’s
Equipment MOH       = Maintenance Outage Hours attributable to Seller’s
Equipment POH    =    Planed Outage Hours attributable to Seller’s Equipment
EUDH    =    Equivalent Unplanned Derated Hours attributable to Seller’s
Equipment EPDH    =    Equivalent Planned Derated Hours attributable to Seller’s
Equipment MDC    =    Maximum Dependable Capacity = DL (as defined in the EAF
equation)

In determining the EUDH and EPDH, the size of the reduction shall be determined
based upon the shortfall in kilowatt-hours in the net electrical output from the
MDC during the period of derated operation attributable to Seller’s Equipment.

Buyer shall “look back” over the data collected since the declared start of the
Reliability Run and declare a 720 period to use as the basis of demonstrating
the EAF and the Seller’s EEAF.

When the Facility is required for dispatch and a fault occurs resulting in a
total loss of generation, the period of the forced outage shall begin when the
Facility has been taken out of service such that it is no longer capable of
being dispatched as evidenced by the operation records and shall end when the
Facility has been, or was made ready to have

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 14 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

been, returned to the required operating condition (in accordance with the
start-up and ramp-up rates included in station manuals) following completion of
the repairs .

A Planned Outage shall begin when the Facility has been taken out of service
such that it is no longer capable of being dispatched by Owners as evidenced by
the operation records and shall end when the Facility has been returned to the
required operating condition (in accordance with the start-up and ramp-up rates
included in the station manuals).

Buyer shall have the right at all reasonable times during the Reliability Test
to inspect the Facility and all ancillary parts thereof. If as a result of such
an inspection, Buyer becomes aware of abnormal operating conditions or an
impending failure, and if Owners and Buyer agree (each acting reasonably), the
Facility shall be shut down in order to permit the parties to undertake a
detailed inspection over such period as the parties shall agree to be reasonable
in the circumstances.

5.0 FUNCTIONAL TESTS

Final Completion of the Facility requires successful completion of Functional
Tests as further detailed herein:

 

  A. Noise Emissions Test

 

     The Noise Emissions Test will test the noise emissions of the Facility in
accordance with test procedures agreed upon between Buyer and Owner.

 

  B. ERCOT Tests

 

     The Seller’s obligations to support the Functional Tests, as described in
Table 3.0A of this Section 5, Appendix 4 are Make Right obligations.

6.0 PERFORMANCE GURANTEE TESTS

 

  A. Seller’s Equipment will be tested as part of the Performance Guarantee
Tests. Seller is to demonstrate the Equipment Performance Guarantees associated
with a particular Performance Guarantee Test in accordance with Table 3.0A of
this Section 5.

The Performance Guarantee Tests will consist of the following:

 

  (1) Thermal Performance Test

 

  (2) Ammonia Consumption Test.

 

  (3) Lime Consumption Test.

 

  (4) Sorbent Consumption Test.

 

  (5) Air Emissions Tests

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 15 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  B. Thermal Performance Test

Net Electrical Output (NEO)

The Net Electrical Output of the Facility shall be determined as the average of
the corrected Net Electrical Output measured during two 4-hour periods, after
correcting to the Guarantee Conditions of the Facility.

Net Heat Rate Calculation

Net Heat Rate (NHR) is not directly measurable and will be determined
analytically based on the average of tests using the NHR calculations described
below:

 

NHR    =                THR                    (NEO/GEO) (BEF)

Where

 

THR    =    Turbine Heat Rate, Btu/kWHr, defined as follows and determined by
the average of two tests in accordance with the “Alternative Test” described in
paragraph 1.3.3 of ASME PTC 6-2004 “Performance Test Code 6 on Steam Turbines”,
with a test period of four (4) hours each, will be conducted to determine the
turbine cycle heat rate. Test results will be corrected in accordance with ASME
PTC 6 – 2004 “Alternative Test” and Seller’s performance correction curves for
deviations from the Guarantee Conditions. All other group 1 and 2 corrections to
the as-tested turbine cycle heat rate will not be permitted. The corrected test
specific heat rates shall agree within 0.5 percent. Measured/calculated data
will be used as inputs in the following formula:

 

THR= [M1 (H1 - HF) + M2 (HHR - HCR)]*(TAC)

                                         GEO

Where

 

M1    =    Turbine inlet steam flow, Lb/hr H1    =    Turbine inlet main steam
enthalpy, Btu/Lb HF    =    Last HP heater outlet feedwater enthalpy, Btu/Lb M2
   =    Reheat steam flow, Lb/hr HHR    =    Turbine inlet hot reheat steam
enthalpy, Btu/Lb HCR    =    Turbine outlet cold reheat steam enthalpy, Btu/Lb
GEO    =    Gross electrical output at generator terminals adjusted for exciter
losses, kW (adjusted)

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 16 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

NEO    =    Net Electrical Output, kW (adjusted) during the NHR Test BEF    =   
Boiler Efficiency Factor, percent/100 TAC    =    Turbine aging correction
factor, determined as described in Clause 7.0, Paragraph A of this Appendix 4.

 

  C. Each Performance Test shall be performed at a time selected by, and at the
discretion of Buyer. Seller shall provide all test personnel and test equipment
as required per Section 5, Appendix 4, Attachment 5 to test Seller’s Equipment
for the Equipment Performance Guarantees associated with a Performance Test. If,
due to failure of Seller’s Equipment, an additional Performance Test is
required, Seller shall be responsible for the cost of this retest (excluding
fuel and operator costs) based on the scope of testing work allocated to Seller
in Section 5, Appendix 4, Attachment 5. With respect to any Performance Test,
Buyer may declare a “Completed Performance Test”, which shall establish the time
of completion for such test if accepted by Owner.

Buyer shall give reasonable notice to Seller prior to the dates on which any
Performance Test will be made, it being understood that Seller may require
preliminary tests and final adjustments.

 

  D. The performance of the Equipment demonstrated in each Completed Performance
Test will be determined and calculated in accordance with test procedures
consistent with Section 5, Appendix 4, Attachment 5, and as mutually established
by Seller, Buyer and Owner, which shall include correction factors and
adjustment curves.

 

  E. All test results obtained from the Performance Tests shall be corrected to
the Guarantee Conditions in accordance with the Test Procedures for the
Facility.

 

  F. All Performance Guarantee Tests shall be accomplished with the Facility
operating wholly within its design ratings.

7.0 TEST PROTOCOLS AND PROCEDURES

 

  A. Guarantee Conditions

All Facility Performance Test results will be adjusted analytically for
deviations from the Guarantee Conditions as set forth in the Facility Test
Procedures. Performance degradation of the steam turbine generator will be
considered, as agreed between Buyer and Owner.

Facility and Equipment Performance Tests will be conducted as soon as practical
after the initial turbine operation. To account for turbine aging, an adjustment
to Turbine Cycle Net Heat Rate and Turbine Gross Power Output will begin to
accrue from zero (0) value beginning on the date of initial synchronization. The
adjustment methodology will be based on the following method:

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 17 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

 

  •   Comparing the results of an enthalpy drop efficiency test run on the
turbine sections in the superheated region with the startup enthalpy drop test
results (enthalpy drop tests performed by the Seller). For the purposes of this
adjustment methodology, the LP degradation will be assumed to equal half the IP
Turbine percent degradation.

In the event that an initial enthalpy drop test cannot be performed, the
following will apply:

 

  •   Reviewing the operating and chemistry test logs, inspecting flow
measurement elements in the cycle for deposits, and employing other methods for
ascertaining the condition of the unit as described in ASME PTC 6 Report – 1985,
Section 3.07 (Refer to Figure 3.3)

 

  B. Test Interruptions

With the exception of the Reliability Test, any test interruption attributable
to Buyer experienced during a Facility Performance Test or Equipment Performance
Test will require the re-testing of the applicable Facility or Equipment
Performance Guarantees. Test data gathered from the Facility or Equipment
Performance Test prior to the interruption shall be discarded. If a test
interruption occurs for reasons beyond the control of Buyer, it shall be
mutually agreed to either: (a) resume the Facility or Equipment Performance Test
after the cause of the test interruption has been rectified, or (b) restart the
Facility or Equipment Performance Test.

Upon the occurrence of a Facility or Equipment Performance Test interruption,
Buyer shall notify Owner in accordance with the performance test procedure. Upon
notification of an interruption, Buyer and/or Seller, with Owner’s assistance
will identify the cause, define the procedure for continuing or stopping the
Performance Test or Equipment Performance Test, and identify the responsibility
for any costs incurred for re-testing.

“Reliability Test Interruption” means any period of time the Facility is out or
derated because of Force Majeure, unavailability of fuel, Owner scheduled
outages (other than at Buyer’s request), faults of the electrical grid, and
failure of Owner to operate the Facility in accordance with the station
operating manuals. Reliability Test Interruptions will be excluded from the
Performance Test period for test data analysis and the Performance Test shall
continue when the interruption is corrected. Reliability Test Interruptions will
extend the test period by an amount of time equal to the interruption.
Reliability Test data collected before the interruption may be included in the
analysis.

Periods of exceedance of emissions limits defined in the Air Permit shall be
treated as a Reliability Test Interruption pursuant to the previous paragraph
(for the duration of the exceedance period), except for periods during which the
emissions exceedance resulted in a Facility derating or shutdown.

Upon a Facility trip caused by the Work, Owner will not be required to return
the Facility to service unless the root cause of the trip has been identified
and the problem has been corrected.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 18 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

Any time period during a test for which a test interruption occurs that is
beyond the control of Buyer and Seller will be excluded from the test period for
test data analysis. Any interruption that is the consequence of failure of
equipment to meet operating requirements shall not be a test interruption and
shall not be excluded from the test period for test data analysis. Types of
interruptions excluded from the test period shall included interruptions caused
by Force Majeure, test instrumentation malfunction, unavailability of design
fuel or other materials, problems in disposing of discharge materials, and
operating and dispatching decisions and other causes outside Buyer’s and
Seller’s control except as otherwise provided with respect to dispatching
decisions during the Reliability Test. The Reliability Test periods may, at
Buyer’s option, be continuous except for permitted test interruptions per above.

Operator action/inaction, inconsistent with Prudent Utility Practices, or not in
accordance with (or inconsistent with) the performance test procedures, causing
a failure to meet the Guaranteed Emissions levels will not constitute an
emissions violation or test interruption, unless such action or inaction is at
the direction of Buyer and Seller. Emissions data from an exceedance period
attributable to operator action/inaction will be excluded from analysis. All
other data collected during such an exceedance period, at Buyer’s and Seller’s
joint option, will be included in the analysis.

The failure of nonessential automatic controls and instrumentation will not
preclude initiation of the Reliability Test, or require a Reliability Test
interruption if Buyer determines that the failure or unavailability of such
instrumentation would not require a Facility shutdown during normal operation.

 

  C. Test Procedures

Seller shall submit, the later of 75 days after receipt of plant P&IDs or 365
Days before the Guaranteed Substantial Completion Date, procedures for the tests
which shall include name of item to be tested, location of measurement points,
manufacturer and model number of major instruments to be utilized, any
applicable correction curve(s) for off-design conditions, and a verifiable
method of calculation (sample calculation) of the test results.

The performance of Seller’s Equipment will be based on acceptance tests in
accordance with Section 5, Appendix 4, Attachment 5.

The Performance Tests of the Facility shall be performed using a combination of
permanent Facility instrumentation and special test instrumentation for
measurements.

Seller shall be required to support the overall Performance Test program.
Seller-supplied Equipment will be required to be operated in the normal
configuration and be monitored as the Performance Tests are completed.

Seller shall report the results of the each Equipment Performance Test (unless
aborted) to Buyer. Buyer will report the results of each Performance Test
(reflecting overall Facility performance) to Owner.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 19 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 4

PERFORMANCE GUARANTEES AND LIQUIDATED DAMAGES

Seller shall submit a summary test report within 48 hours after completion of
each test. The report shall be sufficient to demonstrate whether the Equipment
Performance Guarantees were met (i.e., including corrections of test data to the
Reference Conditions).

Seller shall submit a final test report within 27 Days of test completion. This
detailed test report shall include, as a minimum, a description of the equipment
tested, the instruments with calibration used for the tests, test uncertainty,
test data, results, calculations, laboratory analyses, and application of
corrections to Guarantee Conditions.

 

  D. Test Tolerances

Application of zero test tolerance shall apply for the tests and in determining
conformance to guarantees.

No tolerance, margin, or allowance for uncertainties in measurement or
instrumentation will be allowed in determining conformance to Equipment
Performance Guarantee values.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4 – Performance Guarantees and Liquidated Damages

Page 20 of 20



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS __

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

The following document is intended to provide criteria pursuant to Appendix 4
regarding the methodology to test and evaluate the performance of Seller’s
Equipment.

 

  A. General

 

  1. The Turbine Cycle Heat Rate and Turbine Net Power Output Tests (the
Equipment Performance Tests) shall be performed in accordance with paragraph
1.3.3, “Alternative Test” of ASME PTC 6 – 2004 Test Code for Steam Turbines, the
performance test requirements in the Purchase Order, and the Seller’s
Performance Test Procedure. In the event of a conflict in these documents, the
order of precedence shall be the Purchase Order (including this criteria), the
Seller’s mutually agreed upon test procedure, and then the applicable ASME PTC 6
– 2004 Test Code, “Alternative Test”. Changes to the stated provisions in these
documents may be incorporated upon mutual agreement between Buyer and Seller.

 

  2. All guaranteed conditions, heat balances, and performance calculations
shall be based on steam tables and properties from the ASME 1997 Steam Tables.

 

  3. All Equipment Performance Tests will be run utilizing permanent plant
instruments or temporary test instruments as further defined herein. The
following division of responsibility shall apply with respect to the execution
of the Equipment Performance Tests:

Performance Testing Division of Responsibility

 

Provide test procedures for all tests required to verify Seller’s Equipment
Performance Guarantees    Seller Provide support and test procedures for the
development of all Facility Functional Tests that involve the demonstration of
Facility electrical capabilities as applicable to Seller’s Equipment (e.g. ERCOT
Tests)    Seller Provide all temporary instrumentation (e.g., thermocouples,
pressure transmitters, etc.), calibration standards, data collection equipment,
and consumables, necessary to test the Seller’s Equipment (excluding any noise
testing, electrical testing, and reliability testing requirements). The
feedwater flowmeters (as described in C.1) shall be permanent plant
instrumentation provided by Buyer.    Seller Provide craft labor as necessary
for the installation and removal of the test instrumentation necessary to test
the Seller’s Equipment    Buyer Provide all permanent plant test connections to
be used for this test program within Seller’s scope of supply    Seller Provide
all permanent plant test connections to be used for this test program outside of
Seller’s scope of supply (as identified by Seller prior to the finalization of
Buyer’s Revisions 0 drawings)    Buyer Provide all materials necessary to
connect the temporary test instrumentation to the permanent plant test
connections (excluding any noise testing, and reliability testing requirements)
   Seller Collect any necessary data from permanent plant instruments as
necessary to demonstrate Seller’s Equipment Performance Guarantees    Buyer

 

By Seller:                     

   By Buyer:                     

TXU Multi Plant Project

  

Section 5, Attachment 5

STG Performance Test Protocol

[-POA-MUSG-00001

Page 1 of 13



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

Performance Testing Division of Responsibility

 

Collect any necessary data from temporarily installed instruments as necessary
to demonstrate Seller’s Equipment Performance Guarantees (excluding any noise
testing, and reliability testing requirements)    Seller Provide laboratory
services for the analysis of water and/or steam samples necessary to demonstrate
Seller’s Equipment Performance Guarantees (excluding any emissions testing
required by the environmental agencies, noise testing, and reliability testing
requirements)    Buyer Shipping of materials necessary to support the
performance testing of the Seller’s equipment    Seller Operation of the
Facility    Buyer Perform noise testing on Seller’s Equipment    Buyer Overall
supervision and scheduling of the Facility Performance Tests and testing related
preparation efforts (including any tests performed on Seller’s equipment and
preparation efforts necessary to evaluate Seller’s Equipment)    Buyer
Supervision of the testing and testing preparation activities performed by Buyer
on Seller’s Equipment to demonstrate the Seller’s Equipment Performance
Guarantees (excluding any noise testing and reliability testing requirements)   
Seller Compilation of test data necessary to calculate test results to
demonstrate Seller’s Equipment Performance Guarantees (excluding noise testing
and reliability testing requirements)    Seller Calculation of test results and
preparation of test reports for Seller’s Equipment Performance Guarantees
(excluding noise testing and reliability testing requirements)    Seller General
information and cooperation to support overall Facility Performance Tests,   
Seller Re-demonstration of any Seller’s Equipment Performance Guarantees
necessary to demonstrate any Facility Performance Test, at the request of the
Buyer (excluding any noise testing, and reliability testing requirements)   
Seller Execution of the Reliability Test (including the demonstration of the
Seller’s EEAF guarantee)    Buyer Provision of all test reports necessary to
demonstrate Seller’s Equipment Performance Guarantees    Seller

Note that the above division of responsibilities applies to all tests required
to verify Seller’s Equipment Performance Guarantees, including the Reliability
Test.

 

  4. Seller shall deliver all test data, calculations, and reports for which he
is responsible per the table above to the Buyer. The Buyer may report the
results of any Equipment Performance Guarantee demonstration to the Owner.

 

  5. Copies of all raw test data related to a Performance Guarantee shall be
delivered immediately after completion of a test sequence.

 

  6.

The final test reports demonstrating the Performance Guarantees shall be
submitted to Buyer in accordance with Section 5, Appendix 4 of the Material
Requisition. This detailed test report shall include, as a minimum, a
description of the equipment tested, the

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 2 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

 

instruments with calibration used for the tests, test data, results,
calculations and application of corrections to performance and design
conditions.

 

  7. If additional services not identified above are requested of the Seller,
the Seller shall provide such services, including technical representatives of
Seller’s sub-suppliers if required by Seller, at the rates to be calculated as
included in Section 1 of the Purchase Order.

 

  B. Instrumentation – General Requirements

 

  1. Instruments shall be classified as Primary and Secondary instrumentation. A
Primary Instrument is defined as any instrument used to collect data required to
calculate the corrected test results (e.g. the measured parameters must enter
into the calculation algorithm for turbine heat rate or turbine net power
output). All other instruments are Secondary Instruments.

 

  2. Primary Instruments are further categorized as “Class 1” and “Class 2”
instrumentation. Class 1 Primary Instruments are those instruments that are used
to collect data that are used to calculate the test results, and have a
sensitivity of 0.2% change in corrected test results / % change in primary
variable or greater. Any other primary instrument is a Class 2 Primary
Instrument. Key Primary Instrumentation details are included in Table 1.

 

  3. Secondary Instruments shall be identified in the test procedure. Secondary
Instruments are variables that are measured or determined but do not enter into
the calculation of performance. Existing station instrumentation and data
collection system are utilized to gather information from Secondary Instruments.
No laboratory calibration is required, and Buyer is under no obligation to
ensure the data quality or availability of any Secondary Instrumentation.

 

  C. Instrumentation – Key Measurements

 

  1. Feedwater Flow

Feedwater flow shall be measured with the use of an ASME throat tap flow nozzle
manufactured in accordance with ASME standards including an upstream flow
conditioning device (flow straightener). At least two tap sets of the Feedwater
flow nozzle shall be calibrated at Reynolds numbers as high as reasonably
possible at a minimum of 20 calibration points. The discharge coefficient will
be calculated from the calibration data. Extrapolation of the discharge
coefficient, if necessary, shall be done using the methodology outlined in PTC 6
(2004) and PTC 6A (2000). Adequate pipe straight lengths of ASME-MFC-3M-1989
will also be ensured. The flow rate shall be determined from the methodology
detailed in ASME-MFC-3M-1989 as the average flow calculated from the calibrated
taps and the corresponding calibration data. Feedwater Flow nozzle should meet
the criteria of ASME PTC 6.

The feedwater flow meter will be installed after the initial flushing of the
system. Prior to installation, it will be visually inspected for damage. Buyer
shall notify Seller in advance of this inspection date. Prior to the Equipment
Performance Test, a bore scope inspection shall, upon request of the Seller, be
performed on the flowmeter from an upstream port to ensure that there are no
visible changes of the flowmeter. The inspection of the flowmeter shall be
conducted during a planned shutdown of sufficient

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 3 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

length of time to allow such inspection. However, the time period between the
post-test inspection and testing should not exceed two weeks.

For the condition with two tap sets being calibrated, the flow rate for each tap
set shall be determined from the methodology detailed in ASME-MFC-3M-1989 using
the discharge coefficient obtained from the aforementioned methodology. The flow
shall then be determined for each of the two tap sets. The calculated flow from
each element will be obtained by averaging the two flow values

Buyer and Seller agree that the flowmeter described above shall be sufficient
for use in the turbine heat rate and electrical output testing efforts. In the
event that the Buyer has not adequately incorporated the provisions specified
under this Section C.1 for the feedwater flow meters, then the test tolerance
shall be increased pursuant to Section H of this Attachment 5 to Section 5. To
determine the test uncertainty difference associated with the flowmeters, ASME
PTC 6-Report 1985 shall be used as a guide.

 

  2. Condensate Flow

A calibrated condensate flow section will not be used.

 

  3. The following table specifies the instruments to be used:

Table 1 – Primary Instrument Requirements

Pressures (psi)

 

Description

   Quantity    Accuracy
Class   Instrument
Type    Lab
Calibrated

Barometric Pressure

   1    0.10%   temporary    yes

Main Steam Pressure

   2    0.10%   temporary    yes

Cold Reheat Pressure

   2    0.10%   temporary    yes

Hot Reheat Pressure

   2    0.10%   temporary    yes

BFPT Extraction Steam Pressure

   1    0.10%   temporary    yes

Crossover Pressure

   1    0.25%   station    yes

Top HTR Extr @ Htr Pressure

   1    0.10%   temporary    yes

RHT Attemporation Pressure

   1    0.10%   temporary    yes

SHT Attemporation Pressure

   1    0.10%   temporary    yes

Final Feedwater Pressure

   1    0.10%   temporary    yes

Exhaust Hood Pressure

   Minimum
of 4 per
hood    0.10%   temporary    yes

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 4 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

Flow Elements

 

Description

   Quantity   Accuracy
Class   Instrument
Type    Lab Calibrated

FFW Flow Nozzle

   1   —     station    yes

RHT Spray Flow Meter

   1   —     station    no

SHT Spray Flow Meter

   1   —     station    no

BFPT Extraction Steam Flow Nozzle

   1   —     station    no

Differential Pressure

(inches H2O)

         

Description

   Quantity   Accuracy
Class   Instrument
Type    Lab Calibrated

FFW Flow dP

   2   0.10%   temporary    yes

RHT Attemporation Flow dP

   1   0.10%   temporary    yes

SHT Attemporation Flow dP

   1   0.10%   temporary    yes

BFPT Extraction Steam dp

   1   0.10%   temporary    yes Temperature (°F)          

Description

   Quantity   Accuracy
Class   Instrument
Type    Lab Calibrated

Main Steam Temperature

   2*   1 F   temporary    yes

Cold Reheat Temperature

   2*   1 F   temporary    yes

Hot Reheat Temperature

   2*   1 F   temporary    yes

X-Over Temperature

   4   1 F   temporary    yes

Hotwell Condensate Temperature

   1 -2   1 F   temporary    yes

Top HTR Extr @HTR Temp

   1   1 F   temporary    yes

Top HTR Inlet Water Temperature

   2   1 F   temporary    yes

Top HTR Discharge Water Temperature

   2   1 F   temporary    yes

Top HTR Drain Temperature

   1   1 F   temporary    yes

FFW Temperature

   2   1 F   temporary    yes

RHT Attemporation Temperature

   1   1 F   temporary    yes

SHT Attemporation Temperature

   1   1 F   temporary    yes

BFPT Extraction Steam Temperature

   1   1 F   temporary    yes Electrical Data          

Description

   Quantity   Accuracy
Class   Instrument
Type    Lab Calibrated

CT (Gross Power)

   3   0.30%   station    no

PT (Gross Power)

   3   0.30% or
better   Station or
temporary    yes

Watt-Hour Meter

   1   0.10%   temporary    yes

STG excitation

   1   —     station    no

 

* 2 Temperatures for each steam turbine lead.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 5 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

Any instrument not listed above that is subsequently determined to be necessary
for the testing efforts shall be detailed in the Seller’s test procedure.

“Accuracy Class” means the base accuracy of an instrument, as defined by the
instrument manufacturer’s published documents, prior to considering potential
errors caused by drift, hysteresis, improper installation, improper ranging,
etc.

 

  D. Instrumentation – Calibration and Inspection

 

  1. All primary instruments will be calibrated as detailed in Table 1, unless
exception to this requirement is specifically taken herein.

 

  2. All secondary instruments need not be calibrated at all.

 

  3. When calibration of a test instrument is required, the test instruments
will be calibrated or re-calibrated prior to testing in accordance with standard
industry practice. In general, all test instrumentation requiring calibration
will be calibrated (or re-calibrated) within 90 days of the test. As exceptions
to this requirement, the following calibration frequencies will be required:

 

  •   Class 1 Primary Flow Elements – Laboratory calibration per ASME PTC 6 –
2004 Standards (No re-calibration required)

 

  •   Instrument PTs/CTs – Certification of class accuracy only

 

  •   Passive Instrumentation (RTDs, Thermocouples, etc.) – Calibrated (or
re-calibrated) within six (6) months of the test

 

  •   Class 2 primary flow elements (e.g. RH spray, SH spray, etc.) and
secondary flow elements- no calibration required

 

  •   Electrical Metering (Class 1 primary) – within manufacturer’s recommended
calibration frequencies

 

  •   Electrical Metering (Class 2 primary) – no calibration required

The calibration frequency of other types of instruments not listed above
requiring extreme measures (e.g. shaft speed pickup) for re-calibration shall
also be exempt from the requirements for calibration or re-calibration.
Laboratory calibration of instrumentation prior to shipment is acceptable.
Seller and Buyer shall mutually agree upon exceptions to this requirement.

In the event a test is postponed and the test equipment has not met the
requirements of the calibration frequency, it shall be permissible to start the
test and, as soon as practical and no more than 45 Days after test completion,
have the test instrumentation re-calibrated. The test procedures shall define
the method of correction of test results in the event the subsequent calibration
determines the presence of an instrument error from the initial calibration.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 6 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

  4. All primary temporary instrumentation (as detailed in Table 1) will
initially require “laboratory grade” calibrations, defined as a high accuracy
calibration in a very controlled environment. Re-calibration or re-ranging of
this instrumentation may be performed in the field upon mutual agreement between
Buyer and Seller. It is understood that the Class 2 primary flow elements will
not be calibrated.

 

  5. Post-test calibrations shall not be required unless the measured test data
is considered suspect by any party to the test or the calibration frequency
requirements have not been met prior to the test. Post-test calibration data
will only be used to adjust the measured test data if all parties to the test
determine this is a valid correction.

 

  6. Calibration records should be made available to all parties for the
instruments requiring calibration.

 

  7. In general, it shall be considered unnecessary to apply calibration data to
measured pressures. However, the calibration data will be considered for all
primary temperature measurements as identified in Table 1. Water leg corrections
for pressure and differential pressure measurements shall be made.

 

  8. Unless specifically stated otherwise, inspections of all flow elements will
be done only if data is found to be suspect, and will be a mutual decision
between all parties to the test. If the parties to the test agree that an
inspection is necessary, an inspection will most likely be completed using a
borescope during a planned shutdown of sufficient duration. See section C.1 for
feedwater flow discussion.

 

  9. Un-calibrated primary instrumentation shall be manufactured in accordance
with ISA, ISO, ASME or similar internationally recognized standard.

 

  E. Preparation and Operation of the Seller Equipment

 

  1. Not Used

 

  2. Steady state operation shall be based on the guidelines recommended by the
ASME PTC 6 – 2004 Test Code for Steam Turbines.

However, the allowable deviation from rated conditions for STG exhaust pressure
shall be expanded to accommodate the expected range of operation of the
condenser and cooling tower throughout the entire year. For the exhaust
pressure, Seller shall submit a correction curve covering the range of expected
operation for STG exhaust pressures. This correction curve will be used to
correct the steam turbine performance to reference conditions.

 

  3. The steam turbine performance shall be determined as the average of two
four-hour test runs.

 

  4. Steam Turbine Degradation (Aging)

As specified in Section 5, Appendix 4

 

  5. Cycle Isolation

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 7 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

  a. Buyer shall isolate the cycle to the extent practical, and within the
limits of safe operation. However, the following small leakage flows are
expected to be in operation around certain valves to ensure safe operation
during an emergency situation:

i. Warm up steam around the cold reheat to gland steam seal system letdown valve

ii. Warm up steam around the HP bypass valve

iii. Warm up steam around the IP bypass valve

These small flows will be assumed to be negligible. Any other identified flows
will be evaluated and the performance impact shall be considered; small flows
with no performance impact will be deemed negligible. These valves will be
throttled to the extent possible.

 

  b. The Seller’s test procedure shall detail the plant valve line-up and other
operating conditions not detailed above. The final decision to isolate any
valves shall be by Buyer. This information shall be communicated to the Seller
before the commencement of the test program.

 

  c. Prior to testing, a test will be performed to quantify the total leakage
from the cycle via a two hour hotwell drop test. Cycle isolation must be
completed per the agreed upon cycle isolation list provided in the Seller’s test
procedure prior to commencement of this test.

The total measured Unaccounted for Cycle Losses flow rate should be less than or
equal to 0.25% of test throttle flow rate at full load. If it is determined that
the total Unaccounted for Cycle Losses flow rate is greater than 0.25%, efforts
will be made to locate and fix the additional cycle losses, unless the parties
mutually agree otherwise. The final “Unaccounted for Cycle Losses” flow rate
will be calculated in the following manner;

Unaccounted for Cycle Losses = Measured Cycle Losses –Accounted for Cycle
Losses.”

If the Unaccounted for Cycle Losses are still greater than 0.25% after
exhausting all reasonable efforts to determine the source of the additional
cycle losses, both the Buyer and Seller need to come to a mutual agreement to
continue the test program with a higher than expected Unaccounted for Cycle Loss
(> 0.25%). If agreement is reached, the above equation for Unaccounted for Cycle
Losses will be used.

 

  6. All Unaccounted for Cycle Losses will be used in the adjustment of main
steam flow to the steam turbine in the acceptance test calculations.

 

  F. Performance Calculation Methodology

The performance test result calculation shall follow the general guidelines of
the ASME PTC 6 test code, as modified by the items detailed herein.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 8 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

  1. During the Performance Tests for turbine heat rate and turbine net power
output, the Buyer shall set the turbine throttle valve position at which the
steam turbine shall operate to a valves wide open (VWO) position. The throttle
steam flow to the steam turbine shall maintain a throttle pressure within 3% of
the design throttle pressure indicated on the Seller’s guarantee heat balance in
Section 2, Appendix F.

 

  2. Guarantees will be based on a valves wide open condition.

 

  3. The following conditions apply to the output and heat rate correction
methodology:

 

  a. A throttle pressure correction will not be allowed.

 

  b. A flow correction will be allowed, and its basis shall be sliding pressure
and constant valve position operation.

Seller’s output and heat rate guarantees are based on the main steam flow
specified in Appendix F for the guarantee case. Seller shall correct the
measured performance to the specified steam flow.

 

  c. Other Group 1 and 2 corrections per PTC 6 are allowed, but must be
established based on sliding pressure operation at a VWO condition. Therefore,
correction curve slopes may differ from those traditionally generated in
accordance with PTC 6 (which are based on a controlled pressure operation at
constant valve position).

The complete set of correction factors to be applied to the measured turbine net
power output and turbine cycle heat rate are listed below based on the Guarantee
Conditions shown on the guarantee case heat balance.

Corrections to the STG performance shall be applied for the following
parameters:

Turbine Net Power Output Guarantee:

Group 1

 

  1. Top heater terminal temperature difference

 

  2. Top heater extraction line pressure drop

 

  3. Main steam attemporation flow rate

 

  4. Reheat steam attemporation flow rate

 

  5. Condensate make-up water flow rate

 

  6. Condensate sub cooling

 

  7. BFPT Extraction Steam Flow

Group 2

 

  1. Initial steam flow

 

  2. Initial temperature

 

  3. Reheat temperature

 

  4. Reheater pressure drop

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 9 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

  5. Turbine exhaust pressure

Turbine Cycle Heat Rate Guarantee:

The following corrections shall be applied:

Group 1

 

  1. Top heater terminal difference

 

  2. Top heater extraction line pressure drop

 

  3. Main steam attemporation flow rate

 

  4. Reheat steam attemporation flow rate

 

  5. Condensate make-up flow rate

 

  6. Condensate sub cooling

 

  7. BFPT Extraction Steam Flow

Group 2

 

  1. Initial Steam Flow

 

  2. Initial Temperature

 

  3. Reheat Temperature

 

  4. Reheater pressure drop

 

  5. Turbine Exhaust pressure

In addition, corrections for power factor, hydrogen pressure, and aging may be
applied.

Correction curves shall be developed based on a sliding pressure mode of
operation.

 

  4. The Seller’s throttle pressure shall not be allowed to exceed 3700 psia
when operating at the Guarantee Conditions.

 

  5. Correction curves will be supplied to Buyer by Seller.

 

  6. Polynomial curve fits to be used by both Buyer and Seller in evaluating the
test results shall be provided by Seller with the correction curves. A table
interpolation or linear interpolations are acceptable alternatives to polynomial
curve fits, provided that the interpolation algorithm is also supplied by the
Seller to Buyer.

 

  7. Seal Leakage Flow

The steam turbine end packing leakages (N1 and N3) (as applicable) will be
calculated based on the design c-factors. The design c-factors can be calculated
from the conditions shown on the guarantee heat balance diagrams.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 10 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

Option 1 (N2 packing is for HP-IP opposed flow turbines only)

The N2 internal packing flow will be determined by a “N2 Inference Method” test
conducted by the Seller and witnessed by the Buyer. The excerpt from the Steam
Turbine Test Procedure concerning N2 Flow is shown below.

N2 Packing Leakage Test

In order to determine the actual HP turbine exhaust flow and the true IP turbine
efficiency, the N2 packing leakage must be determined. The N2 packing leakage is
the steam which leaks from the first stage of the HP turbine to the IP turbine
bowl along the N2 shaft packing. The steam turbine is designed to pass a given
amount of steam flow to “cool” the first reheat stage during operation.
Depending on the packing clearances, and stage pressures, this flow may be
somewhat greater than or less than the design flow on the contract heat
balances. Determination of this flow reduces the test uncertainty associated
with the steam turbine performance.

The method used to determine the N2 packing leakage test is commonly referred to
as the “Booth-Kautzmann” method, or the “Temperature Inference Method”. This
test requires that the unit operate at base load or near base load at different
combinations of inlet temperatures to the HP and IP sections of the steam
turbine. Typically, a test run is conducted at a minimum of three different
temperature conditions as outlined below.

 

  •   Superheat and Reheat Temperatures Equivalent

 

  •   Superheat Temperature. Approx. 50° F greater than Reheat Temperature.

 

  •   Reheat Temperature Approx. 50° F greater than Superheat Temperature.

The temperature splits described above can usually be achieved by using the
spray flows to attemperate the superheat and reheat steam temperatures.

Typically, in order to achieve the desired temperature split, it is recommended
to conduct N2 packing test at approximately 75%-80% load. The duration of each
of these test runs should be at least 30 minutes, but will likely require much
longer amount of time in between runs to change the superheat and reheat
temperatures and achieve steady state conditions. No cycle isolation is required
for these test runs.

The boiler should be operated at steady load during entire N2 packing test. The
N2 packing test will be conducted at the same time as the bench mark test (if
applicable). The test should be conducted at the highest attainable load, but no
lower than 75% of the guaranteed load. The test should be conducted with the
control valves in the wide-open position for all stop and intercept/ control
valves.

Option 2

The N2 packing leakage shall be calculated at as fixed percentage of HP throttle
flow, based upon conditions at the reference conditions. The fixed percentage
can be calculated from the Seller supplied heat balance at the guarantee
condition.

 

  8. Turbine throttle steam flow shall be determined as the boiler’s measured
feedwater flow plus any additional spray water flow minus any unaccounted-for
leakages in the steam cycle.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 11 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS 1 – 8

SECTION 5, APPENDIX 4, ATTACHMENT 5

STG PERFORMANCE TEST PROTOCOL

 

  G. Data Collection and Reduction

 

  1. All test data collected during the test shall be provided to Buyer as early
as reasonably possible after the test. When data is available electronically,
electronic files shall be provided to all parties. If additional instruments
have been installed by Seller for diagnostic purposes, then such data shall be
made available to Buyer by Seller, unless Seller determines that such data is
proprietary.

 

  2. Data which appears to be in error may be rejected after mutual agreement
between the Buyer and Seller.

 

  H. Test Tolerance and Test Uncertainty

 

  1. The final test tolerance used to determine whether Seller has met
guaranteed performance shall be based on a pre-determined commercial test
tolerance. The commercial test tolerance shall be as defined in Section 5,
Appendix 4, Clause 7, B, d.

 

  2. A pre-test uncertainty calculation shall be performed to establish an
estimate of the test uncertainty. A post-test uncertainty calculation shall not
be performed if no deviation from the conditions specified herein are found,
except those caused by Seller.

 

  3. If there are no significant deviations from the assumptions made in this
document, then the test tolerance specified in Section 5, Appendix 4, Clause 7,
B, d will be used as the test tolerance for evaluating the Seller’s performance
against the performance guarantees. The test tolerance specified in Section 5,
Appendix 4, Clause 7, B, d will be the minimum test tolerance to be applied as a
band around the measured Equipment Performance Guarantee values.

Should one or more of the provisions agreed upon herein not be incorporated by
Buyer, that in the reasonable opinion of the Buyer and Seller, materially
increase the test uncertainty above the pre-test uncertainty estimate, then a
post test uncertainty calculation shall be performed. The test tolerance shall
be increased above the commercial test tolerance defined in Section 5, Appendix
4, Clause 7, B, d to account for the test uncertainty increase between the
pre-test and post-test uncertainty calculations.

However, if Buyer and Seller agree that there are adequate reasons for the test
tolerance to be increased for reasons attributable to Buyer, and at the same
time there are aspects of the test that are being performed more accurately than
specified in this document that result in a reduction in test uncertainty, then
these provisions shall also be considered. The test provisions that lead to
higher than expected test uncertainty shall be offset against test provisions
that lead to lower than expected test uncertainty. The net difference between
these offsetting differences shall be used to adjust the test tolerance,
provided that the ultimate test tolerance value will not be lower than the value
specified in Section 5, Appendix 4, Clause 7, B, d.

All test uncertainty calculations shall be determined in general accordance with
ASME PTC 19.1 – 1998.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 4, Attachment 5 – STG Performance Test Protocol

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-POA-MUSG-00001

Page 12 of 12



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

1.0 General - Liquidated Damages (LDs) Reasonable

The Parties agree that Buyer would be damaged by Seller’s failure to meet the
required dates (“Guaranteed Milestone Dates”) set forth in Articles 2, 3 and 4
of this Appendix 5 (including any failure to achieve Substantial Completion by
the date which is ninety (90) Days prior to the Guaranteed Substantial
Completion Date which is attributable to Seller) and that Buyer’s actual damages
in any such event would be extremely impracticable or impossible to calculate.
Accordingly, the Parties agree that Seller’s liability to Buyer for failure to
achieve the specified dates shall be determined by and limited to amounts as
specified below, which Seller agrees to pay to Buyer in such event as liquidated
damages and not as a penalty.

The Parties, having negotiated in good faith for such specific liquidated
damages and having agreed that the amount of such liquidated damages is
reasonable in light of the anticipated harm caused by the breach or fault
related thereto and the difficulties of proof of loss and inconvenience or
nonfeasibility of obtaining any adequate remedy, are estopped from contesting
the validity or enforceability of such liquidated damages.

If any sum specified as liquidated damages fails as liquidated damages for any
reason, then Seller shall nonetheless be liable to pay general damages in
respect thereof, provided that such general damages shall not exceed the subcap
applicable to any liquidated damages that would have been payable in such
circumstances.

Except as provided herein, each item of liquidated damages appearing in Articles
2, 3 and 4 below shall apply separately and independently of every other item of
liquidated damages appearing in this Appendix 5. To the extent funds withheld by
Buyer are not sufficient to pay any and all liquidated damages arising under
this Agreement, Seller shall pay such liquidated damages upon demand, after
receipt of Buyer’s claim and invoice.

Payment of liquidated damages shall not relieve Seller from its obligation to
carry out and complete the Work in accordance with this Agreement and/or from
any other duties, obligations or responsibilities Seller may have under this
Agreement and, accordingly, shall not prejudice Buyer’s rights in the event of
the failure of Seller to comply with any such obligations, subject to the
provisions of Section 5 (Special Conditions) Clause SC-30 (Limitation of
Liability).

 

2.0 Drawings, Documentation and Engineering Data

 

2.1 Drawings and engineering data shall be submitted by Seller in accordance
with Section 2 (Technical Specifications) Appendix B of Material Requisition
(“Document Submittal Requirements” (“DSRs”)), shall be complete and of a
professional quality. “Guaranteed Document Milestone Dates” shown in the DSR are
the dates such drawings or other documents are to be received by Buyer at the
address stipulated in Section 3 (Drawings and Data). Seller may transmit
documents by the most expedient means available including electronic
transmission, provided the date Buyer receives such transmission is no later
than the relevant Guaranteed Document Milestone Date. Where electronic
transmission has been made, Buyer shall receive one corresponding paper copy
within seven (7) Days of the electronic transmission.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 1 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

2.2 Steam Turbine Generator (STG) Document Delivery Milestones

Refer to Section 2 (Technical Specifications), Material Requisition, Appendix B,
entitled “Document Submittal Requirements”.

Liquidated damages (“Document Delivery LDs”) as set forth in Table 1.0 shall be
paid by Seller for document delivery later than the applicable Guaranteed
Document Milestone Date.

Table 1.0 – Document Delivery LDs

 

Milestone

   Days Late   

Document Delivery LDs Per Day

Documents not subject to Document Delivery LDs    —      None Documents subject
to Document Delivery LDs are listed in Appendix B of Section 2, Material
Requisition. Late submittals shall be subject to liquidated damages as indicated
unless otherwise excused by the terms of this Agreement    1 – 30
31+   

$***/Day/DSR milestone item

$***/Day/DSR milestone item

Example:

 

  1. For 7 Days delay of a document subject to Document Delivery LDs shall be: 7
x $*** = $****.

 

  2. For 35 Days delay of a document subject to Document Delivery LDs shall be:
30 x $*** + 5 x $*** = $****.

 

2.3 The Material Requisition, Section 2, Appendix B, contains an itemized list
of drawings and documents subject to Document Delivery LDs and identifies the
submittal schedule to Buyer. For the purposes of the Document Delivery LDs in
Table 1.0 above, documents in Appendix B listed as subject to Document Delivery
LDs are marked with “Y”.

 

2.4 All drawings submitted for “Review and Comment” shall be returned to Seller
in accordance with Section 5 (Special Conditions) Clause SC-9 (Drawing
Turnaround).

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 2 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

2.5 In the event that a given “Item Number” as shown in Appendix B Column No 1
includes more than one drawing/document, then Document Delivery LDs for late
submittals shall only be assessed to the individual “Item Number” as a whole and
the breakdown of “drawing/document” information on the drawing list shall not be
treated as separate submittals for purposes of calculating Document Delivery
LDs. For the avoidance of doubt Document Delivery LDs shall be assessed against
the delay in submission of the last document submitted within a milestone group/
“Item Number”.

 

2.6 Additionally, for purposes of assessing Document Delivery LDs, any document
submittals, which receive status code 1, 2 or 4 shall be deemed to have been
submitted by Seller. If these status code 1, 2 or 4 documents are subsequently
revised by Seller’s changes causing rework by Buyer, such rework shall be
charged to Seller’s account in accordance with Section 5 (Special Conditions)
Clause SC-11 (Backcharges).

 

2.7 If any document submittal receives a status code 3 then, for the purpose of
assessing the liability of Seller to pay Document Delivery LDs, such document
submittal shall be deemed not to have been received by Buyer until a revised or
replacement document is received which receives a status code 1, 2 or 4 review
stamp, or unless or until Seller has otherwise provided the necessary
information in another format acceptable to Buyer. As stated in Section 3
(Drawing and Data Requirements), any submittal rejection does not relieve Seller
of any schedule commitments. Subject to the requirements of Article 2.2 above,
Document Delivery LDs for any document receiving a status code 3 review stamp
shall begin to accrue on the earlier of (a) the date on which Seller is notified
of the status code 3 review stamp for such document, or (b) fifteen (15) Days
following the date of Buyer’s receipt of such document.

 

2.8 The payment by the Seller to the Buyer of Document Delivery LDs in
accordance with this Article 2.0 shall be the Buyer’s sole and exclusive remedy
in full and final satisfaction of the Seller’s liability for delay in submission
of such documents, subject to Buyer’s rights under Section 4 (General
Conditions) Clause GC-9 (Termination for Default) and Section 5 (Special
Conditions) Clause SC-4 (Expediting) and subject to Seller’s liability for
payment of other liquidated damages specified in Articles 3.0 and 4.0 of this
Appendix 5.

 

3.0 Equipment Delivery Milestones

 

3.1 Delivery of all Equipment shall be in accordance with the Delivery
provisions of this Agreement. Delay in Delivery of specified Equipment items
shall be subject to liquidated damages (“Equipment Delivery LDs”) as indicated
in Attachment 1 to this Appendix 5.

 

3.2 Seller agrees to guarantee Delivery of Equipment by the dates set forth in
Attachment 1 to this Appendix 5 (“Guaranteed Milestone Delivery Dates”) and
shall be subject to liquidated damages as indicated in Attachment 1 to this
Appendix 5, based on the type of Equipment, in the event of delivery of
Equipment later than the applicable Guaranteed Milestone Delivery Date.

 

3.3 The Equipment delivery dates that are guaranteed in Attachment 1 to this
Appendix 5 are for Delivery of all components in an identified group in
accordance with the Delivery

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 3 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

provisions of this Agreement. Equipment Delivery LDs will be assessed based upon
the date of Delivery of the last major item in an identified group.

 

3.4 The payment by Seller to Buyer of Equipment Delivery LDs shall be Buyer’s
sole and exclusive remedy in full and final satisfaction of Seller’s liability
for delay in Equipment Delivery, subject to Buyer’s rights under Section 4
(General Conditions) Clause GC-9 (Termination for Default) and Section 5
(Special Conditions) Clause SC-4 (Expediting) and subject to Seller’s liability
for payment of other liquidated damages specified in Article 4.0 of this
Appendix 5.

 

4.0 Guaranteed Substantial Completion Delay Liquidated Damages

 

4.1 If (a) Seller’s Equipment fails to achieve the performance levels necessary
for the Facility to achieve Substantial Completion or (b) defects or
deficiencies in the Equipment prevent its operation, as required, to support
Buyer’s start-up and commissioning of the Facility and its component equipment
and systems (including Performance Test activities for the achievement of
Substantial Completion) or (c) the Equipment is unable to operate in support of
the Performance Tests for Substantial Completion, and to the extent any of the
foregoing causes delay in achieving Substantial Completion beyond the date that
is ninety (90) Days prior to the Guaranteed Substantial Completion Date (as such
date may be extended from time to time under the EPC Contract), then (subject to
provisions of Article 4.2 and the qualifications set forth below), Seller shall
pay liquidated damages (“Substantial Completion LDs”) as set forth below to
Buyer for such delay to Substantial Completion beyond the date that is ninety
(90) Days prior to the Guaranteed Substantial Completion Date (the stipulated
amounts to be pro rated for any portion of a Day):

 

Days Late attributed to Seller

  

Substantial Completion LDs per Day

For Days of delay in achieving Substantial Completion occurring 1 to 90 Days
prior to the Guaranteed Substantial Completion Date    1 to 90 Days $*** For
Days of delay in achieving Substantial Completion occurring on or after the
Guaranteed Substantial Completion Date    1 Day and beyond $***

 

4.2 Subject to Article 4.3 below, Buyer will provide reasonable access to the
Equipment for a period of seventy-five (75) Access Days for the start up and
commissioning of the Equipment commencing from the Turbine Roll and any
additional time, if available, within the overall start up and commissioning
period from the commencement of Turbine Roll before Seller may become liable for
Substantial Completion Liquidated Damages for delays in achieving Substantial
Completion, which does not compromise or interfere with other commissioning
activities.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 4 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

4.3 Such seventy-five (75) Access Day period shall be reduced by the number of
Days that the cumulative impact of Equipment Delivery Delay(s) causes Turbine
Roll to be delayed. In addition, in the event that all other equipment and
systems in the Facility are ready to support Turbine Roll and a defect(s) or
deficiency(ies) in the Equipment is the primary cause of a delay in the Turbine
Roll date, such seventy-five (75) Day period also shall be reduced one Day for
each Day of delay caused primarily by such defect(s) or deficiency(ies) in the
Equipment as aforesaid.

 

4.4 If Buyer is unable to provide such period of seventy-five (75) Access Days
(or such lesser period as provided in Article 4.3 above), then (notwithstanding
that the date for Guaranteed Substantial Completion Date may have occurred) Days
of delay will not be allocated to the Seller (hence no liability to the Buyer
for Substantial Completion LDs shall apply) until Buyer has provided it with
seventy-five (75) Days (or such lesser period as provided in Article 4.3 above)
for the start up and commissioning of the Equipment from the Turbine Roll date.

 

4.5 For the purposes of calculating the number of Access Days for the start up
and commissioning of Equipment, if Seller has access to the Equipment to perform
start up related activities required for operation and the achievement of
Substantial Completion, that Day shall be counted as an Access Day for the start
up and commissioning of Equipment.

 

4.6 An “Access Day” shall be any day during which the Equipment is available for
performance of check out, balancing, tuning (including part load and integrated
base, or other work start-up related activities) required so that Equipment will
support the achievement of Substantial Completion or the Performance Guarantees.
In the event that conflicting Facility activities or circumstances arise that
prevent the performance of the necessary startup related activities in the order
and manner reasonably required by Seller, and that event causes a delay for that
Day, an Access Day shall not have occurred. Notwithstanding the above, there
shall be an Access Day if Seller has access to the Equipment, the required
lubricants, operating supplies and third party interconnections are available,
Owner’s operators are available as necessary to operate the Equipment as
required and Buyer’s craft labor are available as agreed to support Seller’s
startup activities.

 

4.7 For the avoidance of any doubt, if Buyer fails to make the Equipment
available as contemplated by the preceding paragraph that Day will not be
counted as an Access Day for the start up and commissioning of Equipment.
Conversely, if Buyer makes the Equipment available as contemplated by the
preceding paragraph and Seller elects not to perform startup activities, that
Day will be counted as an Access Day for the start up and commissioning of
Equipment.

 

4.8 It shall be understood that all Parties will actively participate in the
coordination and scheduling of startup related activities to achieve Substantial
Completion in an organized, effective and efficient manner.

 

4.9 Further understandings in respect of the Substantial Completion LDs are set
out in paragraphs (i) through (v) below:

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 5 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

  (i) Buyer (acting reasonably) shall determine responsibility for delays as
between Buyer, Seller and Buyer’s other contractors or suppliers. If and to the
extent that such delay is in Buyer’s opinion (acting reasonably) the
responsibility of Seller, Buyer (acting reasonably) shall assess and apportion
responsibility to the Seller.

 

  (ii) Buyer shall give written notice to Seller of any determination of
responsibility under this Article 4.0, and of any resulting assessment and
obligation to pay liquidated damages to Buyer on a weekly basis. Buyer will
promptly provide Seller with full details of all relevant calculations and with
copies of all relevant schedules, correspondence and other documents upon which
such determination, assessment and attribution were based.

 

  (iii) With respect to Substantial Completion LDs for the period after the
Guaranteed Substantial Completion Date, if Owner does not recover or seek to
recover from Buyer liquidated damages for failure to achieve Substantial
Completion under the Prime Contract, Buyer shall not be entitled to recover
Substantial Completion LDs from Seller under this Agreement.

 

  (iv) In no event shall the Substantial Completion LDs recoverable from Seller
in respect of delay to Substantial Completion after the Guaranteed Substantial
Completion Date be in excess of the amount of Substantial Completion LDs
recovered or sought from Buyer by Owner for failure to achieve Substantial
Completion under the Prime Contract.

 

  (v) To the extent that a delay in achievement of Substantial Completion is
caused by one or more previous delays in Delivery of Equipment (“Equipment
Delivery Delays”) then the following will apply:

 

  (i) in the event that the cumulative impact of such Equipment Delivery
Delay(s) on achievement of Substantial Completion is determined by Buyer, acting
reasonably, to be thirty (30) Days or less then the Equipment Delivery LDs
previously paid shall be treated as Buyer’s exclusive remedy for such Equipment
Delivery Delay(s), subject to Buyer’s other rights under Section 4 (General
Conditions) Clause GC-9 (Termination for Default) and Section 5 (Special
Conditions) Clause SC-4 (Expediting) and Seller shall have no liability for
Substantial Completion LDs on account thereof;

 

  (ii) in the event that the cumulative impact of such Equipment Delivery
Delay(s) on achievement of Substantial Completion is determined by Buyer, acting
reasonably, to be more than thirty (30) days then Seller shall be fully liable
for payment of Substantial Completion LDs for the full impact of such Equipment
Delivery Delay(s) on achievement of Substantial Completion, in addition to the
Equipment Delivery LDs previously paid, but Buyer will credit the amount of such
Equipment Delivery LDs paid on account of such Equipment Delivery Delay(s)
against Seller’s liability for Substantial Completion LDs.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 6 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 5

SCHEDULE GUARANTEES

 

4.10 The payment by Seller to Buyer of Substantial Completion LDs in accordance
with this Article 4.0 shall be Buyer’s sole and exclusive remedy in full and
final satisfaction of the Seller’s liability for delay in achievement of
Substantial Completion, subject to Buyer’s rights under Section 4 (General
Conditions) Clause GC-9 (Termination for Default) and Section 5 (Special
Conditions) Clause SC-4 (Expediting).

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5 – Schedule Guarantees

Page 7 of 7



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5 - APPENDIX 5 - ATTACHMENT 1

GUARANTEED MILESTONE DELIVERY DATES

 

MILESTONES (GROUP

  

UNIT 1

  

EQUIPMENT DELIVERY LDs

HANGERS, MAIN VALVES, REHEAT VALVES AND ACTUATORS

   ***    1 OR MORE DAYS LATE — $*** / DAY

MAIN EXCITER

   ***    1 OR MORE DAYS LATE — $***/ DAY

MECHANICAL SKIDS (LUBE & CONTROL OIL, GAS SKID, STATOR WATER SKID, )

   ***    1 OR MORE DAYS LATE — $*** / DAY

SOLE AND BASE PLATES

   ***    1 OR MORE DAYS LATE — $*** / DAY

HP UPPER AND LOWER CASING, DIAGPHRAM, AND BEARINGS WITH ROTOR INSTALLED

   ***    1 OR MORE DAYS LATE — $*** / DAY

IP UPPER AND LOWER CASING, DIAGPHRAM, AND BEARINGS

   ***    1 OR MORE DAYS LATE — $*** / DAY

LP LOWER CASINGS, DIAGPHRAMS AND BEARINGS

   ***    1 OR MORE DAYS LATE — $*** / DAY

LP UPPER CASINGS, DIAGPHRAMS AND BEARINGS

   ***    1 OR MORE DAYS LATE — $*** / DAY

LP ROTORS AND BUCKETS IP ROTOR AND BUCKETS GENERATOR ROTOR

   ***    1 OR MORE DAYS LATE — $*** / DAY

TURNING GEAR EQUIPMENT

   ***    1 OR MORE DAYS LATE — $*** / DAY

GENERATOR STATOR, BEARINGS

   ***    1 OR MORE DAYS LATE — $*** / DAY

INSTRUMENTATION (IF SHIPPED SEPARATELY)

   ***    1 OR MORE DAYS LATE — $*** / DAY

NOTES

 

1. All associated parts and hardware required to install each item shall be
delivered with the item.

 

2. All other components to complete the Work will be delivered in a manner that
supports Buyer’s erection schedule.

 

3. Buyer will accept early Delivery of Equipment up to thirty (30) Days before
the Guaranteed Milestone Delivery Dates.

 

4. Seller will not deliver Equipment packages earlier than thiry (30) Days ahead
of the Guaranteed Milestone Dates without prior written consent of Buyer.

 

5. Buyer has the right to delay delivery in accordance with Section 5, Article
SC-40, “Deferred Delivery”.

 

6. Maximum daily LD’s are capped at $****, in the agregate (per unit)

 

7. Buyer requests advancing delivery by 5 months for Mechanical Skids

 

8. Buyer requests advancing delivery by 3 months for Sole and Base Plates

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5, Attachment 1

Guaranteed Milestone Delivery Dates

Page 1 of 1



--------------------------------------------------------------------------------

Section 5, Appendix 6

TXU Standard Plant

Project     

Payment Schedule

 

Payment
Month

  

Event

  

Monthly % of

Contract Price

   

CUM % of

Contract Price

  Jun-06    CONTRACT SIGNED - PMT NET 3 DAYS    *** %   *** % Jul-06       *** %
  *** % Aug-06       *** %   *** % Sep-06       *** %   *** % Oct-06       *** %
  *** % Nov-06       *** %   *** % Dec-06       *** %   *** % Jan-07       *** %
  *** % Feb-07       *** %   *** % Mar-07       *** %   *** % Apr-07       *** %
  *** % May-07       *** %   *** % Jun-07       *** %   *** % Jul-07       *** %
  *** % Aug-07       *** %   *** % Sep-07       *** %   *** % Oct-07       *** %
  *** % Nov-07       *** %   *** % Dec-07       *** %   *** % Jan-08       *** %
  *** % Feb-08       *** %   *** % Mar-08       *** %   *** % Apr-08    SHIP ST
*    *** %   *** % May-08       *** %   *** %       0.0 %  

 

1. Initial payment due upon signing the Contract, via wire transfer, Net
three(3) days from receipt of invoice.

 

2. Remaining payments due Net thirty (30) days from receipt of invoice.

 

3. Invoices will be issued on or before the 15th of the thirty (30 days
preceding the payment month indicated above, and due on the 15th of that month.

 

4. Milestones may be invoiced on a pro-rata basis.

 

--------------------------------------------------------------------------------

*** Confidential Material Redactd and Filed Separately with the Commission

 

By Seller:                     

   By Buyer:                     

Section 5, Appenix 6, Payment Schedule

Page 1 of 1



--------------------------------------------------------------------------------

Section 5, Appendix 7

TXU STANDARD PLANT

PROJECT __

Termination Payment Schedule

 

     

Event

  

CUM% of

Contract Price

        Jun-06    CONTRACT SIGNED    * **% Jul-06       * **% Aug-06       * **%
Sep-06       * **% Oct-06       * **% Nov-06       * **% Dec-06       * **%
Jan-07       * **% Feb-07       * **% Mar-07       * **% “Apr-07       * **%
May-07       * **% Jun-07       * **% Jul-07       * **% Aug-07       * **%
Sep-07       * **% Oct-07       * **% Nov-07       * **% Dec-07       * **%
Jan-08       * **% Feb-08       * **% Mar-08       * **% Apr-08    AVAILABLE TO
SHIP    * **%      

Note #1: The termination schedule ramps on the first day of each month, except
month of Contract signing.

Note #2: In the event of termination prior to title transfer, title to the
Equipment will pass to Buyer upon payment of the termination charges as
indicated above.

Note #3: The termination for a STG Unit or component thereof increases to 100%
the 1st day of the month of the scheduled ship date.

*** Confidential Material Redacted and Filed Separately with the Commission

 

By Seller:                     

   By Buyer:                     

TXU Standard Plant

  

Section 5, Appendix 7, Termination Payment Schedule

25270-000-POA-MUSG-00001

Page 1 of 1



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 10

SCHEDULE OF MAJOR SUBSUPPLIERS for Steam Turbine

 

Equipment

  

Manufacturer

  

Manufacturer’s

Country

   Remarks

Turbine rotor material

        

Moving blade materials

        

Nozzle blade materials

        

Diaphragm materials

        

HP and IP casing materials

        

LP casing

        

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 10 – Schedule of Major Subsuppliers

Page 1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 10

SCHEDULE OF MAJOR SUBSUPPLIERS for Steam Turbine

 

Equipment

  

Manufacturer

  

Manufacturer’s

Country

   Remarks Bearing          Main valve casing materials          Main oil tank
         Turbine Control Panel          Piping          Support & Hangers      
  

Note: These sub-suppliers are the potential suppliers and it depends Seller
which sub-contractors are selected.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 10 – Schedule of Major Subsuppliers

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 11

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is made and entered into as of
    ,                     , 2006, by and among:

 

  (1) [            ] a              corporation (the “Assignor”);

 

  (2) [SELLER NAME], a                      corporation (“Seller”); and

 

  (3) [            ] a              corporation (“Assignee”).

WHEREAS, Assignor and Seller entered into that certain contract dated as of
    , 2006, reference [            ], relating to [             Project] (the
“Purchase Order”).

WHEREAS, the terms of the Purchase Order permit the assignment and assumption
contained herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1. Assignment and Assumption. Effective as of the date of this Agreement,
Assignor hereby assigns to Assignee all of its obligations, duties, rights,
title, benefit, privileges and interest in, to and under the Purchase Order and
Assignee hereby accepts such assignment and assumes and agrees to observe and
perform all of Assignor’s obligations under the Purchase Order.

2. Release of Assignor. Effective as of the date of this Agreement, Assignor
shall be deemed released from and shall have no further rights, obligations,
responsibilities or liabilities under the Purchase Order.

3. Security Instruments. Effective as of the date of this Agreement, Assignor
shall assign to Assignee all of its rights, title, benefit, privileges and
interest in and to any security instrument provided by Seller to Assignor under
the terms of the Purchase Order. Seller shall assist in effecting any such
assignment.

4. Acknowledgement. Seller acknowledges and accepts the terms of this Agreement
and agrees to be bound unto Assignee with respect to all matters arising out of
and under the Purchase Order in all respects as if Assignee had originally
executed the Purchase Order as “Buyer” and all references to the “Buyer” in the
Purchase Order shall be construed accordingly to refer to Assignee. Assignee
agrees to be bound by all express

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 11 – Assignment Agreement

Page 1 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 11

ASSIGNMENT AGREEMENT

waivers and settlements made by Assignor with respect to the Purchase Order
prior to the date of this Agreement.

5. Governing Law and Jurisdiction. This Agreement is governed by, and construed
in accordance with, the laws of the State of Texas without reference to the
conflict of laws rules thereof. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES HERETO AGREE THAT ALL SUCH ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE FEDERAL DISTRICT
COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS. THE PARTIES, TO THE
EXTENT THEY MAY LEGALLY DO SO, IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS (OR ANY SIMILAR LEGAL DOCTRINE) OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION IN THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS,
STATE OF TEXAS, AND IRREVOCABLY STIPULATE THAT THE FEDERAL DISTRICT COURT
LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF RELATED TO THIS AGREEMENT.
THE PARTIES EACH AGREE, TO THE FULLEST EXTENT PERMITTED BY FEDERAL LAW, NOT TO
RAISE ANY OBJECTION TO THE REMOVAL OR TRANSFER TO THE FEDERAL DISTRICT COURT
LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS OF ANY SUCH PROCEEDING THAT IS
INITIALLY BROUGHT IN ANY OTHER COURT. THE PARTIES ALSO EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE PARTIES EACH AGREE THAT IT
WILL NOT FILE ANY MOTION OR ASSERT ANY DEFENSE IN ANY SUCH PROCEEDING THAT IS
INCONSISTENT WITH THE FOREGOING AGREEMENTS, WAIVERS, CONSENTS OR STIPULATIONS.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT. AS OF THE DATE OF
THIS AGREEMENT, EACH PARTY BELIEVES THAT THE REQUIREMENT OF DIVERSITY OF
CITIZENSHIP OF THE PARTIES IS MET.

6. Further Actions. Each party hereto agrees, upon the written request of any
other party hereto, to execute any document and take any further step as may be
reasonably necessary in order to implement and give full effect to the terms of
this Agreement.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 11 – Assignment Agreement

Page 2 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 11

ASSIGNMENT AGREEMENT

7. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed to be an original, but all of which together shall constitute one and
the same instrument.

8. Superseded Assignments. It is acknowledged and agreed by all parties hereto
that this Agreement supersedes and replaces any and all prior assignment
agreements regarding the Purchase Order and any and all such prior assignment
agreements shall be of no further force or effect.

9. Amendment. Effective as of the date of this Agreement, Section 5 Special
Conditions Clause SC-35 of the Purchase Order is deleted and replaced with the
following:

“SC-35 DISPUTE RESOLUTION

 

35.1 Any and all controversies, disputes or claims between Buyer and Seller
arising out of or in any way relating to this Agreement (“dispute”) shall be
resolved pursuant to the procedures of this Clause SC-35.

 

35.2 Alternate Dispute Resolution. Prior to the initiation of any legal action
or proceeding permitted by this Agreement to resolve disputes arising between
Buyer and Seller, the aggrieved Party shall promptly give notice of the dispute
to the other Party (“Notice of Dispute”) including notification of its intent to
invoke this dispute resolution procedure. If the Parties shall have failed to
resolve the dispute within ten (10) Days of such Notice of Dispute, each Party
shall, within five (5) Days thereafter, nominate an officer of its management to
meet at the Site, or at any other mutually agreed location, to resolve the
dispute. If the dispute is not resolved within forty five (45) Days after the
date of delivery of the Notice of Dispute, the Parties shall engage in mutually
acceptable alternative dispute resolution processes, which may include
mediation, in order to attempt to resolve such dispute. If the dispute is not
resolved within ninety (90) Days after the date of delivery of the Notice of
Dispute, either Party shall be entitled to initiate legal proceedings in order
to resolve such dispute in accordance with Clause SC-35.3.

 

35.3 TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED
AND LITIGATED ONLY IN THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF
DALLAS, STATE OF TEXAS. THE PARTIES, TO THE EXTENT THEY MAY LEGALLY DO SO,
IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS (OR ANY SIMILAR LEGAL DOCTRINE) OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION IN THE FEDERAL
DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS, AND IRREVOCABLY
STIPULATE THAT THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE
OF TEXAS SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE
PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT
OF RELATED TO THIS AGREEMENT. THE PARTIES EACH AGREE, TO THE

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 11 – Assignment Agreement

Page 3 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 11

ASSIGNMENT AGREEMENT

FULLEST EXTENT PERMITTED BY FEDERAL LAW, NOT TO RAISE ANY OBJECTION TO THE
REMOVAL OR TRANSFER TO THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF
DALLAS, STATE OF TEXAS OF ANY SUCH PROCEEDING THAT IS INITIALLY BROUGHT IN ANY
OTHER COURT. THE PARTIES ALSO EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. THE PARTIES EACH AGREE THAT IT WILL NOT FILE ANY
MOTION OR ASSERT ANY DEFENSE IN ANY SUCH PROCEEDING THAT IS INCONSISTENT WITH
THE FOREGOING AGREEMENTS, WAIVERS, CONSENTS OR STIPULATIONS. EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS AGREEMENT. AS OF THE DATE OF THIS AGREEMENT, EACH PARTY
BELIEVES THAT THE REQUIREMENT OF DIVERSITY OF CITIZENSHIP OF THE PARTIES (ONE OF
THE REQUIREMENTS NEEDED FOR A FEDERAL COURT TO HAVE SUBJECT MATTER JURISDICTION
OVER A DISPUTE BETWEEN THE PARTIES) IS MET.

 

35.4 Pending final resolution of any dispute, Seller shall proceed diligently
with performance of the Work in accordance with this Agreement and any Buyer’s
decision or instruction.”

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

[ASSIGNOR NAME] By:  

 

Title:  

 

[SELLER NAME] By:  

 

Title:  

 

[ASSIGNEE NAME] By:  

 

Title:  

 

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 11 – Assignment Agreement

Page 4 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECT     

SECTION 5 – APPENDIX 12

TXU GUARANTEE

This Guarantee given and delivered by TXU US Holdings Company, a Texas
corporation, with a place of business at 1601 Bryan, Dallas, Texas 75201 herein
called “Guarantor”, to General Electric Company, a New York corporation, with a
place of business at 1 River Road, Schenectady, NY 12345, herein called
“Seller,” with respect to Purchase Order Number              TBD            ,
dated June [    ], 2006 (herein called “Purchase Order”) between TXU Generation
Development Company LLC and Seller for the supply of certain equipment for the
[            ] Project(s).

WITNESSETH

That in order to induce Seller to enter into the Purchase Order with TXU
Generation Development Company LLC (herein called “Devco”), an affiliated
company of Guarantor, and in consideration of Seller entering into the Purchase
Order with Devco, the Guarantor has determined that executing this Guarantee is
in its interest and to its financial benefit and it is hereby agreed as follows:

 

1. Guarantor, for itself, its successors and permitted assigns, hereby
irrevocably and unconditionally guarantees to Seller, its successors and
permitted assigns, as primary obligor and not as surety, the full and faithful
performance by Devco, its successors and assigns of each and every one of the
terms, provisions, conditions, obligations and agreements on the part of Devco
to be made, carried out, performed or observed as provided in the Purchase
Order.

 

2. If at any time default is made by Devco in the performance of any of the
terms, provisions, conditions, obligations and agreements in the Purchase Order
or in the payment of any sums payable pursuant thereto which are to be made,
carried out, performed, paid or observed by Devco, Guarantor will well and truly
perform, or cause to be so performed, such terms, provisions, conditions,
obligations and agreements in the Purchase Order. Save as provided in and
subject to the terms of this Guarantee, any monies which are payable by Devco
pursuant to the Purchase Order which may not be recoverable from Devco shall
nevertheless be recoverable by Seller from Guarantor as if Guarantor were
principal debtor. All payments by Guarantor hereunder shall be made in full,
without set-off or counterclaim and free and clear of any deductions or
withholdings in immediately available, freely transferable, cleared funds to the
account of Seller as notified to Guarantor by Seller.

 

3. Guarantor agrees that its obligations hereunder shall not be discharged nor
shall they be affected by reason of: (i) any legal limitations, disabilities,
incapacities or want of powers on the part of Devco to enter into the Purchase
Order; or (ii) the invalidity or unenforceability of the obligations of Devco
under the Purchase Order arising from or related to the liquidation, winding up
or dissolution of Devco; or (iii) the appointment of or acts of a receiver or
liquidator on behalf of Devco (including, without limitation, the ability of any
liquidator of Devco to disclaim obligations of Devco arising under the Purchase
Order).

 

4. Guarantor covenants and agrees with Seller, its successors and permitted
assigns that (i) waiver by Seller of any of the terms, provisions, conditions,
obligations and agreements of the Purchase Order, (ii) any modification or
changes to the Purchase Order, (iii) the giving of any consent to an assignment
or the making of any assignment of the Purchase Order and (iv) the granting of
extensions of time to Devco, its successors and permitted assigns may all or any
of them be made and done without notice to Guarantor and without in any way
affecting, changing or releasing Guarantor from its obligations given under this
Guarantee, and such changes or extensions of time may be granted, such waiver
and consents may be given and such modifications and assignments

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 12 – TXU Guarantee

Page 1 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 12

TXU GUARANTEE

may be made without notice to or the consent of Guarantor and without impairing
the obligations of the Guarantee hereby given.

 

5. Seller may enforce this Guarantee without first making demand on, or taking
any proceeding against, Devco or resorting to any other security, guarantee or
other means of payment and no action (or inaction) by Seller in respect of any
such security, guarantee or other means of payment shall prejudice or affect
Seller’s rights under this Guarantee. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein.

 

6. The liability of the Guarantor under this Guarantee shall in no event be
greater than that of Devco under the Purchase Order, and the Guarantor shall
have available to it, in any action or proceeding by Seller seeking performance
of this Guarantee, or damages for its non-performance of this Guarantee, all
defenses and counterclaims which Devco would be able to raise in an action by
Seller against Devco seeking performance or damages for non-performance under
the Purchase Order.

 

7. If a demand, in accordance with this Guarantee, is made upon the Guarantor
and the Guarantor duly and properly performs the obligations of Devco then, to
that extent only, Devco shall be released from such obligations by the Seller.

 

8. Upon written notice to Seller, Guarantor may, without Seller’s consent,
assign its obligations under this Guarantee to any of its Affiliates (as such
term is defined in Section 5 (Special Conditions) Clause SC-1) who has an
unsecured debt rating, as of the date of assignment of this Guaranty, equivalent
to BBB minus or better (as determined by Standard & Poor’s) or Baa3 (as
determined by Moody’s) (such rating, the “Threshold Rating”)If either one or
both of such ratings are not available, an equivalent rating from an alternative
rating source reasonably acceptable to Seller.

Upon the assignment of Guarantor’s obligations hereunder to any permitted
assignee, and such permitted assignee’s assumption in writing in of such
obligations, Guarantor shall be deemed released from and shall have no further
rights, obligations, responsibilities or liabilities under this Guaranty.

Guarantor shall be deemed released from and shall have no further obligations,
responsibilities or liabilities under this Guaranty on the earlier of (x) the
date Devco assigns the rights and obligations of the Purchase Order to Bechtel
Power Corporation or another nationally recognized engineering, procurement and
construction contractor as permitted in the Purchase Order or (y) the date Devco
has written commitments from lenders or equity investors (where the lead lender
or investor has an equivalent or higher credit rating than the Threshold Rating
and a tangible net worth of at least One Hundred Fifty Million Dollars
($150,000,000) to provide financing for the Project to cover the remaining
balance under the Purchase Order and Seller has been provided a copy of such
commitment for review.

 

9. Guarantor represents and warrants that:

 

  (a) It is a corporation duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 12 – TXU Guarantee

Page 2 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 12

TXU GUARANTEE

laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

(b) It has the corporate power and authority and legal right to execute and
deliver this Guarantee and to perform its obligations hereunder. The execution
and delivery by it of this Guarantee and the performance of its obligations
hereunder have been duly authorized by proper corporate proceedings, and this
Guarantee constitutes a legal, valid and binding obligation of Guarantor
enforceable against it in accordance with its terms.

(c) Neither the execution and delivery by it of this Guarantee, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles of incorporation or by-laws, or (iii) the provisions of any
indenture, instrument or agreement to which it or any of its subsidiaries is a
party or is subject, or by which it is bound, or conflict with or constitute a
default thereunder. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it or any
of its subsidiaries, is required to be obtained by it or any of its subsidiaries
in connection with the execution and delivery of this Guarantee or the
performance by it of its obligations hereunder or the legality, validity,
binding effect or enforceability of this Guarantee.

 

10. This Guarantee is governed by, and shall be construed in accordance with,
the laws of the State of Texas without reference to the conflict of laws rules
thereof. This Guarantee is intended to be fully enforceable in accordance with
its terms and constitutes a guarantee of Devco’s obligations and liabilities
arising out of or in connection with the Purchase Order. In the event that any
issue, matter or dispute arises under the Purchase Order which is resolved under
the Purchase Order, including any issue, matter or dispute which is resolved in
accordance with the dispute resolution provisions under the Purchase Order, such
issue, matter or dispute shall be deemed to have been conclusively determined
for the purpose of this Guarantee and neither party to this Guarantee will
thereafter take any steps to argue that such issue, matter or dispute should be
resolved under this Guarantee in any different manner from the resolution under
the Purchase Order and the parties waive any right to do so.

 

11. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY SHALL BE TRIED
AND LITIGATED ONLY IN THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF
DALLAS, STATE OF TEXAS. THE PARTIES, TO THE EXTENT THEY MAY LEGALLY DO SO,
IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS (OR ANY SIMILAR LEGAL DOCTRINE) OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION IN THE FEDERAL
DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS, AND IRREVOCABLY
STIPULATE THAT THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE
OF TEXAS SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE
PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT
OF RELATED TO THIS GUARANTY. THE PARTIES EACH AGREE, TO THE FULLEST EXTENT
PERMITTED BY FEDERAL LAW, NOT TO RAISE ANY OBJECTION TO THE REMOVAL OR TRANSFER
TO THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS,

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 12 – TXU Guarantee

Page 3 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 12

TXU GUARANTEE

STATE OF TEXAS OF ANY SUCH PROCEEDING THAT IS INITIALLY BROUGHT IN ANY OTHER
COURT. THE PARTIES ALSO EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY. THE PARTIES EACH AGREE THAT IT WILL NOT FILE ANY MOTION OR ASSERT ANY
DEFENSE IN ANY SUCH PROCEEDING THAT IS INCONSISTENT WITH THE FOREGOING
AGREEMENTS, WAIVERS, CONSENTS OR STIPULATIONS. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS GUARANTY. AS OF THE DATE OF THIS GUARANTY, EACH PARTY
BELIEVES THAT THE REQUIREMENT OF DIVERSITY OF CITIZENSHIP OF THE PARTIES (ONE OF
THE REQUIREMENTS NEEDED FOR A FEDERAL COURT TO HAVE SUBJECT MATTER JURISDICTION
OVER A DISPUTE BETWEEN THE PARTIES) IS MET.

Each party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

To the extent Guarantor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property based on lack of personal
jurisdiction, Guarantor hereby irrevocably waives such immunity with respect to
its obligations under the Guarantee.

IN WITNESS WHEREOF, Guarantor has executed this Guarantee this      day of June
    , 2006.

TXU US HOLDINGS COMPANY

 

Signed:  

 

Name:  

 

Title:  

 

  (Duly Authorized Officer of Guarantor)

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 12 – TXU Guarantee

Page 4 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 13

NARRATIVE ON DELIVERY AND FABRICATION

Seller shall provide a narrative description of method of delivery (multi-modal
ship – rail – truck – heavy haul) and level of shop fabrication or
modularization. E.g., fully assembled HP turbine section with casing and rotors
installed, fully shop assembled skids, fully shop assembled pipe spools with
valves and fittings attached; size of shipping containers, Equipment
preservation, modularized enclosures and cabinets, etc.).

 

Component Description

  

Number of

Pieces

(per STG)

  

Narrative on Delivery and Fabrication

HP Section    1
assembled
unit    Assembled with rotor and diaphragms installed in the shell. (no shell
disassembly required). Temporary rotor shipping supports do have to be removed
during installation. See photo A below as example. Assembled weight: 500,000 lbs
HP Rotor    0    (installed in HP turbine assemble above) HP Steam Stop/Control
Valves    4 valves-8
actuators    Assembled and shop tested, hydraulic actuators to be assembled on
to the valve at site. IP Section    1    18 pieces: upper & lower outer shell,
upper & lower diaphragms (16 diaphragms total). IP lower half: 125,000 lbs IP
Rotor    1    Assembled and high speed balanced in shop. See photo C below as
example. IP Rotor weight: 64,000 lbs Reheat Steam Stop/Control Valves   
2 valves – 4
actuators    Assembled and shop tested, hydraulic actuators to be assembled on
the valve at site. See photo B below as example. LP Rotor    2 rotors   
Assembled and high speed balanced in shop. See photo C below as example. LP
Rotor weight: 143,000lbs

LP Section

(2 Flows per section)

   2    26 pieces per LP section: Two upper & Two lower outer hoods. 1 Upper and
1 lower inner casings. 10 Upper & 10 lower diaphragms. Inner casing upper half
weight: 85,000 lbs Generator Stator    1
assembled
stator    Hydrogen / water cooled. See photo #E below as example. End shield
ship separately, direct to site. Stator weight: 811,000lbs. Generator Rotor    1
rotor    Assembled and high speed balanced in shop. See photo F below as
example. Rotor weight 177,500 lbs. Lube Oil / EHC / JOP / Lube Oil Purification
Skid    2 skids    Lube oil system skid (covers turbine and gen) and EHC system
skid Seal Oil Skid / Stator Cooling Water Unit    2 skids    Seal oil skid and
Cooling water skid Controls    1 cabinet    Mark 6 (one cabinet) Exciter
Equipment    1 cabinet    EX2100: Ships in 2 pieces. Consists of
regulator/rectifier and PPT Gland Steam System    1 skid    Gland condenser
system skid

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 13 – Narrative on Delivery and Fabrication

Page 1 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 13

NARRATIVE ON DELIVERY AND FABRICATION

 

Component Description

  

Number of

Pieces

(per STG)

  

Narrative on Delivery and Fabrication

Loose shipped pipe and fittings    NA    Piping to be provided by the Seller is
limited to "close-in" piping which consists of short lengths of pre-fabricated
piping sections from the turbine generator bearing standards providing locations
for sight glasses and bearing drain thermocouples. Provided shipped loose
Hydraulic tubing and fittings for field routing and installation between the
Hydraulic Power Unit and the turbine main and reheat steam valves. Hangers for
field installation for the off-shell Stop & control valve chest, and Combined
reheat Valves are included in the scope of supply. Weather/Noise Enclosures    3
enclosures    2 each for HP & IP enclosures (shipped as knocked down fabricated
panels and structure). 1 each Generator exciter requires enclosure for ambient
condition above 50C. Bearing Pedestals    6    Front standard, Mid-standard,
LP-A hood extension, LP-B hood extension, Turbine end generator end shield
bearing assembly and Exciter end generator end shield bearing assembly. See
photo D below as example Hydrogen Control System    1 skid    Hydrogen skid
incorporates filters, monitors, and regulator.

The following items are to be incorporated and included in the scope of work for
this Purchase Order:

 

  1) Small Bore ship loose pipe and hangers in Seller’s scope are to have the
same design deliverable requirements and the same shop fabrication (spool)
requirements as Large Bore ship loose pipe and hangers.

 

  2) Lifting Beams to be provided for STG components are to be warranted to be
fit for their intended purpose and shall comply with the requirements of ASME
B30.20. Lifting beams are required to be load tested and stamped / permanently
marked with their specific load capacity.

 

  3) Steam Turbine and Generator couplings will require reaming and honing in
the field.

 

  4) Coupling gap spacers to be provided. Require machining based on actual
final alignment field installation measurements.

 

  5) Sole plates and fixators (if fixators option is elected) are the only
embeds to be provided by Seller.

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 13 – Narrative on Delivery and Fabrication

Page 2 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 13

NARRATIVE ON DELIVERY AND FABRICATION

Typical examples of shop assembled major components

A) typical assembled HP turbines, rotor installed

LOGO [g23476img001.jpg]

 

B) typical assembled CRV valve    C) typical assembled rotor

LOGO [g23476img002.jpg]

D) typical assembled bearing standard

LOGO [g23476img003.jpg]

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 13 – Narrative on Delivery and Fabrication

Page 3 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 5, APPENDIX 13

NARRATIVE ON DELIVERY AND FABRICATION

 

E) typical generator assembled stator    F) typical assembled generator rotor

LOGO [g23476img004.jpg]

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 13 – Narrative on Delivery and Fabrication

Page 4 of 4



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 6

SUPPLIER QUALITY SURVEILLANCE

 

6.1 Quality Surveillance

Quality Surveillance is defined as the selective review, observation and
evaluation of processes, procurement, manufacturing operations, quality control
systems and programs to determine Seller compliance with contractual quality
requirements. It is understood that the Agreement Price includes these
inspection requirements. Quality Surveillance may consist of all or part of the
following activities all to be performed in strict accordance with the
requirements as set forth in Section 2; Section 5, Clause SC-5 (Quality
Standards) and this Section 6.

 

6.2 Observation Points (Witness Points)

Observation Points are defined as critical steps in manufacturing and factory
testing of the Equipment that may be observed by Owner, Buyer and/or Buyer’s
Supplier Quality Representative. Seller shall advise Buyer’s Supplier Quality
Representative fifteen 15 Days for offshore locations or ten (10) Days for U.S.
locations ,in advance of the event with confirmation of 72 to 96 hours prior to
the event or other reasonable period as mutually agreed to by Buyer and Seller,
so that it may be witnessed by Buyer’s Supplier Quality Representative and
Owner’s Representative. The Observation Points applicable to this Agreement are
set forth in Appendix D to Section D. The Observation Points are subject to
change by Buyer as deemed necessary as a result of changes to this Agreement
provided the Observation Points are from Seller’s established Observation
Points.

 

6.3 Initial Visit

The assigned Buyer’s Supplier Quality Representative (referred to as “ Buyer’s
Supplier Quality Representative”), whose name will be notified to Seller, may
conduct an initial visit, at a time mutually agreeable to Buyer and Seller, to
review with responsible Seller management the quality requirements of the
Agreement.

 

6.4 Scope

 

  6.4.1 Equipment of this Agreement will be subject to inspection by Buyer, and
other representatives as set forth in Clause SC-5 (Quality Standards). Seller
will provide access to a controlled copy of Seller’s established Quality
Assurance Manual to Buyer’s Supplier Quality Representative at Seller’s
manufacturing facility for the duration of the Agreement.

 

  6.4.2 It is essential that Seller understand that it is Seller’s
responsibility to manufacture properly and to inspect thoroughly the Equipment
prior to presentation to Buyer.

 

By Seller:                     

   By Buyer:                     

Section 6 – Quality Surveillance

Page 1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS     

SECTION 6

SUPPLIER QUALITY SURVEILLANCE

 

  6.4.3 A Quality Surveillance Deficiency Report (QSDR), as set forth in Exhibit
6.1 to this Section 6, may be issued by Buyer’s Supplier Quality Representative
to Seller when a surveillance activity discloses a deficiency. A copy of the
QSDR form will be provided by Buyer’s Supplier Quality Representative during his
initial visit to Seller’s manufacturing facility, if required.

 

  6.4.4 Copy of QSDR will be provided to Seller’s quality representative or
Seller’s designated representative at the time the deficiency is identified by
Buyer’s Supplier Quality Representative.

 

  6.4.5 Seller must respond to the QSDR in writing . For corrective action on
programmatic or generic or repetitive deficiencies, Seller shall describe the
investigative, remedial, and corrective actions taken to resolve deficient items
and to preclude recurrence in accordance with Seller’s established Quality
Assurance Program

 

  6.4.6 Seller shall use Seller’s best efforts to make provisions for Buyer to
visit the 270T711 project site to witness LP modifications relating to DSR
Item 3.31, if applicable. Buyer’s costs associated with such visits will be by
Buyer.

 

By Seller:                     

   By Buyer:                     

Section 6 – Quality Surveillance

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS __

SECTION 7

EXPEDITING

In addition to the Expediting requirements described in the General Conditions
as set forth in Section 5 of this Agreement, the following requirements are
applicable:

 

7.1 Seller shall furnish a Monthly Status Report to Buyer’s Expediter, whose
name will be notified to Seller, by the last business day of each month, or such
other time as mutually acceptable to Buyer and Seller, until the completion of
the Agreement, as applicable. The Sample OSS/ORION Exhibits included herein are
intended to show the format and typical information. The typical information
will be updated to meet the requirements of this Agreement, as applicable:

 

  7.1.1 Report Cover Page

The Report Cover Page will include the typical information included in the
attached Exhibit 1 to this Section 7.

 

  7.1.2 General Report

The General Report will contain the typical information included in the attached
Exhibit 2 to this Section 7.

 

  7.1.3 Customer Drawing Report

The Customer Drawing Report will contain typical information included in the
attached Exhibit 3 to this Section 7.

 

  7.1.4 Manufacturing Milestones Report

The Manufacturing Milestones Report will contain the typical information
included in the attached Exhibit 4 to this Section 7.

 

  7.1.5 STG Report

The STG Report will contain the typical information included in the attached
Exhibit 5 to this Section 7.

 

  7.1.6 MSD Report

The MSD (Manufacturer Ship Direct) Report will contain the typical information
included in the attached Exhibit 6 to this Section 7.

 

  7.1.7 MSD Vendor Information Report

 

By Seller:                     

   By Buyer:                     

Section 7 - Expediting

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-000-POA-MUSG-00001

Page 1 of 2



--------------------------------------------------------------------------------

TXU STANDARD PROJECT

PROJECTS __

SECTION 7

EXPEDITING

The MSD Vendor Information Report will contain the typical information included
in the attached Exhibit 7 to this Section 7.

 

  7.1.8 Monthly Status Report

Seller’s Project Manager’s Monthly Status Report will contain the information as
set forth in Section 5, Clause SC-8 (Progress Report) and subsections 7.1.1
through 7.1.7 above bound in Seller’s standard format and will include the
following additional project specific information:

 

  •   Executive Summary;

 

  •   Summary status of fabrication, assembly, testing, and Buyer observation
event schedules for each Major Component and MSD Major Components indicating the
start & completion dates;

 

  •   Invoicing Status;

 

  •   Commercial Issues;

 

  •   Action Items List;

 

  •   Significant changes in Seller’s standards and manufacturing practices;

Any additional information to be included in Seller’s Project Manager’s Monthly
Status Report will be mutually agreed to by Buyer and Seller at Seller’s Order
Definition Meeting.

 

7.2 Project Organizational Chart

Seller shall provide an organization chart for the project, showing all members
of the Project Team plus two levels of management above the project manager.

The requirements of the above paragraphs shall be addressed as follows:

 

  •   Buyer

 

  •   Project Name

 

  •   Project Address

 

  •   Attention: TBD

 

  •   Telephone: TBD

 

  •   Fax: TBD

 

By Seller:                     

   By Buyer:                     

Section 7 - Expediting

25270, 25275, 25280, 25285, 25290, 25295, 25300, 25305-000-POA-MUSG-00001

Page 2 of 2



--------------------------------------------------------------------------------

TXU Standard Plant

Projects     

Section 7—Expediting

Exhibit 1—“Sample” Report Cover Page

 

Opening Letter Date:                                            Release Date:
                                          Customer:    [Insert Later]    Project
Manager:    [Insert Later]    Phone:                                     
                 Consortium Partner:    Not Applicable    Contract Manager:   
[Insert Later]    Phone:                                                      
Sales Manager:    Jon A. Beemer    Phone:
                                                      Project Planner:   
[Insert Later]    Phone:                                                      
Project Engineer:    [Insert Later]    Phone:
                                                      Requisition Engineers:   
   • Steam Turbine:    [Insert Later]    Phone:
                                                      • STG Generator:   
[Insert Later]    Phone:                                                      

Guarantees & Liquidated Damages: See Section 5, SC28.

Title Passage & Delivery Terms: See Section 4, GC-4

 

By Seller:                     

   By Buyer:                     

Section 7, Expediting

Page 1 of 1



--------------------------------------------------------------------------------

TXU Standard Plant

Projects     

Section 7—Expediting

Exhibit 2—“Sample” General Report

 

Date as of:                         
Report Date:                                               Project Code:
                       Project Manager:                               
Planner/Scheduler:                                   

 

Description:

   Cur. Schedule:    Customer Req’d:

Sign Contract:

   08/16/98 A    08/16/98

Order Definition Meeting (ODM) If required:

   10/15/98 A    10/15/98

Customer Open Item Resolution:

   10/22/98 A    10/29/98

[End of Report]

     

 

By Seller:                     

   By Buyer:                     

Section 7, Expediting

Page 1 of 1



--------------------------------------------------------------------------------

TXU Standard Plant

Projects     

Section 7—Expediting

Exhibit 3—“Sample” Customer Drawing Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                         
Report Date:                                               Project Code:
                       Project Manager:                               
Planner/Scheduler:                                   

 

ML

Item #:

  

Description:

  

Drawing

Number:

  

Original

Issue:

 

Customer

Required:

   Revision:   

Issue

Date:

  

Rev. In

Progress:

“Typical” Model 7241 Combustion Turbine Drawing Schedule:            040   
Schematic Diagrams:       10 *            0301    Outline, Combustion Turbine
Package Connections - Electrical:       14 *            0302    Outline, Buyer
Mounted Devices:       14 *            0306    Outline, Mechanical - Combustion
Turbine & Load:       12 *            0313    Outline, Combustion Turbine
Package Connection Piping:       14 *            0314    Note, Combustion
Turbine Package Connections Outline - Piping:       14 *            0323   
Outline, Foundation Interface:       14 *            0326    Outline, Foundation
Interface, Off-Base - Mechanical Equipment:       20 *            0330   
Outline, Foundation Interface, Off-Base - Electrical Equipment:       14 *     
      0408    Weight & Center of Gravity, Combustion Turbine Package:       14 *
           0414    Device Summary:       11 *            0438    Document List:
      6 *            0444    One-Line Diagram:       10 *            0463   
Cable Summary:       12 *            1603    Foundation Bolting Arrangement:   
   14 *            _______                     *  Time is specified in weeks
elapsed between the Order Definition Meeting & the drawing release.      
“Typical” 7FH2 Combustion Turbine-Generator Drawing Schedule:       C900   
Exciter Model:       12 *            C901    Generator Cooler Performance Data:
      12 *            C902    Generator Data & Curves:       12 *           
C903    Test Report:       Provided After Unit Shipment            C907   
Generator Requisition Summary Sheets:       12 *            G1D0    Outline,
Liquid Detector Assembly:       12 *            G2FA    P&ID, Generator
Auxiliary Systems:       12 *            G2MA    Outline, H2 Gas Dryer:       12
*            G2RA    Outline, H2 Valves in Piping:       12 *            G4JX   
BDE & Loop Seal:       12 *            _______                     *       Time
is specified in weeks elapsed between the Order Definition Meeting & the drawing
release.   

[End of Report]

 

By Seller:                     

   By Buyer:                     

Section 7, Expediting

Order Status System / Order Reporting Information On Network

“SAMPLE” Customer Drawings Report

CDR Page - 1

Page 1 of 1



--------------------------------------------------------------------------------

TXU Standard Plant

Projects     

Section 7—Expediting

Exhibit 4—“Sample” Manufacturing Milestones Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                                    Report Date:                    
   Project Code:                 Project Manager:                            
Planner/Scheduler:                                          

 

ML

Description:

   Current
Schedule:    Customer
Required:    Observation
Point:      Data as of [Insert Date]     

Mod. Type:        GAS

         GAS #1, Serial # [Insert Later]         

UNIT ROTOR FINAL BALANCE:

   08/27/99    08/27/99    O

UNIT ROTOR TO ASSEMBLY:

   08/27/99    08/27/99   

START STATOR STACK/VERTICAL ALIGNMENT:

   08/13/99    08/13/99   

ROTOR/STATOR CLEARANCE CHECKS:

   08/27/99    08/27/99   

UNIT TO BASE:

   09/10/99    09/10/99   

TURBINE TO TEST:

   09/23/99    09/23/99   

TURBINE ACCESSORY BASE HOT OIL FLUSH

   10/01/99    10/01/99    O

UNIT READY FOR SHIPMENT:

   10/08/99    10/08/99    O

CONTROL PANEL FINAL FACTORY TEST:

   10/08/99    10/08/99    O

SHIP FOUNDATION BOLTING:

   10/08/99    10/08/99   

SHIP TURBINE:

   10/08/99    10/08/99   

SHIP SUMMARY SHEET:

   10/08/99    10/08/99    GAS #2, Serial # [Insert Later]         

UNIT ROTOR FINAL BALANCE:

   09/02/99    09/02/99    O

UNIT ROTOR TO ASSEMBLY:

   09/03/99    09/03/99   

START STATOR STACK/VERTICAL ALIGNMENT:

   08/20/99    08/20/99   

ROTOR/STATOR CLEARANCE CHECKS:

   09/03/99    09/03/99   

UNIT TO BASE:

   09/23/99    09/23/99   

TURBINE TO TEST:

   09/30/99    09/30/99   

TURBINE ACCESSORY BASE HOT OIL FLUSH:

   10/01/99    10/01/99    O

UNIT READY FOR SHIPMENT:

   10/15/99    10/15/99    O

CONTROL PANEL FINAL FACTORY TEST:

   10/15/99    10/15/99    O

SHIP FOUNDATION BOLTING:

   10/15/99    10/15/99   

SHIP TURBINE:

   10/15/99    10/15/99   

SHIP SUMMARY SHEET:

   10/15/99    10/15/99   

GAS #3, Serial # [Insert Later]

        

UNIT ROTOR FINAL BALANCE:

   10/15/99    10/15/99    O

UNIT ROTOR TO ASSEMBLY:

   10/15/99    10/15/99   

START STATOR STACK/VERTICAL ALIGNMENT:

   10/01/99    10/01/99   

ROTOR/STATOR CLEARANCE CHECKS:

   10/15/99    10/15/99   

UNIT TO BASE:

   10/29/99    10/29/99   

TURBINE TO TEST:

   11/11/99    11/11/99   

TURBINE ACCESSORY BASE HOT OIL FLUSH

   11/18/99    11/18/99    O

TURBINE TO PREP:

   11/19/99    11/19/99    O

UNIT READY FOR SHIPMENT:

   11/26/99    11/26/99    O

CONTROL PANEL FINAL FACTORY TEST:

   11/26/99    11/26/99   

SHIP FOUNDATION BOLTING:

   11/26/99    11/26/99   

ML

Description:

   Current
Schedule:    Customer
Required:    Observation
Point:

SHIP TURBINE:

   11/26/99    11/26/99   

SHIP SUMMARY SHEET:

   11/26/99    11/26/99   

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5, Attachment 1

Order Status System / Order Reporting Information On Network

“SAMPLE” Manufacturing Milestones Report

MMR Page - 1

Page 1 of 2



--------------------------------------------------------------------------------

TXU Standard Plant

Projects     

Section 7—Expediting

Exhibit 4—“Sample” Manufacturing Milestones Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                                    Report Date:                    
   Project Code:                 Project Manager:                            
Planner/Scheduler:                                          

 

     Data as of [Insert Date]      Mod. Type:            GEN          GEN #1,
Serial # [Insert Later]         

STATOR FABRICATON:

   03/08/99    03/08/99   

STATOR STACK:

   07/16/99    07/16/99   

STATOR FINAL ELECTRICAL TESTS:

   08/09/99    08/09/99    O

ROTOR FORGING RECEIVED:

   04/10/99    04/10/99   

ROTOR MACHINE & CHIP:

   06/17/99    06/17/99   

ROTOR WINDING:

   07/25/99    07/25/99   

ROTOR 3RD. LATHE:

   08/08/99    08/08/99   

GENERATOR FIELD OVERSPEED & BALANCE:

   08/13/99    08/13/99    O

GENERATOR FIELD FINAL ELECTRICAL TESTS:

   08/15/99    08/15/99    O

TURN OVER TO SHIPING/FINAL INSPECTION:

   08/26/99    08/26/99   

SHIP GENERATOR:

   09/15/99    09/15/99    GEN #2, Serial # [Insert Later]         

STATOR FABRICATON:

   05/15/99    05/15/99   

STATOR STACK:

   09/30/99    09/30/99   

STATOR FINAL ELECTRICAL TESTS:

   10/24/99    10/24/99    O

ROTOR FORGING RECEIVED:

   06/20/99    06/20/99   

ROTOR MACHINE & CHIP:

   08/17/99    08/17/99   

ROTOR WINDING:

   09/30/99    09/30/99   

ROTOR 3RD. LATHE:

   10/15/99    10/15/99   

GENERATOR FIELD OVERSPEED & BALANCE:

   10/18/99    10/18/99    O

GENERATOR FIELD FINAL ELECTRICAL TESTS:

   10/20/99    10/20/99    O

TURN OVER TO SHIPING/FINAL INSPECTION:

   11/09/99    11/09/99   

SHIP GENERATOR:

   11/25/99    11/25/99    GEN #3, Serial # [Insert Later]         

STATOR FABRICATON:

   05/15/99    05/15/99   

STATOR STACK:

   09/30/99    09/30/99   

STATOR FINAL ELECTRICAL TESTS:

   10/24/99    10/24/99    O

ROTOR FORGING RECEIVED:

   06/20/99    06/20/99   

ROTOR MACHINE & CHIP:

   08/17/99    08/17/99   

ROTOR WINDING:

   09/30/99    09/30/99   

ROTOR 3RD. LATHE:

   10/15/99    10/15/99   

GENERATOR FIELD OVERSPEED & BALANCE:

   10/18/99    10/18/99    O

GENERATOR FIELD FINAL ELECTRICAL TESTS:

   10/20/99    10/20/99    O

ML

Description:

   Current
Schedule:    Customer
Required:    Observation
Point:

TURN OVER TO SHIPING/FINAL INSPECTION:

   11/09/99    11/09/99   

SHIP GENERATOR:

   11/25/99    11/25/99   

[END OF REPORT]

 

By Seller:                     

   By Buyer:                     

Section 5, Appendix 5, Attachment 1

Order Status System / Order Reporting Information On Network

“SAMPLE” Manufacturing Milestones Report

MMR Page - 2

Page 2 of 2



--------------------------------------------------------------------------------

TXU Standard Plant

Project s     

Section 7—Expediting

Exhibit 5—“Sample” Units Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                     

   Report Date:                     

Project Code:                                       Project Manager:
                            

   Planner/Scheduler:                         

 

Unit #1:

  

Serial #:

  

Current

Ex-Factory:

  

Customer

Required

Ex-Factory:

  

Actual To Customer:

Mod. Type: Combustion Turbine        Data As Of [Insert Date]

1

   [Insert Serial #]    09/30/2000    09/30/2000    09/30/2000

2

   [Insert Serial #]    10/31/2000    10/31/2000    10/31/2000

3

   [Insert Serial #]    11/31/2000    11/32/2000    11/31/2000 Mod. Type:
GEN        Data As Of [Insert Date]

1

   [Insert Serial #]    09/30/2000    09/30/2000    09/30/2000

2

   [Insert Serial #]    10/31/2000    10/31/2000    10/31/2000

3

   [Insert Serial #]    11/31/2000    11/32/2000    11/31/2000

4

   [Insert Serial #]    02/28/2001    02/28/2001    02/28/2001

[End of Report]

 

By Seller:                     

   By Buyer:                      TXU Standard Project    Section 7, Expediting

Order Status System / Order Reporting Information On Network

“SAMPLE” Unit Report

UR Page - 1

Page 1 of 1



--------------------------------------------------------------------------------

TXU Standard Plant

Project s     

Section 7—Expediting

Exhibit 6—“Sample” MSD Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                     

   Report Date:                     

Project Code:                                       Project Manager:
                            

   Planner/Scheduler:                         

 

ML Item #:    Description:    Current
Ex Factory
Date:    Customer
Required
Date: BOP #1 Serial # 10C80XX1 1207    Battery Chargers (HDW)    09/10/99   
10/31/99 1207    Battery Rack (HDW)    08/20/99    10/31/99 1207    Battery
Accessories (HDW)    10/22/99    10/31/99 1627    Acoustical Barrier System   
10/22/99    10/31/99 A059    PEECC (HDW)    10/22/99    10/31/99 A062    Station
Cable    10/22/99    10/31/99 A068    Low Pressure CO2 Fire Protection (HD)   
10/22/99    10/31/99 A111    Generator Terminal Compartment (HD)    10/22/99   
10/31/99 A130    Air Processing Unit (HDW)    10/22/99    10/31/99 A141   
Isolation Transformer (HD)    10/22/99    10/31/99 A157    LCI Compartment (HDW)
   10/22/99    10/31/99 C089    GEC (HDW)    10/22/99    10/31/99 C126   
Neutral Grounding Xfmr. Resistor (HD)    10/22/99    10/31/99 E025    Water Wash
Unit (HDW)    10/22/99    10/31/99 BOP #2 Serial # 10C80XX2 1207    Battery
Chargers (HDW)    09/10/99    10/31/99 1207    Battery Rack (HDW)    08/20/99   
10/31/99 1207    Battery Accessories (HDW)    10/22/99    10/31/99 1627   
Acoustical Barrier System    10/22/99    10/31/99 A059    PEECC (HDW)   
10/22/99    10/31/99 A062    Station Cable    10/22/99    10/31/99 A068    Low
Pressure CO2 Fire Protection (HD)    10/22/99    10/31/99 A111    Generator
Terminal Compartment (HD)    10/22/99    10/31/99 A130    Air Processing Unit
(HDW)    10/22/99    10/31/99 A141    Isolation Transformer (HD)    10/22/99   
10/31/99 A157    LCI Compartment (HDW)    10/22/99    10/31/99 C089    GEC (HDW)
   10/22/99    10/31/99 C126    Neutral Grounding Xfmr. Resistor (HD)   
10/22/99    10/31/99 E025    Water Wash Unit (HDW)    10/22/99    10/31/99

 

By Seller:                     

   By Buyer:                      TXU Standard Project    Section 7, Expediting

Order Status System / Order Reporting Information On Network

“SAMPLE” Unit Report

UR Page - 1

Page 1 of 2



--------------------------------------------------------------------------------

TXU Standard Plant

Project s     

Section 7—Expediting

Exhibit 6—“Sample” MSD Report

Reference to Combustion Turbine for illustration purposes only

 

Date as of:                     

   Report Date:                     

Project Code:                                       Project Manager:
                            

   Planner/Scheduler:                         

 

ML Item #:    Description:    Current
Ex Factory
Date:    Customer
Required
Date: BOP #3 Serial # 10C80XX3 1207    Battery Chargers (HDW)    09/10/99   
10/31/99 1207    Battery Rack (HDW)    08/20/99    10/31/99 1207    Battery
Accessories (HDW)    10/22/99    10/31/99 1627    Acoustical Barrier System   
10/22/99    10/31/99 A059    PEECC (HDW)    10/22/99    10/31/99 A062    Station
Cable    10/22/99    10/31/99 A068    Low Pressure CO2 Fire Protection (HD)   
10/22/99    10/31/99 A111    Generator Terminal Compartment (HD)    10/22/99   
10/31/99 A130    Air Processing Unit (HDW)    10/22/99    10/31/99 A141   
Isolation Transformer (HD)    10/22/99    10/31/99 A157    LCI Compartment (HDW)
   10/22/99    10/31/99 C089    GEC (HDW)    10/22/99    10/31/99 C126   
Neutral Grounding Xfmr. Resistor (HD)    10/22/99    10/31/99 E025    Water Wash
Unit (HDW)    10/22/99    10/31/99 Mod Type Combustion Turbine: Combustion
Turbine #1 Serial # 297XXX 0002    Fan, Vent Enclosure    10/11/99    10/31/99
0507    (A160) – Valve Stop – Fuel Gas    08/16/99    10/31/99 0509    (A160) –
Valve Assembly Control – Fuel    08/16/99    10/31/99 0509    (A160) – Valve,
Control Gas (HDW)    08/16/99    10/31/99 0559    Sensor Arr. Inlet/Exhaust   
10/07/99    10/31/99 0639    Fuel Gas Flow System    10/11/99    10/31/99 0706
   Diffuser Assembly Exhaust    09/24/99    10/31/99 0726    Combustion Tuning
Instrumentation    10/01/99    10/31/99 0905    PP Arr. Lube Oil Feed & Drain –
Bearing    10/11/99    10/31/99 0906    PPG Arr. Lube Oil Feed & Drain – Load   
10/11/99    10/31/99 0907    Piping Arr. Lube Oil Feed & Drain - #2 Bearing   
10/11/99    10/31/99 0909    Piping – Cooling & Sealing    10/11/99    10/31/99
0924    Piping Arr. Air E    10/11/99    10/31/99 0929    (A160) – Strainer Y
Type    08/16/99    10/31/99 0929    Strainer Y Type    08/16/99    10/31/99
0953    Piping Arrangement Compressor Washing    10/11/99    10/31/99

 

By Seller:                     

   By Buyer:                      TXU Standard Project    Section 7, Expediting

Order Status System / Order Reporting Information On Network

“SAMPLE” Unit Report

UR Page - 1

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS     

SECTION 8

PACKING AND SHIPPING INSTRUCTIONS

 

1. Safety: It is the Buyer’s goal to achieve zero accidents and incidents in the
handling and transport of all shipments covered by this Purchase Order. The
Seller and Buyer will at all times strive to ensure safe handling and transport
of shipments and to avoid any action which could jeopardize the safety of
individuals or result in damage to property.

 

2. Compliance with these instructions: Compliance with these instructions will
facilitate the prompt delivery and safe receipt of materials and equipment
covered by this Purchase Order.

 

3. Shipments from Seller’s sub-suppliers: Seller must ensure that these
instructions also apply to each of the Seller’s Purchase Orders issued to
sub-suppliers for materials and equipment covered by this Purchase Order that
are to be delivered direct to the Buyer’s designated delivery point.

 

4. Not Used

 

5. Delivery terms: Delivery terms and responsibility for freight charges are
designated on the first page of the Agreement. Buyer’s reference to Incoterms
shall be in accordance with the International Chamber of Commerce “Incoterms
2000” publication. Reference to UCC shall be in accordance with the United
States Uniform Commercial Code.

 

6. Transport and Lifting Drawings: As specified in Section 3, Drawings and Data
Requirements, for any single piece of equipment with a gross weight of 45,000
kilograms or more, Seller will submit preliminary transport and lifting drawings
to Buyer’s Traffic & Logistics representative for information at least three
(3) months prior to Seller’s promised shipment date to the respective delivery
point.

For any single piece of equipment with a gross weight of between 10,000 and
45,000 kilograms, and with dimensions greater than 10 meters in length or 2.4
meters in width or 2.4 meters in height, Seller will submit transport and
lifting drawings to Buyer’s Traffic & Logistics representative for review and
approval at least one (1) month prior to Seller’s promised shipment date to the
respective delivery point.

 

7. Shipping Plans for FOB Jobsite* (UCC) or CFR, CIF, CPT, CIP, DEQ, DDU, and
DDP (INCOTERMS 2000) Delivery Terms: Sixty (60) days in advance of shipment from
supplier’s facility, Seller shall provide Buyer’s Traffic & Logistics
representative with a preliminary shipping plan for equipment and materials
purchased under these delivery terms. If the duration from award to shipment is
less than sixty days, Seller’s shipping plan shall be provided at least one week
prior to shipment. The shipping plan will include:

 

  •   estimated number of total shipping units, with estimated total weight
(kilograms) and volume (cubic meters) of shipment,

 

  •   estimated weight (kilogram) and dimensions (centimeters) of largest
shipping unit,

 

  •   permits or right-of-way clearances required,

 

  •   route surveys,

 

  •   transport and lifting drawings for each over-dimensional (greater than 10
meters long, or 2.4 meters wide or 2.4 meters high) or overweight (greater than
20,000 kilograms) shipping unit,

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Instructions

Page 1 of 5



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS __

SECTION 8

PACKING AND SHIPPING INSTRUCTIONS

 

  •   transportation mode and carrier name and contact information,

 

  •   estimated shipment dates from supplier’s facility,

 

  •   preliminary main carriage load and stow plan (after ship loading), and

 

  •   lifting and handling instructions for all shipping units which supplier
recommends lifting with crane equipment.

 

  •   FOB Jobsite (UCC) Delivery Term shipments covered by this requirement are
for shipping units with a gross weight of 45,000 kilograms or more, or any
single shipping unit greater than 10 meters in length, or 2.4 meters in width or
2.4 meters in height.

 

8. Special Handling Requirements: Seller shall provide in advance (as specified
in Section 3, Drawings and Data Requirements), all requisite instructions and
recommendations for any special handling, receiving, or storage requirements.

 

9. Material Test Reports or Certificates: Equipment or materials requiring
material test reports or material certifications which arrive at the Seller’s
designated delivery point without subject reports or certificates may be
unloaded at Buyer’s discretion. However, such materials or equipment will not be
considered as received until subject reports or certifications have been
provided.

 

10. Package Markings: Project specific marking instructions for domestic or
international shipment are specified later in this document. Minimum package
marking requirements are as follows:

 

  •   All markings must be in the English language

 

  •   Shipping marks must be stenciled on two opposite sides of the shipping
unit (a shipping unit may be a box, carton, pallet, skid, bundle, crate, barrel,
drum, loose self supported piece of equipment, etc.)

 

  •   Lettering must be between 7.62 and 12.7 cm. (3 to 5 inches) high in
weatherproof black ink to ensure visibility

 

  •   Shipping units that can not be stenciled directly must have attached
corrosion resistant metal tags with raised markings

 

  •   ASTM (American Society of Testing and Marking) Standards Number D 5445 –
01, “Standard Practice for Pictorial Markings for Handling of Goods” (available
through www.astm.org), will apply to all marking and labeling

 

  •   As appropriate, shipping units must be marked with industry standard
cautionary symbols indicating center of gravity, slinging or lifting points, top
heavy packages, fragile and liquid contents, moisture sensitive contents, etc.

 

  •   Markings indicating:

 

  •   Buyer’s Purchase Order number,

 

  •   Project name,

 

  •   Shipping Control Number (SCN) if assigned, and

 

  •   Shipping unit piece number, gross weight (kilograms) and dimensions
(centimeters).

  •   See exhibit “A” shipping marks.

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Instructions

Page 2 of 5



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS __

SECTION 8

PACKING AND SHIPPING INSTRUCTIONS

 

11. Hazardous Materials: Seller must pack, mark, and document any dangerous or
hazardous materials in accordance with all applicable local, state, national and
international codes, such as, the US Department of Transportation (DOT)
Hazardous Materials Regulations (Title 49 Code of Federal Regulations Parts
100-185), the International Maritime Organization (IMO) International Maritime
Dangerous Goods Code, or the International Air Transport Association (IATA)
Dangerous Goods Regulations. Dangerous or hazardous materials must be separated
from other materials and packed in separate shipping containers as required by
the applicable codes and regulations. Seller must provide a current Material
Safety Data Sheet (MSDS) to Buyer’s Expediting representative (who is identified
in Agreement Section 6, Expediting Instructions) prior to shipment of any
dangerous or hazardous materials.

 

12. Preparation of Seller Bill of Lading: As a minimum, Seller’s bill of lading
must include:

 

  •   Buyer’s P.O. number,

 

  •   Project name,

 

  •   Shipping Control Number (SCN) if assigned,

 

  •   If applicable, dangerous or hazardous materials UN number(s) and 24-hour
emergency contact information,

 

13. Freight Charges: Collect or Collect On Delivery (COD) shipments are not
permitted. See Agreement delivery terms for freight cost responsibility and
freight invoicing instructions.

 

14. Final Packing List and Bill of Lading: Within seventy two (72) hours of
shipment from overseas port of export, Seller will provide (via e-mail or fax)
to Buyer’s Expediting and Traffic & Logistics representatives, a final packing
list and bill of lading or equivalent evidencing shipment from supplier’s
facility to Buyer’s designated delivery point.

 

15. Buyer’s Traffic & Logistics representative:

 

Primary T&L Contact:    To be provided Later Mailing Address:    E-mail Address:
   @Bechtel.com Telephone Number:    Facsimile Number:    Backup Contact:    To
be provided Later E-mail Address:    @Bechtel.com Telephone Number:    Facsimile
Number:    Normal Business Hours:   

 

16. Domestic Shipments (shipments originating in the project location country)

Seller shall issue their own domestic packing instructions for Buyer review.

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Instructions

Page 3 of 5



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS     

SECTION 8

PACKING AND SHIPPING INSTRUCTIONS

 

17. International Shipments (shipments originating outside the project location
country)

Seller shall issue their own domestic packing instructions for Buyer review.

 

  17.1. Compliance with US Export Controls (Not Used)

 

18. International Shipments (shipments originating outside the project location
country)

 

  18.1. Harmonized System Numbers: Seller or Seller’s sub-supplier must provide
at least the first six digits of the applicable current Harmonized System (HS)
number next to each product/component when issuing packing lists to Buyer or its
agents.

For US exports, the relevant Harmonized System publication is the current US
Department of Commerce, Bureau of the Census, US Foreign Trade, Statistical
Classification of Domestic and Foreign Commodities Exported from the United
States, Schedule B (Schedule B).

For exports from all other countries, use the exporting country’s current
applicable Harmonized Commodity Description and Coding System (HS) publication.

 

  18.2. Obtaining Delivery Instructions: No later than three (3) weeks prior to
shipment ready date, Seller must submit a preliminary packing list (only after
commencement of shipment) via e-mail or fax to Buyer’s Expediting
representative. Seller to supply proforma packing list in accordance with
Attachment B “Requirements For Completing Packing List”. Upon receipt of
supplier’s packing list, Buyer’s Traffic & Logistics representative will provide
the Seller with a Shipping Control Number (SCN)

 

  18.3. Export / Import Documentation Package: As required by the country of
importation. Minimally, this would require a bill of lading, commercial invoice
and packing list. As well, Seller must present to Buyer any and all other
documentation required, such as a Certificate of Origin, Fumigation Certificate,
Phytosanitary Certificates or any other requirements pertaining to wood
packaging legalized documentation, etc. as required.

Note: On September 16, 2005 the United States will begin enforcement of the ISPM
15 international standard for wood packaging, pallets and dunnage. All wood
packaging, pallets, and dunnage must be compliant or such packaging, pallets,
and dunnage along with any accompanying equipment will be subject to immediate
re-export.

 

  18.4. The United States has enacted a rule governing imports of material from
foreign countries destined to the U.S as of Feb. 2, 2003. This rule requires all
ocean carriers to report a detailed manifest to U.S. Customs 24 hours prior to
departure from the port of loading for all materials destined to U.S. ports.
Seller must insure that the level of detail required to meet this requirement is
rendered to the carrier in a timely manner.

PREPARATION – The Seller shall be responsible for correct preparation and
provide certain documents in advance to accompany the export shipment.

Note: Foreign country customs officials place a great deal of emphasis on the
accuracy and completeness of shipping documents. Seller should closely

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Instructions

Page 4 of 5



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS __

SECTION 8

PACKING AND SHIPPING INSTRUCTIONS

scrutinize all requirements when preparing and providing the export invoice and
other documents for shipment to that country.

PACKING LIST – The packing list must show all of the following information and
details as outlined in exhibit “B”: Additionally,

 

  19.0 Export Preparation

DESTINATION – The equipment and materials are for ultimate delivery to the
respective delivery point. If Seller has other delivery address or location as
indicated on the Purchase Order, he must contact the Buyer’s Traffic and
Logistics representative for special instructions.

PACKAGE – As used in this writing, the term “package” is any outside enclosure
such as a box, skid, crate, barrel, drum, bundle or other such facility used to
enclose or protect the items in transit. Conversely, Buyer cautions Seller not
to use the term “package” in documents. To describe outside enclosures that can
otherwise be described by their specific type. In other words, the term
“package” by itself is not sufficient description for the packing list.

 

  20.0 Packing and Protection

DEFINITION – “Packing” means to safely pack and protect the products from
ex-factory delivery, both during loading/unloading and transport (by road, rail
or water) all in accordance with Seller’s export packing instructions Utilizing
a dry sea van is not to be used as a substitute for packing material.

SELLER-OWNED CONTAINERS – Seller supplying his own sea vans or containers for
shipment must do so on a no deposit no return cost basis to the Buyer.
Containers must be sea worthy and water tight, with valid CSC (Container Safety
Council) plate.

Seller will comply with project specific shipping identification marks. See
attachment “A” hereto.

 

  21.0 Not Used

22.0 Proof of Delivery

The Seller is responsible to provide the Buyer’s Project Traffic Representative
with a copy of proof of delivery, which is signed by the Buyer’s job site
manager or other authorized person.

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Instructions

Page 5 of 5



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS     

SECTION 8

Packing and Shipping Requirements, Exhibit A

SHIPPING IDENTIFICATION MARKS

SHIPPER –

CONSIGNEE – (ULTIMATE CUSTOMER)

SCN NO:                             

PROJECT NAME

PURCHASE ORDER NO:                    REV            

PACKAGE NUMBER -

DIMENSIONS: L             x W             x H             cm

GROSS WEIGHT             KILOS

MADE IN:             

STORAGE CODE:

A= OUTDOORS

B= INDOORS UNCONTROLLED CLIMATE

C= INDOORS CONTROLLED CLIMATE

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Requirements, Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

Bechtel Proprietary

SECTION 8

Packing and Shipping Requirements, Exhibit B

Requirements for Completing Packing Lists

All packing lists must be typed. Handwritten packing lists are unacceptable.
Copies must be legible.

 

“A” Date: Seller inserts date packing list is prepared.

 

“B” Seller to complete as shipper showing the Buyer entity c/o the Seller.
Should the Seller have sublet the shipper will be the Buyer entity c/o the sub
Seller.

 

“C” Consignee will be the consigning address provided by Buyer T&L/Expeditor.

 

“D” Buyer reference number is the overall contract number provided in the
Purchase Order.

 

“E” Package Number: Seller inserts the appropriate sequencial Number, its
3-digit alphabetic code (as determined by Buyer and given to Seller) and 4-digit
sequential package number.

 

“F” Packing Style: Seller inserts the appropriate packing style (ie. box, crate,
bundle, etc.).

 

“G” Buyer Purchase Order: Seller inserts the complete Buyer Purchase Order
number applicable to the contents of the package.

 

“H” Dimensions: Seller inserts outside dimensions of the shipping package in
centimetres and total cubic metres of the package.

 

“I” Weight: Seller inserts the gross and net weight in kilograms of the package.

 

“J” Type of Equipment: Seller insets an “X” in the appropriate box to indicate
the type of equipment in the package.(ie spares, permanent plant, etc.).

 

“K” Buyer Item No.: Seller inserts the complete Buyer item number as shown on
the Buyer Purchase Order.

 

“L” Seller part ID Number: Seller inserts their appropriate item identification
which matches the material marks.

 

“M” Quantity: Seller inserts quantity shipped of each item shown on the packing
lists.

 

“N” Description of Contents of Package: Seller inserts a description of each
item within the package complete with Tag Number and or Drawing/Mark Number as
applicable. Lot description not permitted.

 

“O” Harmonized Code or Tarriff number: Seller inserts the appropriate tarriff
number for each line item shipped to the 6 digit level.

 

By Seller:                     

   By Buyer:                     

Section 8, Packing and Shipping Requirements, Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

TXU STANDARD PLANT

PROJECTS             

SECTION 9

INVOICING INSTRUCTIONS

Invoices shall be submitted as follows.

 

1. The original and three (3) copies of Seller’s commercial invoice along with
copies of the original signed Bill of Lading (only applicable for shipment to
Jobsite invoice) must be mailed to:

 

  TXU Generation Development Company LLC   c/o Ken Smith   1601 Bryan Street  
Dallas, TX 25201   Phone: 214-812-5036   Fax:   Email: ksmith@txu.com
With a copy to:     Bechtel Power Corporation   5275 Westview Drive   Frederick
MD 21703   Attention: Project Expediter                       TXU Standard Plant
Project   Purchase Order No. [Seller shall insert the applicable purchase order
number]

 

2. Buyer may modify these invoicing instructions by notice to Seller at any
time.

 

3. Buyer will require Seller to execute and provide final waivers and releases
of liens and claims, as applicable, in connection with or in any way related to
the performance of this Agreement as a condition to payment in accordance with
Special Conditions Clause SC-17.

 

By Seller:                     

   By Buyer:                     

Section 9, Invoicing

Page 1 of 1